











Execution Version














CREDIT AND GUARANTY AGREEMENT


dated as of April 13, 2018


among


BLUELINX HOLDINGS INC.
as Borrower


CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,


VARIOUS LENDERS,


and


HPS INVESTMENT PARTNERS, LLC,
as Administrative Agent and Collateral Agent.




________________________________________________________


$180,000,000 Term Loan Facility
________________________________________________________














--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1. DEFINITIONS AND INTERPRETATION    1
1.1
Definitions    1

1.2
Accounting Terms    36

1.3
Interpretation, Etc.    37

1.4
Pro Forma Calculations    37

1.5
Delivery Obligations    38

SECTION 2. LOANS    38
2.1
Loans    38

2.2
Pro Rata Shares; Availability of Funds    38

2.3
Use of Proceeds    39

2.4
Evidence of Debt; Register; Lenders’ Books and Records; Notes    39

2.5
Interest on Loans    40

2.6
Conversion/Continuation    41

2.7
Default Interest    41

2.8
Scheduled Payments    42

2.9
Voluntary Prepayments    43

2.10
Mandatory Prepayments    44

2.11
Prepayment Premium    46

2.12
Application of Prepayments    47

2.13
General Provisions Regarding Payments    48

2.14
Ratable Sharing    49

2.15
Making or Maintaining Eurodollar Rate Loans    49

2.16
Increased Costs; Capital Adequacy    51

2.17
Taxes; Withholding, Etc.    52

2.18
Obligation to Mitigate    56

2.19
Fees    56

2.20
Removal or Replacement of a Lender    56

Section 3. CONDITIONS PRECEDENT    57
3.1
Closing Date    57

Section 4. REPRESENTATIONS AND WARRANTIES    61
4.1
Organization; Requisite Power and Authority; Existence and

Qualification    61
4.2
[Reserved]    61

4.3
Due Authorization, Execution and Delivery    61

4.4
No Conflicts with Organizational Documents, Applicable Law and

Contractual Obligations    61
4.5
Governmental Consents    62

4.6
Binding Obligation    62

4.7
Accuracy of Financial Statements and other Written Information    62

4.8
Projections    62

4.9
Business Plan    62

4.10
No Material Adverse Change    62

4.11
Use of Proceeds    62

4.12
Adverse Proceedings    62

4.13
Payment of Taxes    63

4.14
Properties    63

4.15
Environmental Matters    63





--------------------------------------------------------------------------------





4.16
No Defaults    64

4.17
Governmental Regulation    64

4.18
Margin Stock    64

4.19
Employee Matters    64

4.20
Employee Benefit Plans    65

4.21
Certain Fees    65

4.22
Solvency    65

4.23
Insurance    65

4.24
Anti-Money Laundering, Anti-Corruption and Sanctions Laws    66

4.25
Compliance with Laws    67

4.26
Disclosure    67

4.27
Certain Indebtedness    67

4.28
Intellectual Property    67

4.29
Capital Stock and Ownership    68

4.30
Creation, Validity, Perfection and Priority of Security Interests

in Collateral    68
Section 5. AFFIRMATIVE COVENANTS    69
5.1
Financial Statements and Other Reports    69

5.2
Preservation of Existence    72

5.3
Payment of Taxes and Claims    72

5.4
Maintenance of Properties    73

5.5
Maintenance of Adequate Insurance    73

5.6
Books and Records; Inspection Rights    73

5.7
Use of Proceeds    73

5.8
Compliance with Laws    74

5.9
Environmental Matters    74

5.10
Additional Collateral and Guarantees    75

5.11
Additional Material Real Estate Assets    75

5.12
Deposit Accounts; Securities Accounts    76

5.13
Further Assurances    76

5.14
Intellectual Property    77

5.15
Patriot Act    77

5.16
Pari Passu Ranking    78

5.17
Performance Obligation    78

5.18
Landlord Personal Property Collateral Access Agreement    78

5.19
Compliance with Anti-Corruption Laws, Anti-Money Laundering

Laws and Sanctions    78
5.20
Post-Closing Obligations    79

Section 6. NEGATIVE COVENANTS    79
6.1
Indebtedness    79

6.2
Liens    82

6.3
No Further Negative Pledges    84

6.4
Restricted Payments    84

6.5
Certain Restrictions on Subsidiaries    85

6.6
Investments    85

6.7
Financial Covenant    86

6.8
Fundamental Changes; Assets Sales    87

6.9
Issuance of Capital Stock    88

6.10
Sale and Lease‑Back Transactions    88

6.11
Transactions with Shareholders and Affiliates    88

6.12
Conduct of Business    88





--------------------------------------------------------------------------------





6.13
Foreign Operations    89

6.14
Amendments or Waivers of Organizational Documents, Debt

Instruments and Related Agreements    89
6.15
Prepayments, Redemptions and Repurchases of the ABL Facility

and other Subordinated or Junior Indebtedness    89
6.16
Accounting Changes; Changes in Fiscal Year and Fiscal Quarter    90

Section 7. GUARANTY    90
7.1
Guaranty of the Obligations    90

7.2
Contribution by Guarantors    90

7.3
Payment by Guarantors    91

7.4
Liability of Guarantors Absolute    91

7.5
Waivers by Guarantors    93

7.6
Guarantors’ Rights of Subrogation, Contribution, Etc    93

7.7
Subordination of Other Obligations    94

7.8
Continuing Guaranty    94

7.9
Authority of Guarantors or the Borrower    94

7.10
Financial Condition of the Borrower    94

7.11
Bankruptcy, Etc.    94

7.12
Discharge of Guaranty Upon Sale of Guarantor    95

7.13
Keepwell    95

Section 8. EVENTS OF DEFAULT    96
8.1
Events of Default    96

8.2
Application of Proceeds    99

8.3
Borrower’s Right to Cure    99

Section 9. AGENTS    100
9.1
Appointment of Agents    100

9.2
Powers and Duties    100

9.3
General Immunity    101

9.4
Agents Entitled to Act as Lender    102

9.5
Lenders’ Representations, Warranties and Acknowledgment    102

9.6
Right to Indemnity    102

9.7
Successor Administrative Agent and Collateral Agent    103

9.8
Collateral Documents and Guaranty    104

9.9
Administrative Agent May File Bankruptcy Disclosure and Proofs

of Claim    106
Section 10. MISCELLANEOUS    106
10.1
Notices    106

10.2
Expenses    108

10.3
Indemnity    108

10.4
Set‑Off    109

10.5
Amendments and Waivers    110

10.6
Successors and Assigns; Participations    111

10.7
Independence of Covenants    114

10.8
Survival of Representations, Warranties and Agreements    114

10.9
No Waiver; Remedies Cumulative    115

10.10
Marshalling; Payments Set Aside    115

10.11
Severability    115

10.12
Obligations Several; Independent Nature of Lenders’ Rights    115

10.13
Headings    115

10.14
APPLICABLE LAW    115





--------------------------------------------------------------------------------





10.15
CONSENT TO JURISDICTION    116

10.16
WAIVER OF JURY TRIAL    116

10.17
Confidentiality    117

10.18
Usury Savings Clause    117

10.19
Effectiveness; Counterparts    118

10.20
Entire Agreement    118

10.21
PATRIOT Act    118

10.22
Electronic Execution of Assignments    118

10.23
No Fiduciary Duty    118







APPENDICES:    A    Commitments
B    Notice Addresses




SCHEDULES:        1.1    Fiscal Year, Fiscal Quarter and Fiscal Month Ending
Dates
2.10    Specified Properties
4.1    Jurisdictions of Organization and Qualification
4.14    Real Estate Assets
4.27    Existing Indebtedness    
4.28    Intellectual Property
4.29    Capital Stock and Ownership
5.11    Designated Material Real Properties
5.20    Post-Closing Obligations
6.1    Certain Indebtedness    
6.2    Certain Liens
6.3    Certain Negative Pledges
6.5    Certain Restrictions on Subsidiaries
6.6    Certain Investments
6.10    Certain Sales
6.11    Certain Affiliate Transactions




EXHIBITS:        A‑1    Funding Notice
A‑2    Conversion/Continuation Notice
B    Form of Note
C    Compliance Certificate
D    Assignment Agreement
E-1    Form of U.S. Tax Compliance Certificate
E-2    Form of U.S. Tax Compliance Certificate
E-3    Form of U.S. Tax Compliance Certificate
E-4    Form of U.S. Tax Compliance Certificate
F‑1    Closing Date Certificate
F‑2    Solvency Certificate
G    Counterpart Agreement
H    Security Agreement
I    Mortgage
J    Landlord Waiver and Personal Property Collateral Access Agreement
K    Intercompany Note












--------------------------------------------------------------------------------





CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of April 13, 2018, is entered into
by and among BLUELINX HOLDINGS INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from
time to time, and HPS INVESTMENT PARTNERS, LLC (“HPS”), as Administrative Agent
(together with its permitted successors in such capacity, the “Administrative
Agent”) and as the Collateral Agent (together with its permitted successor in
such capacity, the “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Borrower, Panther Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), Cedar Creek Holdings, Inc., a Delaware corporation (“Cedar Creek”) and
Charlesbank Equity Fund VII, Limited Partnership, as Stockholder Representative
(the “Stockholder Representative”) have entered into an Agreement and Plan of
Merger (the “Acquisition Agreement”), dated as of March 9, 2018, pursuant to
which Merger Sub will merge with and into Cedar Creek, with Cedar Creek, being
the surviving corporation and all of the issued and outstanding capital stock of
Cedar Creek being directly owned by the Borrower on the terms and subject to the
conditions of the Acquisition Agreement (the “Acquisition”);
WHEREAS, the Lenders have agreed to extend a senior secured term loan facility
to the Borrower, in an aggregate principal amount not to exceed $180,000,000,
the proceeds of which shall be used on the Closing Date to fund, in part, the
Acquisition and the Related Transactions, including the refinancing or
retirement of the Existing Indebtedness and the Transaction Costs;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets in accordance with the Credit Documents ranking,
in the case of ABL Priority Collateral, as a second priority Lien, and, in the
case of all other Collateral, as a First Priority Lien; and
WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets in accordance with the Credit
Documents, ranking, in the case of ABL Priority Collateral, as a second priority
Lien, and, in the case of all other Collateral, a First Priority Lien.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1. DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“ABL Borrowing Base” means the “Borrowing Base” (or similar term) as defined in
the ABL Credit Agreement.
“ABL Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of April 13, 2018, among the Borrower, certain other Subsidiaries of the
Borrower party thereto, the lenders party thereto and the ABL Facility Agent
(the “Existing ABL Credit Agreement”), as amended, restated, supplemented or
otherwise modified, replaced or refinanced from time to time in accordance with
the terms hereof and of the Intercreditor Agreement; provided that any
amendment, restatement, supplement, modification, replacement or refinancing of
the Existing ABL Credit Agreement (or replacement, restatement or refinancing
thereof) shall be




--------------------------------------------------------------------------------





permitted hereunder only if (i) not less than a majority of its aggregate
commitments are provided by lenders who are third party commercial banks or
other financial institutions that customarily provide asset based lending credit
facilities and other financial institutions consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed), (ii) it
provides that the availability of the credit extensions thereunder is
conditioned upon meeting a customary borrowing base, (iii) the fixed percentage
advance rates (but not, for the avoidance of doubt, the effective advance rate
after giving effect to net orderly liquidation value in the case of inventory)
under the borrowing base shall not exceed the fixed percentage advance rates
under the Existing ABL Credit Agreement as in effect on the date hereof by more
than 5.00% and (iv) the maturity date therefor is not earlier than the “Maturity
Date” defined in the Existing ABL Credit Agreement as in effect on the date
hereof.
“ABL Facility” means the senior secured asset based revolving credit facility
under the ABL Credit Agreement.
“ABL Facility Agent” means Wells Fargo Bank, N.A., as administrative agent in
respect of the ABL Facility Documents, and any successor administrative agent
appointed in accordance with the terms thereof or any administrative agent under
any replacement or refinanced ABL Credit Agreement.
“ABL Facility Documents” means the ABL Credit Agreement and the other “Loan
Documents” under and as defined in the ABL Credit Agreement, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and of the Intercreditor Agreement.
“ABL Loans” means the revolving loans and letters of credit from time to time
made or issued under the ABL Credit Agreement.
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Acquired Business” means Cedar Creek and its Subsidiaries acquired by the
Borrower on the Closing Date pursuant to the Acquisition Agreement.
“Acquired Business Material Adverse Effect” means any event, occurrence, fact,
condition, circumstance, development, change or effect that, individually or in
the aggregate, (a) would, or would reasonably be expected to, materially impair
the ability of Cedar Creek to consummate the Transactions (as defined in the
Acquisition Agreement) or (b) has had, or would reasonably be expected to have,
a material adverse effect upon the results of operations, financial condition or
business of the Company Group, taken as a whole, other than, for the purposes of
clauses (a) or (b), any adverse change in or effect on the Company Group (or any
member thereof) that is caused by any delay in consummating the Closing (as
defined in the Acquisition Agreement) as a result of a violation or breach by
the Borrower or any representation, warranty, covenant or agreement contained in
the Acquisition Agreement and, solely for purposes of clause (b), (i) events,
occurrences, facts, conditions, circumstances, developments, changes or effects
resulting from or relating to (A) applicable economic or market conditions
affecting the U.S. generally or affecting the industry or markets in which the
Company Group operates, (B) any change or proposed change in GAAP or other
accounting requirements or principles, any change or proposed change in
applicable Laws or the interpretation thereof, or any change in government
policy (however effected), (C) any national or international political or social
conditions, including the engagement by the U.S. in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence or
escalation of any military or terrorist attack, (D) pandemics, earthquakes,
hurricanes, tornados or other natural disasters, (E) general financial, banking,
securities or capital market conditions, including interest rates or market
prices, or changes therein, (F) the execution, announcement or the taking of any
actions expressly required by the Acquisition Agreement, except in each case of
clauses (A), (B) or (E) to the extent disproportionally affecting the Company
Group relative to similarly situated businesses in the industry or (ii) the
failure to meet any internal or published projections, forecasts for any period,
provided, that the underlying causes of such failure may be considered in
determining whether an Acquired Business Material Adverse Effect is present.
“Acquisition” as defined in the recitals hereto.




--------------------------------------------------------------------------------





“Acquisition Agreement” as defined in the recitals hereto.
“Acquisition Agreement Representations” means the representations and warranties
made by or with respect to the Acquired Business in the Acquisition Agreement
that are material to the interests of the Lenders.
“Acquisition Documentation” means the Acquisition Agreement and all schedules,
exhibits and annexes thereto.
“Acquisition Transactions” means the consummation of the Acquisition and the
other transactions contemplated by the Acquisition Documentation to occur on the
Closing Date.
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person which takes over the
administration of such rate) for deposits of Dollars for the applicable Interest
Period that is quoted by Bloomberg (or, to the extent such service ceases to be
available, any successor to such service as determined by Administrative Agent)
at approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided that, notwithstanding the foregoing, the Adjusted
Eurodollar Rate shall at no time be less than 1.00% per annum.
“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any such Adverse Proceeding arising from
Environmental Claims), whether pending or, to the knowledge of the Borrower or
any of its Subsidiaries, threatened in writing against or affecting the Borrower
or any of its Subsidiaries or any property of the Borrower or any of its
Subsidiaries.
“Affected Lender” as defined in Section 2.15(b).
“Affected Loans” as defined in Section 2.15(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) solely for purposes of Section 6.11, to vote 10% or
more of the Securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
“Agent” means each of (i) the Administrative Agent and (ii) the Collateral
Agent.
“Agent Affiliates” as defined in Section 10.1(b)(iii).
“Aggregate Amounts Due” as defined in Section 2.14.
“Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Credit and Guaranty Agreement, dated as of the date
hereof, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“Anti-Corruption Laws” means applicable Laws relating to bribery or corruption ,
, including, but not limited to, the FCPA, the U.K. Bribery Act of 2010, and all
national and international Laws enacted to




--------------------------------------------------------------------------------





implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.
“Anti-Money Laundering Laws” means applicable Laws relating to terrorism or
money laundering, including, but not limited to, Executive Order No. 13224, the
PATRIOT Act and the Laws comprising or implementing the Bank Secrecy Act.
“Applicable Make-Whole Amount” means, with respect to any repayment or
prepayment of the Loans, an amount equal to the amount of interest that would
have been paid on the principal amount of the Loans being so repaid or prepaid
for the period from and including the date of such repayment or prepayment to
but excluding the date that is the one (1) year anniversary of the Closing Date
(in each case, calculated on the basis of the interest rate with respect to the
Loans that is in effect on the date of such repayment or prepayment and on the
basis of actual days elapsed over a year of three hundred sixty-five (365)
days).
“Applicable Margin” means (a) with respect to any Loans comprising Eurodollar
Rate Loans, 7.00% per annum, and (b) with respect to any Loans comprising Base
Rate Loans, 6.00% per annum.
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to any
Agent pursuant to any Credit Document or the transactions contemplated therein
which is distributed to any Agent or the Lenders by means of electronic
communications pursuant to Section 10.1(b).
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of related transactions, of all or any part of the Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Borrower’s Subsidiaries, other than (i) inventory sold, leased or licensed
out in the ordinary course of business (excluding any such sales, leases or
licenses out by operations or divisions discontinued or to be discontinued),
(ii) the lapse or abandonment of any intellectual property rights of the
Borrower and its Subsidiaries that are in the reasonable business judgment of
the Borrower or such Subsidiary no longer useful to maintain, so long as, (A)
such intellectual property rights are of de minimis value and (B) such lapse or
abandonment is not materially adverse to the interests of the Lenders, (iii)
non-exclusive licenses of intellectual property rights granted by the Borrower
or any of its Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of the Borrower and its Subsidiaries and (iv)
sales, leases, licenses or other dispositions of other assets for aggregate
consideration of less than $750,000 with respect to any transaction or series of
related transactions and less than $3,000,000 in the aggregate during any Fiscal
Year.




--------------------------------------------------------------------------------





“Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Administrative Agent.
“Assignment Effective Date” as defined in Section 10.6(b).
“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction permitted by Section 6.10, as at the time of
determination, the present value (discounted at a rate equivalent to Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person or, with respect to any Person that is not a
corporation and that does not have officers, any individual holding any such
position of the general partner, the sole member, managing member or similar
governing body of such Person; provided that the secretary or assistant
secretary of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such Authorized Officer.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank-ruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted Eurodollar
Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one (1) month interest
period plus (b) 1.00% per annum; provided, however, that notwithstanding the
foregoing, the Base Rate shall at no time be less than 2.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficiary” means each Agent and each Lender and Lender Counterparty, and
“Beneficiaries” means, collectively, the Agent, the Lenders and the Lender
Counterparties.
“BlueLinx” means BlueLinx Corporation, a Georgia corporation.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower” as defined in the preamble hereto.
“Borrowing Date” means the date on which a Loan is made.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate




--------------------------------------------------------------------------------





Loans, the term “Business Day” means any day which is a Business Day described
in clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Business Plan” as defined in Section 5.1(i).
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP in effect on the date hereof, is or should be accounted for as a
capital lease on the balance sheet of that Person.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing within one year from the
date of acquisition thereof, (b) marketable direct obligations issued or fully
guaranteed by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A-1 from S&P or at least P-1 from Moody’s, (c) commercial paper
maturing no more than 180 days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 180 days from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia having at the date of
acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or of any
recognized securities dealer having combined capital and surplus of not less
than $1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (h) shares of
any money market mutual fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (a)
through (f) above, (ii) has net assets of not less than $5,000,000,000, and
(iii) has a rating of at least A-1 from S&P or at least P-1 from Moody’s.
“Casualty Event” as defined in the definition of “Net Insurance/Condemnation
Proceeds.”
“Cedar Creek” as defined in the recitals hereto.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code in which stock is owned directly or indirectly within the meaning of
Section 958(a) of the Code by one or more United States shareholders within the
meaning of 951(b) of the Code that is a Credit Party or a direct or indirect
owner of a Credit Party.
“CFC Holdco” means any direct or indirect subsidiary of a Credit Party that
holds no material assets other than the Equity Interests (or Equity Interest and
Indebtedness) of one or more direct or indirect Foreign Subsidiaries that are
CFCs or other CFC Holdco’s.
“Change of Control” means that (i) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of the Borrower (or other securities convertible into such
Equity Interests) representing 35% or more of the combined voting or economic
interests of all Equity Interests of the Borrower entitled (without regard to
the occurrence of any contingency) to vote for the election of members of the
Board of Directors of the Borrower; (ii) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower or control over the Equity Interests of such Person entitled to vote
for members of the Board of Directors of the Borrower on a fully-diluted basis
(and taking




--------------------------------------------------------------------------------





into account all such Equity Interests that such Person or group has the right
to acquire pursuant to any option right) representing 35% or more of the
combined voting or economic interests of such Equity Interests; (iii) during any
period of 24 consecutive months commencing on or after the Closing Date, the
occurrence of a change in the composition of the Board of Directors of the
Borrower such that a majority of the members of such Board of Directors are not
Continuing Directors; (iv) the Borrower fails to own and control, directly or
indirectly, 100% of the Equity Interests of any Guarantor, other than pursuant
to a Disposition permitted under Section 6.8; or (v) any “change of control” or
similar event under the ABL Credit Agreement or any documentation governing any
other Material Indebtedness shall occur (other than, in the case of any Material
Indebtedness (other than the ABL Facility), any “change of control” or similar
event that does not give rise to a default, event of default, right of
termination, right of redemption or similar right or circumstance under such
Material Indebtedness or otherwise provide any holder of such Material
Indebtedness with any increased economic or remedial rights).
“Closing Date” means the date on which all of the conditions precedent in
Section 3.1 are satisfied (or waived in accordance with Section 10.5), the Loans
are made and the Related Transactions are consummated.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F‑1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Waiver and Personal
Property Collateral Access Agreements, if any, the Control Agreements, the
Intercreditor Agreement and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on Appendix A. The aggregate
amount of the Commitments as of the Closing Date is $180,000,000.
“Commitment Letter” as defined in Section 10.20.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Group” head the meaning assigned to such term in the Acquisition
Agreement as in existence on the date hereof.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items, or which should




--------------------------------------------------------------------------------





otherwise be capitalized, reflected in the consolidated statement of cash flows
of Borrower and its Subsidiaries (which shall include any Real Property Capital
Leases or equipment leases); provided, that Consolidated Capital Expenditures
shall not include (i) any expenditures for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net
Insurance/Condemnation Proceeds invested pursuant to Section 2.10(b), with Net
Asset Sale Proceeds invested pursuant to Section 2.10(a) or with Net
Extraordinary Receipts invested pursuant to Section 2.10(f) or (ii) any
expenditures which constitute a Permitted Acquisition permitted under Section
6.8.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated EBITDA” means, as of any date of determination, with respect to
Borrower and its Subsidiaries and with respect to any Measurement Period, an
amount equal to:
(a)     Consolidated Net Income for such period, plus to the extent reducing
Consolidated Net Income for such period (other than in the case of clause (xii)
below), the sum, without duplication, of amounts for (i) depreciation,
amortization (including amortization of goodwill and intangibles and
amortization and write-off of financing costs) and other non-cash charges and
expenses (including, but not limited to, imputed interest and deferred
compensation) for such period, all in accordance with GAAP, plus (ii)
Consolidated Interest Expense for such period, plus (iii) charges for federal,
state, local and foreign income taxes (including penalties and interest, if any)
for such period, plus (iv) any ordinary course customary transaction fees,
expenses or charges related to any asset disposition, issuance of equity,
indebtedness or investment (whether or not consummated or incurred), and
including all costs, fees, expenses and accruals related to the secondary
offering of shares of common stock of Borrower held by Cerberus Capital
Management and its affiliates which occurred in the fourth quarter of 2017 not
to exceed $2,000,000, plus (v) all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness, plus
(vi) payments by (or allocations to) the Acquired Business for shared services,
corporate overhead and related expenses paid to Charlesbank Capital Partners,
LLC or its affiliates in an amount not to exceed $1,000,000 in the aggregate for
all periods, plus (vii) noncash compensation expense, or other non-cash expenses
or charges, arising from the granting of stock options, stock appreciation
rights or similar equity arrangements for such period, plus (viii) non-cash
exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations for such period, plus (ix) any
non-cash loss attributable to the write-down of any asset for such period (other
than accounts receivable and inventory), plus (x) the Transaction Costs paid
prior to December 29, 2018, provided, that, the aggregate amount of Transaction
Costs added to Consolidated EBITDA under this clause (x) for all such periods
after the Closing Date shall not exceed $20,000,000, plus (xi) fees, costs and
expenses (to the extent not capitalized) related to any amendments, waivers,
restatements, supplements or modifications to this Agreement and the Credit
Documents and the ABL Credit Agreement and the other ABL Facility Documents
after the Closing Date for such period, plus (xii) proceeds actually received
from business interruption insurance, solely to the extent not included in
determining consolidated net earnings, for such period, plus (xiii) expenses,
charges and payments that are covered by indemnification, reimbursement,
guaranty or purchase price adjustment provisions in any agreement entered into
by Borrower or any of its Subsidiaries to the extent such expenses, charges and
payments have been reimbursed pursuant to the applicable indemnity, guaranty or
acquisition agreement during such period, plus (xiv) all integration charges,
payments, expenses and reserves associated with the Acquisition including
retention, severance, performance bonuses, relocation of facilities and
employees, hiring, training, IT integration, dedicated employee integration,
third party integration support, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, accounting integration costs, additional public company
expenses, lease breakage, discontinuation of product lines, facility closures
and consolidations, and travel and entertainment that were actually incurred or
expended prior to June 27, 2020 in a cumulative amount not to exceed $52,500,000
for all periods; minus




--------------------------------------------------------------------------------





(b)    the sum, without duplication, of amounts for (i) any non-cash gains and
non-cash income (including non-cash gains from sales of real estate) for such
period, plus (ii) non-cash exchange, translation, or performance gains
increasing Consolidated Net Income for such period relating to any hedging
transactions or foreign currency fluctuations for such period, plus (iii)
without duplication of any payment already reducing Consolidated Net Income, any
Cash payments made during such period in respect of Real Property Capital
Leases; provided, however that, any such Cash payment (or portion thereof) that
is permitted to be added back to Consolidated Net Income pursuant to clause (a)
above shall not reduce Consolidated EBITDA pursuant to this clause (b)(iii).
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Hedging Agreements.
“Consolidated Net Income” means, as of any date of determination, as determined
in accordance with GAAP, when calculated for a specified period ending on such
date of determination, the aggregate of the net income (loss) of Borrower and
its Subsidiaries, on a consolidated basis, for such period, but excluding to the
extent included therein (a) any extraordinary or one-time gains or losses or
non-recurring events, including, but not limited to, restructuring charges or
non-recurring integration charges incurred other than as a result of the
Acquisition, (including severance costs, costs associated with office, facility
and branch openings, closings and consolidations (in the case of openings,
incurred in connection with acquisitions and investments), relocation costs,
costs related to discontinuation of product lines), casualty losses, other
acquisitions or divestiture related charges in an amount not to exceed
$10,000,000 in any Measurement Period, (b) any non-cash charge, loss, gain,
expense, write-up, write-down or other impact attributable to application of the
purchase or recapitalization method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the writeup of assets to the extent resulting from such purchase or
recapitalization accounting adjustments), and (c) expenses, liabilities or gains
related to the conversion or modification of various employee benefit programs,
and non-cash compensation related expenses; provided, that (i) the net income of
any Person that is not a wholly-owned Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable to Borrower and any wholly-owned
Subsidiary of Borrower; (ii) the cumulative effect of any change in accounting
principles adopted by Borrower and its Subsidiaries after the date hereof or any
change in the accounting for sale leaseback transactions whether made prior or
after the Closing Date shall be excluded; and (iii) the net income (if positive)
of any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Borrower
or to any other wholly-owned Subsidiary of Borrower is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule of government regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purpose of this definition,
net income excludes any gain or loss, together with any related provision for
taxes for such gain or loss realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Equity Interests of Borrower and its Subsidiaries and any net income realized as
a result of changes in accounting principles or the application thereof to the
Borrower and its Subsidiaries.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (but in the case of Indebtedness
described in each of clauses (iv), (vi) (to the extent such letters of credit
are undrawn), (ix) and (x) of the definition of “Indebtedness”, only to the
extent such Indebtedness appears as a liability on the balance sheet of such
Person determined in conformity with GAAP) of Borrower and its Subsidiaries (or,
if higher, the par value or stated face amount of all such Indebtedness (other
than zero coupon Indebtedness)) outstanding on such date determined on a
consolidated basis in accordance with GAAP as of such date; provided that
Indebtedness under the ABL Facility will be calculated as the daily average
balance of loans outstanding under the ABL Facility during the last month of the
final Fiscal Quarter of the applicable Measurement Period; provided further
that, undrawn letters of credit shall not constitute Indebtedness for purposes
of calculating the Total Net Leverage Ratio.




--------------------------------------------------------------------------------





“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
“Continuing Director” means (a) any member of the Board of Directors of the
Borrower who was a director (or comparable manager) on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors of the Borrower
after the Closing Date if such individual was approved, appointed or nominated
for election to the Board of Directors of the Borrower by a majority of the
Continuing Directors.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” as defined in Section 7.2.
“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, which provides for the Collateral
Agent to have “control” (as defined in Section 9-104 of the UCC of the State of
New York or Section 8-106 of the UCC of the State of New York, as applicable) of
Deposit Accounts or Securities Accounts, as applicable.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
“Copyrights” as defined in the Security Agreement.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, and all other documents, certificates, instruments or agreements
executed and delivered by or on behalf of a Credit Party for the benefit of the
Administrative Agent or any Lender in connection with this Agreement on or after
the date hereof.
“Credit Party” means the Borrower and each Guarantor and “Credit Parties” means,
collectively, the Borrower and all Guarantors.
“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to:
(i)    $5,000,000, plus




--------------------------------------------------------------------------------





(ii)     (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Subsidiaries for all Fiscal Years completed after the Closing Date (commencing
with the Fiscal Year ending December 28, 2019) and prior to the Cumulative
Amount Reference Time, minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Cumulative Amount Reference Time to the prepayment of Loans in accordance with
Section 2.10(e) (prior to giving effect to any dollar-for-dollar reduction in
respect of voluntary prepayments as provided in Section 2.10(e)); plus
(iii)     the amount of any cash capital contributions to the Borrower or Net
Equity Proceeds from the sale or issuance of any common Equity Interests by the
Borrower in each case received by the Borrower (excluding any Cure Amount) and
Not Otherwise Applied during the period from and including the Business Day
immediately after the Closing Date through and including the Cumulative Amount
Reference Time; minus
(iv)     the aggregate amount of any Investments made pursuant to Section
6.6(j), any Restricted Payments made pursuant to Section 6.4(c) and any payments
of Indebtedness made pursuant to Section 6.15(c), in each case, during the
period commencing on the Closing Date and ending on or prior to the Cumulative
Amount Reference Time (and, for purposes of this clause (iv), without taking
account of the intended usage of the Cumulative Amount at such Cumulative Amount
Reference Time).
In the event multiple transactions that are financed using the Cumulative Amount
occur concurrently, or substantially concurrently, at the Cumulative Amount
Reference Time, the Cumulative Amount shall be determined as if each such
transaction occurred, and reduced the Cumulative Amount, consecutively.
“Cure Amount” as defined in Section 8.3.
“Cure Expiration Date” as defined in Section 8.3.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated Material Real Properties” means those properties set forth on
Schedule 5.11.
“Disposition” or “Dispose” means the conveyance, assignment, sale, lease or
sublease (as lessor or sublessor), license, exchange, transfer or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests held in another Person) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, and,
shall include any issuance by a Person of any of its Equity Interests to another
Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (excluding any provision
requiring redemption or payment upon a “change of control” or Disposition of all
or substantially all assets, provided that such provision shall require Payment
in Full of the Obligations prior to requiring any such redemption or payment),
(ii) is redeemable at the option of the holder thereof (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests), in
whole or in part, (iii) provides for the




--------------------------------------------------------------------------------





scheduled payments or dividends in Cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.
“Eligible Assignee” shall mean any Person (other than a natural person) that is
(i) a Lender, (ii) an Affiliate of any Lender, (iii) a Related Fund of any
Lender, and (iv) any other Person approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that no Credit
Party, Affiliate of a Credit Party or any Ineligible Assignee, shall be an
Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health
or safety (to the extent relating to exposure to Hazardous Material), natural
resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human (to the extent relating to exposure to Hazardous Material),
plant or animal health or welfare, in any manner applicable to the Borrower or
any of its Subsidiaries or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto and the rules and regulations
promulgated thereunder.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) for purposes relating to Section 412
of the Code only, any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Code or ERISA.




--------------------------------------------------------------------------------





“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code other than the PBGC
Funding Waiver Obligations) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
Section 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or Section 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal of the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any potential liability
therefor, or the receipt by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is insolvent within the meaning of Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or Section 4042 of ERISA; (viii)
the occurrence of an act or omission which could give rise to the imposition on
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates in connection with
any Employee Benefit Plan; (x) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; (xi) the imposition of a Lien pursuant to Section 430(k) of the Code or
ERISA or a violation of Section 436 of the Code; or (xii) the occurrence of a
prohibited transaction within the meaning of Section 406 of ERISA with respect
to any Employee Benefit Plan; or (xiii) the occurrence of any Foreign Plan
Event.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Excess Cash Flow” means, for any period, an amount (if positive) equal to:
(i)    the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
gain that was paid in a prior period), plus (c) the Consolidated Working Capital
Adjustment, plus (d) the amount of Tax expense deducted in determining
Consolidated Net Income for such period less the amount of Taxes actually paid
in Cash in such period, minus
(ii)    the sum, without duplication, of (a) the amounts for such period paid
from Internally Generated Cash of (1) scheduled repayments of the Loans, (2)
repayments of Indebtedness under the ABL Credit Agreement, but solely to the
extent the commitments in respect thereof are permanently reduced in connection
with such repayments, (3) payments in respect of Junior Indebtedness and
Subordinated Indebtedness owing to Third Parties, in each case, solely to the
extent such payments are permitted under Section 6.15(c)), (4) Consolidated




--------------------------------------------------------------------------------





Capital Expenditures and (5) amounts used to finance Permitted Acquisition, plus
(b) the amount of Taxes actually paid in Cash in such period to the extent they
exceed the amount of Tax expense deducted in determining Consolidated Net Income
for such period, plus (c) other non-Cash gains and income increasing
Consolidated Net Income for such period (excluding any such non-Cash gain to the
extent it represents the reversal of an accrual or reserve for potential Cash
gain in any prior period), plus (d) to the extent not deducted in arriving at
Consolidated Net Income, the amounts for such period paid from Internally
Generated Cash of (x) charges, payments, expenses and reserves incurred in
connection with the Acquisition Transactions (including all related Transaction
Costs and all integration charges, payments, expenses and reserves associated
with the Acquisition including retention, severance, performance bonuses,
relocation of facilities and employees, hiring, training, IT integration,
dedicated employee integration, third party integration support, compliance with
the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, accounting integration costs, additional
public company expenses, lease breakage, discontinuation of product lines,
facility closures and consolidations, and travel and entertainment) or (y)
customary costs and expenses paid to Third Parties incurred in connection with
any Investment or incurrence of Indebtedness hereunder, whether or not
consummated.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Account” means (i) any Deposit Account specially and exclusively used
for payroll, payroll taxes, trust and fiduciary accounts and other employee wage
and benefit payments to or for any Credit Party’s employees, (ii) zero balance
accounts the entire balance of which is swept each Business Day to a Deposit
Account subject to a Control Agreement, (iii) escrow accounts established for
the benefit of Third Parties in connection with transactions not prohibited
hereunder in an aggregate amount not to exceed $500,000 (or such greater amount
as may be agreed by the Administrative Agent) for all such accounts at any time
outstanding, or (iv) other Deposit Accounts and Securities Accounts that do not
have a Cash balance at any time exceeding $500,000 in the aggregate for all such
accounts.
“Excluded Subsidiary” means (i) each Domestic Subsidiary that is not
wholly-owned and is restricted from providing a guarantee or granting a security
interest in support of the Obligations, (ii) each Domestic Subsidiary formed
after the Closing Date that is a special purpose entity that the Borrower and
the Administrative Agent mutually agree in writing to designate as an Excluded
Subsidiary, (iii) each Domestic Subsidiary that is an Immaterial Subsidiary
(provided that, to the extent any such Domestic Subsidiary no longer qualifies
as an Immaterial Subsidiary, such Subsidiary shall cease to be an Excluded
Subsidiary by virtue of this clause (iii)), (iv) any Foreign Subsidiary that is
a CFC, (v) any CFC Holdco, (vi) each Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC, and (vii) any
Subsidiary to the extent that the burden or cost (including any potential tax
liability) of obtaining a guarantee outweighs the benefit afforded thereby as
reasonably determined by the Borrower and the Administrative Agent.
Notwithstanding the foregoing, (a) any Domestic Subsidiary that provides a
guaranty or otherwise is an obligor in respect of the ABL Facility shall not be
an Excluded Subsidiary (and if any such Domestic Subsidiary is an Excluded
Subsidiary at the time of providing such guaranty or otherwise becoming an
obligor on the ABL Facility shall cease to be an Excluded Subsidiary) and (b) no
Domestic Subsidiary that is a Guarantor on the Closing Date shall be deemed an
“Excluded Subsidiary” after the Closing Date for purposes of the Credit
Documents.
“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Swap Obligation.




--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of any Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.20) or (ii) such Recipient changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Indebtedness” means (a) the Amended and Restated Loan and Security
Agreement, dated as of June 24, 2016, by and among Cedar Creek LLC, as a
borrower and borrower agent, the other borrowers thereto and Bank of America,
N.A., as Administrative Agent, as amended through the date hereof, and (b) all
other existing Indebtedness of the Borrower and its Subsidiaries (including the
Acquired Business) other than the Indebtedness specified on Schedule 6.1.
“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided, at any
time prior to the making of the Loans, the Exposure of any Lender shall be equal
to such Lender’s Commitment.
“Extraordinary Receipts” means any Cash received by the Borrower or any of its
Subsidiaries not in the ordinary course of business and consisting of (i)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (ii) indemnity payments (except to the
extent used, or required to be used, to pay or reimburse related liabilities
owing to Third Parties) and (iii) any purchase price adjustment received in
connection with any purchase agreement (other than a working capital or net
asset adjustment).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors (or, in the case of (x) a Disposition permitted under Section 6.8(e)
or (y) if any such asset has a value less than $3,000,000, a senior executive
officer) of the Borrower or the Subsidiary of the Borrower which is selling or
owns such asset.
“Fair Share” as defined in Section 7.2.
“Fair Share Contribution Amount” as defined in Section 7.2.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§78dd-1
et seq.), as amended.




--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to three (3) banks of recognized
standing on such day on such transactions as determined by the Administrative
Agent.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief executive officer, chief financial officer or controller of the Borrower
that such financial statements fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year‑end
adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than
Permitted Liens applicable to such Collateral which as a matter of law have
priority over the respective Liens on such Collateral created pursuant to the
relevant Collateral Document.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Saturday closest to December 31 of each calendar year (it being
understood that that day will be the last Saturday of the calendar year until
2020, with respect to which the Saturday closest to December 31, 2020 is January
3, 2021). The accounting period end dates of the Borrower are set forth in
Schedule 1.1.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Credit Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice from a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan, (d) the incurrence of any liability by any Credit Party or
any their respective Subsidiaries under




--------------------------------------------------------------------------------





applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Credit Party or any of their respective Subsidiaries, or
the imposition on any Credit Party or any of their respective Subsidiaries of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Guarantors” as defined in Section 7.2.
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Government Official” includes, but is not limited to, any employee, agent, or
instrumentality of any government, including departments or agencies of a
government and businesses that are wholly or partially government-owned, and any
employees of such businesses, as well as departments or agencies of public
international organizations. This term includes, but is not limited to, all
employees, agents, and instrumentalities of state-owned or state-controlled
entities or businesses, including hospitals, laboratories, universities, and
other research institutions. The term “Government Official” also applies to
individuals who are members of political parties or hold positions in political
parties.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any securities
exchange or any self-regulatory organization, in each case whether associated
with a state of the United States, the United States, or a foreign entity or
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Governmental Authority” shall include the National Association of Insurance
Commissioners.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Security Agreement.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means each Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary).
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.




--------------------------------------------------------------------------------





“Hedging Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (ii) any and all transactions or arrangements of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement (or similar
documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such agreement or documentation,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the audited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and Cedar Creek for the last three (3) Fiscal Years ended at least
ninety (90) days prior to the Closing Date (other than, in the case of Cedar
Creek, for the Fiscal Year ending December 31, 2017), (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and its Subsidiaries for each Fiscal Quarter (other than the fourth
Fiscal Quarter) ended after the close of its most recent Fiscal Year and at
least forty five (45) days prior to the Closing Date, (iii) unaudited,
internally prepared consolidated balance sheets and related statements of income
and cash flows of the Borrower and its Subsidiaries for each month ended after
the close of the most recent Fiscal Quarter and at least thirty (30) days prior
to the Closing Date and (iv) a quality of earnings report for Cedar Creek for
the twelve months ended December 31, 2017 (based on audited financial statements
for the 2015 and 2016 Fiscal Years and unaudited financial statements for the
2017 Fiscal Year).
“HPS” as defined in the preamble hereto.
“Immaterial Subsidiary” means on any date, any Subsidiary of the Borrower that
(i) owns less than 2.50% of the consolidated total assets of the Borrower and
its Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 5.1(b) or Section 5.1(c), as applicable, prior to such date,
(ii) generates less than 2.50% of the Consolidated EBITDA of the Borrower and
its Subsidiaries as reflected on the most recent financial statements delivered
pursuant to Section 5.1(b) or Section 5.1(c), as applicable, prior to such date
and (iii) is not the owner of Equity Interests of any Subsidiary of a Credit
Party other than an Immaterial Subsidiary; provided that (A) the total assets of
all Immaterial Subsidiaries shall not at any time exceed 3.00% of the
consolidated total assets of the Borrower and its Subsidiaries and (B) the total
Consolidated EBITDA attributable to Immaterial Subsidiaries shall not exceed
5.00% of the Consolidated EBITDA of the Borrower and its Subsidiaries as
reflected on the most recent financial statements delivered pursuant to Section
5.1(b) or Section 5.1(c), as applicable.
“Increased-Cost Lenders” as defined in Section 2.20.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations, purchase price
adjustments and profit-sharing arrangements arising from purchase and sale
agreements (excluding trade payables incurred in the ordinary course of business
that are not overdue by more than 180 days); (v) all indebtedness




--------------------------------------------------------------------------------





secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; provided, that,
with respect to non-recourse indebtedness, the amount of such indebtedness will
be limited to the lesser of (a) the principal amount of the indebtedness being
secured and (b) the fair market value of the encumbered property or asset; (vi)
the face amount of any letter of credit issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making or any other liability of such Person for an obligation of
another through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise) or any
other obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including under any
Hedging Agreement, in each case, whether entered into for hedging or speculative
purposes or otherwise; and (x) all obligations of such Person in respect of the
sale or factoring of receivables. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except (other than in the case of general partner liability) to the
extent that terms of such Indebtedness expressly provide that such Person is not
liable therefor and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt. Notwithstanding the
foregoing, Indebtedness of Borrower and its Subsidiaries shall exclude any
operating lease or any liabilities relating thereto to the extent such assets
and liabilities would not have been classified or recognized as liabilities and
such leases would not have been classified as capital or financing leases under
GAAP as in effect on the Closing Date.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees,
disbursements and other charges of one primary counsel for Indemnitees, local or
special counsel in each appropriate jurisdiction and, in the case of an actual
or perceived conflict of interest, where such conflicted party notifies Borrower
of the existence of such conflict and retains its own counsel, of another firm
of counsel for such affected Indemnitee) in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the commitment
letter (and any related fee letter or closing payment letter) delivered by any
Agent or any Lender to Borrower with respect to the transactions contemplated by
this Agreement; or (iii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of the Borrower or any
of its Subsidiaries.
“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.




--------------------------------------------------------------------------------





“Indemnitee” as defined in Section 10.3(a).
“Ineligible Assignee” means (i) each Person whose name appears on the list
delivered by the Borrower to the Administrative Agent on April 10, 2018, which
list shall be reasonably acceptable to the Administrative Agent (it being
understood and agreed that the list delivered on April 10, 2018 is so reasonably
acceptable to the Administrative Agent), together with any Affiliate of such
Person that is reasonably identified as such on the basis of its name and (ii)
any Person that is or becomes a direct competitor of the Borrower and/or any of
its Subsidiaries and is designated by the Borrower as an Ineligible Assignee by
written notice provided to the Administrative Agent after the Closing Date (such
Person, a “Designated Competitor”), but not any affiliates of a Designated
Competitor unless such affiliates are also direct competitors of the Borrower or
any of its Subsidiaries. It is understood and agreed that (A) the Administrative
Agent (1) shall not have any responsibility or obligation to determine, monitor
or inquire as to whether any Lender or any potential assignee Lender (or any
Affiliate thereof) is an Ineligible Assignee and (2) shall not have any
liability with respect to any assignment or participation of any Loan made to an
Ineligible Assignee and (B) no action or inaction by the Administrative Agent
shall be deemed to alter the Persons constituting Ineligible Assignees.
“Initial Business Plan” means the Business Plan of the Borrower and its
Subsidiaries delivered prior to the Closing Date to the Administrative Agent.
“Installment” as defined in Section 2.8.
“Intellectual Property” as defined in the Security Agreement.
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among Credit Parties and their Subsidiaries.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Collateral Agent, the ABL Facility Agent
and the Credit Parties, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the making of such Base Rate
Loan or conversion from a Eurodollar Rate Loan, and the final maturity date of
such Loan; and (ii) any Loan that is a Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan; provided that, in the case of each
Interest Period that is longer than three (3) months, “Interest Payment Date”
shall also include each date that is three (3) months, or an integral multiple
thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one (1), two (2), three (3) or six (6) months, as selected by Borrower
in the applicable Funding Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Borrowing Date or applicable
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided that, (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c)




--------------------------------------------------------------------------------





of this definition, end on the last Business Day of a calendar month; and (c) no
Interest Period shall extend beyond the Maturity Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internally Generated Cash” means, with respect to any period, any Cash of the
Borrower or any Subsidiary generated from the business operations of the
Borrower and its Subsidiaries during such period, excluding the proceeds of any
Asset Sale, Casualty Event, Extraordinary Receipts and any Cash that is
generated from an incurrence of Indebtedness (other than revolving Indebtedness
under the ABL Credit Agreement), an issuance of Equity Interests or a capital
contribution.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than the Borrower or any
Guarantor); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of the Borrower from any Person
(other than the Borrower or any Guarantor), of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance or capital contributions by
the Borrower or any of its Subsidiaries to any other Person (other than the
Borrower or any Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business; and (iv) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Hedging Agreement, whether entered into for hedging
or speculative purposes or otherwise. The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write‑ups, write‑downs or write‑offs with
respect to such Investment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Junior Indebtedness” means (i) any Subordinated Indebtedness and (ii) any
Indebtedness that, in the case of this clause (ii), is either unsecured or
secured only by Permitted Liens that are junior in right of security to the
Liens securing the Obligations; provided that it is understood that (A)
Indebtedness under the ABL Facility, (B) Hedging Agreements, (C) intercompany
Indebtedness among the Credit Parties and (D) other Indebtedness pursuant to
clauses (i) and (ii) of the first sentence of this definition in an aggregate
principal amount not exceeding $2,000,000 for all such Indebtedness under this
clause (D), shall not, in each case, constitute Junior Indebtedness.
“Landlord Waiver and Personal Property Collateral Access Agreement” means a
Landlord Waiver and Personal Property Collateral Access Agreement substantially
in the form of Exhibit J with such amendments or modifications as may be
approved by the Collateral Agent.
“Laws” means, with respect to any Person, (i) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or hereafter in effect, and (ii) the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.




--------------------------------------------------------------------------------





“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedging Agreement with any Credit Party (including
any Person who is an Agent or a Lender (and any Affiliate thereof) as of the
Closing Date but subsequently, whether before or after entering into a Hedging
Agreement, ceases to be an Agent or a Lender, as the case may be).
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Loan” means a Loan made by a Lender to Borrower pursuant to Section 2.1(a).
“Margin Stock” as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole; (ii) the ability of the
Borrower, or the ability of the Credit Parties taken as a whole, to fully and
timely perform their respective Obligations; (iii) the legality, validity,
binding effect or enforceability against a Credit Party of a Credit Document to
which it is a party; or (iv) the Collateral or the Collateral Agent’s Liens (on
behalf of itself and the Lenders and other Secured Parties) on a material
portion of the Collateral or the priority of such Liens; or (v) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under any Credit Document.
“Material Indebtedness” means Indebtedness (other than the Loans) in an
aggregate principal amount exceeding $15,000,000.
“Material Leasehold Property” means each Leasehold Property for which a Landlord
Personal Property Collateral Agreement (or similar agreement) has been delivered
or is required to be delivered pursuant to the ABL Credit Agreement.
“Material Real Estate Asset” means (x) any Designated Material Real Property and
(y) any fee‑owned Real Estate Asset acquired after the Closing Date having a
Fair Market Value in excess of $5,000,000.
“Maturity Date” means the earlier of (a) October 13, 2023 and (b) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“Measurement Period” means, as of any date of determination, the four
consecutive Fiscal Quarters ending on or most recently ended as of such date of
determination (taken as one accounting period) for which financial statements
have been or are required to have been delivered pursuant to Sections 5.1(b) and
5.1(c), as applicable; provided that, prior to the first date that financial
statements are required to be delivered pursuant to Sections 5.1(b) and 5.1(c),
the Measurement Period shall be the period of four consecutive Fiscal Quarters
ended March 31, 2018.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage substantially in form of Exhibit I, as it may be
amended, restated, supplemented or otherwise modified from time to time.




--------------------------------------------------------------------------------





“Mortgaged Property” as defined in Section 5.11(c).
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary management’s discussion and
analysis, describing the results of operations of the Borrower and its
Subsidiaries for the applicable period to which such financial statements relate
including a breakdown of revenues for the five (5) largest customers by revenue
of the Borrower and its Subsidiaries.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable, or reasonably
estimated to be payable, by the seller as a result of any gain recognized in
connection with such Asset Sale (provided that, in the case of any estimate, if
the actual taxes payable are less (by more than a de minimis amount) than the
amount estimated, the balance shall be considered Net Asset Sale Proceeds), (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans or any ABL Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representa-tions and warranties to
purchaser in respect of such Asset Sale undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale, provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds.
“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrower or any
of its Subsidiaries, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.
“Net Extraordinary Receipts” means Extraordinary Receipts, net of any reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses and taxes payable or reasonably estimated to be payable as a result of
any gain recognized in connection therewith (provided that, in the case of any
estimate, if the actual taxes payable are less (by more than a de minimis
amount) than the amount estimated, the balance shall be considered Net
Extraordinary Receipts).
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder, (b)
as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking (any event of the type referenced in clauses
(a) and (b) above being referred to as a “Casualty Event”) or (c) under any
business interruption or similar insurance policy in respect of a covered loss
thereunder, minus (ii) (a) any actual and reasonable costs incurred by the
Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of the Borrower or such Subsidiary in respect thereof,
and (b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable, or reasonably estimated to be payable, as a result of any gain
recognized in connection therewith (provided that, in the case of any estimate,
if the actual taxes payable are less (by more than a de minimis amount) than the
amount estimated, the balance shall be considered Net Insurance/Condemnation
Proceeds).
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Agreements or other Indebtedness of
the type described in clause (ix) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedging Agreement or such other




--------------------------------------------------------------------------------





Indebtedness as of the date of determination (assuming the Hedging Agreement or
such other Indebtedness were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Hedging Agreement or such other Indebtedness as of the date of
determination (assuming such Hedging Agreement or such other Indebtedness were
to be terminated as of that date).
“Newtown Premises” means the premises of BlueLinx located in Newtown,
Connecticut as of the date hereof that is the subject of the PBGC Newtown
Mortgage.
“Not Otherwise Applied” means, with reference to any cash capital contributions
or Net Equity Proceeds from the sale or issuance of any common Equity Interests
or any other transaction or the Cumulative Amount that is proposed to be applied
to a particular use or transaction, that such amount (a) was not required to
prepay Loans pursuant to Section 2.10 and (b) was not previously applied in
determining the permissibility of a transaction under the Credit Documents where
such permissibility was (or may have been) contingent on the receipt or
availability of such amount (including the application of the Cure Amount
pursuant to Section 8.3).
“Non-Consenting Lender” as defined in Section 2.20.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.
“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their Securities.
“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Lenders or any of them and Lender Counterparties,
under any Credit Document or Hedging Agreement, whether for principal, premium
(including the Prepayment Premium), interest (including interest and premium
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest or premium in the related
bankruptcy proceeding), payments for early termination of Hedging Agreements,
fees, expenses, indemnification or otherwise, excluding, with respect to any
Guarantor, Excluded Swap Obligations with respect to such Guarantor.
“Obligee Guarantor” as defined in Section 7.7.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by‑laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles or certificate of
formation or organization, as amended, and its operating agreement or limited
liability company agreement, as amended. In the event any term or condition of
this Agreement or any other Credit Document requires any Organizational Document
to be certified by a secretary of state or similar Government Official, the
reference to any such Organizational Document shall only be to a document of a
type customarily certified by such Government Official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations




--------------------------------------------------------------------------------





under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).
“Participant Register” as defined in Section 10.6(g)(i).
“Patents” as defined in the Security Agreement.
“PATRIOT Act” as defined in Section 3.1(o).
“Paid in Full” or “Payment in Full” means:
(a)     payment in full in cash of the principal of, premium (including the
Prepayment Premium) and interest (including premium and interest accruing on or
after the commencement of any bankruptcy proceeding, whether or not such
interest would be allowed in such bankruptcy proceeding) constituting the
Obligations;
(b)     payment in full in cash of all other amounts that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time) with respect to the Obligations; and
(c)     termination or expiration of all commitments of the holders of the
Obligations, to extend credit or make loans or other credit accommodations to
any of the Credit Parties.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PBGC Escrow Account” means an account established to hold a portion of the sale
proceeds from any disposition of the Newtown Premises in an amount equal to the
remaining PBGC Funding Waiver Obligations at the time of such sale.
“PBGC Escrow Agent” means a bank mutually acceptable to BlueLinx and the PBGC at
which the PBGC Escrow Account shall be maintained pursuant to the PBGC Escrow
Agreement.
“PBGC Escrow Agreement” means the escrow agreement contemplated by the PBGC
Newtown Mortgage in connection with the sale of the Newtown Premises that would
be entered into among BlueLinx, the PBGC and the PBGC Escrow Agent with respect
to the PBGC Escrow Account, in form and substance reasonably satisfactory to the
Administrative Agent.
“PBGC Funding Waiver Documents” means, collectively: (i) the PBGC Newtown
Mortgage; (ii) the PBGC Funding Waiver Letter; (iii) the PBGC Escrow Agreement;
and (iv) any agreement, document or instrument executed and/or delivered by any
Credit Party in connection therewith.
“PBGC Funding Waiver Letter” means the letter, dated May 8, 2014, issued by the
IRS in favor of BlueLinx pursuant to which the IRS has granted the application
of BlueLinx of a waiver of the minimum funding standards for the plan year of
the BlueLinx Plan as set forth in the PBGC Funding Waiver Letter, as the same
now exists or may hereafter by amended, modified, supplemented, extended,
renewed, restated or replaced as permitted hereunder.
“PBGC Funding Waiver Obligations” means the aggregate amount of the outstanding
balance (and interest that has accrued and will accrue thereon) of the minimum
funding standard for the plan year of the




--------------------------------------------------------------------------------





BlueLinx Plan as set forth in the PBGC Funding Waiver Letter, which outstanding
balance is not more than $375,000 as of the date hereof.
“PBGC Newtown Mortgage” means the Mortgage Deed, dated as of July 8, 2014, made
by BlueLinx, as mortgagor, in favor of the PBGC, as mortgagee, with respect to
the Newtown Premises, as the same now exists or may hereafter by amended,
modified, supplemented, extended, renewed, restated or replaced as permitted
hereunder.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 or Title IV of ERISA.
“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.
“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Borrower or any of its wholly‑owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided
that,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii)    (A) in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued, directly or indirectly, by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be owned, directly or
indirectly, 100% by the Borrower or a Guarantor, and the Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
the Borrower, each of the actions required pursuant to Sections 5.10 and/or
5.11, as applicable, and (B) in the case of the acquisition of assets by the
Borrower or a Guarantor, all acquired assets shall become Collateral and the
Borrower shall have taken, or caused to be taken, as of the date of such
acquisition, each of the actions required pursuant to Sections 5.10 and/or 5.11,
as applicable;
(iv)    the Total Net Leverage Ratio for the Measurement Period most recently
ended, calculated on a Pro Forma Basis after giving effect to such acquisition,
shall not exceed the Total Net Leverage Ratio for such Measurement Period as in
effect immediately prior to such acquisition;
(v)    the Borrower shall have delivered to the Administrative Agent (A) written
notice of the proposed Acquisition at least five (5) Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition and
(B) promptly upon request by the Administrative Agent, to the extent available,
monthly and annual financial statements of the Person whose Equity Interests or
assets are being acquired for the three (3) year period immediately prior to
such proposed Permitted Acquisition, including any available audited financial
statements;
(vi)    for any acquisition with respect to which the consideration therefor is
equal to or greater than $25,000,000, within a reasonable time prior to the
consummation of such acquisition, Borrower shall provide the Administrative
Agent with a due diligence package relating to the proposed acquisition,
including to the extent available, forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired;
(vii)    (A) the aggregate Permitted Acquisition Consideration for all Permitted
Acquisitions in which the assets so acquired do not become part of the
Collateral or of any Person that does not become a




--------------------------------------------------------------------------------





Guarantor, when taken together with the total consideration for all such
acquired assets and Persons from and after the Closing Date, shall not exceed
$15,000,000 during the term of this Agreement and (B) the aggregate Permitted
Acquisition Consideration for all Permitted Acquisitions shall not exceed
$100,000,000 during the term of this Agreement;
(viii)    any Indebtedness assumed in connection with any Permitted Acquisition
shall be permitted under Section 6.1(j);
(ix)    in the case of the acquisition of Equity Interests of a Person, the
board of directors (or similar governing body) of such Person shall have
consented to such acquisition; and
(x)    any Person or assets or division as acquired in accordance herewith (y)
shall be in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date or shall be similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, such business or lines of business and (z) shall have generated positive
cash flow (calculated on a pro forma basis in such manner and extent that is
reasonably acceptable to the Administrative Agent) for the four quarter period
most recently ended prior to the date of such acquisition.
“Permitted Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in Cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(subject to the subordination and/or intercreditor provisions as contemplated
thereby, to the extent applicable).
“Permitted Multiemployer Withdrawal” means the withdrawal from or termination of
a Multiemployer Plan that results in a Withdrawal Liability to a Credit Party
that meets the following conditions: (a) the Administrative Agent shall have
received prior written notice of the intention of such Credit Party to withdraw
from such Multiemployer Plan, (b) the required annual cash funding obligations
of the Credit Party shall increase by an amount not greater than $3,000,000 in
the aggregate as a result of all withdrawals from Multiemployer Plans after the
Closing Date, (c) such withdrawal does not result in a Lien on any assets of the
Credit Party unless such Lien is junior and subordinate to the Lien in favor of
the Administrative Agent on terms acceptable to the Administrative Agent and (d)
the Administrative Agent shall have received true and complete copies of the
agreements between such Credit Party and the trustee or administrator of a
Multiemployer Plan (or the PBGC on behalf of such trustee or administrator) with
respect to such withdrawal from such Multiemployer Plan promptly upon the
execution thereof.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.
“Prepayment Premium” as defined in Section 2.11.
“Prime Rate” means the “U.S. Prime Lending Rate” as published in The Wall Street
Journal.




--------------------------------------------------------------------------------





“Principal Office” means, for the Administrative Agent’s “Principal Office” as
set forth on Appendix B, or such other office or account or office or account of
a third party or sub-agent, as appropriate, as the Administrative Agent may from
time to time designate in writing to the Borrower and each Lender.
“Principal Payment Date” means the last Business Day of March, June, September
and December in each calendar year commencing with June 2018 through and
including the Maturity Date.
“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation hereunder, the determination or
calculation of such test, covenant or ratio in accordance with Section 1.4.
“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Exposure of that Lender by (b) the aggregate Exposure of all Lenders.
“Projections” as defined in Section 4.8.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Real Property Capital Leases” means (i) each Capital Lease obligation or
financing obligation with respect to Real Estate Assets set forth on Schedule
6.1(a) and (ii) any future lease of (or any agreement conveying the right to
use) any Real Estate Asset by such Person as lessee which is permitted under
Section 6.1(i) and which, in accordance with GAAP, is or is required to be
reflected as a capital lease on the balance sheet of such Person; provided,
that, for purposes of calculating compliance with the Total Net Leverage Ratio,
any lease or financing permitted hereunder occurring after the Closing Date that
(a) involves any Real Estate Asset and (b) that arises out of a Sale and
Leaseback Transaction permitted under Section 6.10, shall be excluded from
clause (i)(A) of the calculation of the Total Net Leverage Ratio, in the case of
each of clause (i) and (ii) above, notwithstanding any accounting treatment that
may be required under GAAP.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” as defined in Section 2.4(b).
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Related Agreements” means, collectively, the Acquisition Documentation.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.




--------------------------------------------------------------------------------





“Related Transactions” means, collectively, (a) the execution and delivery by
the Credit Parties of the Credit Documents to which they are a party and the
borrowings hereunder and the use of proceeds thereof, (b) the execution and
delivery by the Credit Parties of the ABL Credit Agreement and the other ABL
Credit Documents to which they are a party, (c) the consummation of the
Acquisition Transactions, (d) the other transactions related to or entered into
in connection with any of the foregoing (including the other transactions
consummated (or to be consummated) on the Closing Date pursuant to the Related
Agreements) and (e) the payment of fees, premiums, charges, costs and expenses
in connection with the foregoing.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Lender” as defined in Section 2.20.
“Required Prepayment Date” as defined in Section 2.12(c).
“Requisite Lenders” means, at any time, one or more Lenders having or holding
Exposure and representing more than 50% of the aggregate Exposure of all Lenders
at such time.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrower or any
of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of stock to the holders of that class (other than Disqualified
Equity Interests); (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of the Borrower or any of their respective
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (iv) management or similar fees payable to any Affiliates of
the Borrower.
“R&W Insurance” means any representation and warranty insurance payable to any
Loan Party, including pursuant to the Buyer-Side Representations and Warranties
Insurance Policy (Policy Number: 017551146) dated the Closing Date provided by
AIG Specialty Insurance Company to BlueLinx with respect to the Cedar Creek
Acquisition or such other representation and warranty insurance issued to a Loan
Party.
“Sale and Leaseback Transaction” as defined in Section 6.10.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive Sanctions that broadly prohibit or
restrict dealings in, with or involving such country or territory.
“Sanctioned Person” means any Person: (a) listed or designated on any list of
Persons that are the subject or target of Sanctions, including without
limitation, the Specifically Designated Nationals and Blocked Persons List
maintained by OFAC, (b) located, organized or resident in a Sanctioned Country
(c) owned or controlled by, or acting for or on behalf of, any person described
in the foregoing clause (a) or (d) otherwise the subject or target of Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.




--------------------------------------------------------------------------------





“Sanctions Authority” means: (a) the U.S. government, including OFAC and the
U.S. Department of State; (b) the United Nations Security Council; (c) the
European Union and each of its member states; (d) the United Kingdom, including
the Office of Financial Sanctions Implementation of Her Majesty’s Treasury; and
(e) any other relevant national or supra-national Governmental Authority.
“Sanctions List” means any Sanctions-related list of designated Persons
maintained by any Sanctions Authority, including, without limitation, the
Specially Designated Nationals and Blocked Persons List maintained by OFAC.
“Secured Parties” has the meaning assigned to that term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” as defined in the UCC.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Pledge and Security Agreement to be executed by
the Borrower and each Guarantor substantially in the form of Exhibit H, as it
may be amended, restated, supplemented or otherwise modified from time to time.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Person, that as of the date of determination,
both (i) (a) the sum of such Person’s debt (including contingent liabilities)
does not exceed the present fair saleable value of such Person’s present assets;
(b) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (c) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they mature in the ordinary course of business. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No.5).
“Specified Properties” means those properties set forth on Schedule 2.10.
“Specified Representations” means (i) the representations and warranties made by
or with respect to the Borrower and its Subsidiaries (other than Excluded
Subsidiaries but including the Acquired Business) in Section 4.1(a); Sections
4.1(b), 4.3 and 4.6 (in each case as they relate to due authorization,
execution, delivery and performance of the Credit Documents); Section 4.4(a)(i);
Section 4.4(a)(ii); Section 4.17; Section 4.18; Section 4.22; Section 4.24; and
Section 4.30; and (ii) the representations and warranties made by or with
respect to the Borrower and its Subsidiaries (excluding the Acquired Business)
in Sections 4.4(b) and 4.16 (in each case with respect to Contractual
Obligations constituting Indebtedness); Section 4.10; Section 4.12; Section
4.19; and Section 4.15.
“Subordinated Indebtedness” means any unsecured Indebtedness incurred by a
Credit Party that is expressly subordinated in right of payment to the
Obligations on terms reasonably acceptable to the Administrative Agent.




--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Swap Obligation” as defined in the definition of “Excluded Swap Obligation.”
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding, including backup withholding (together with
interest, penalties and other additions thereto) of any nature imposed by any
Governmental Authority.
“Terminated Lender” as defined in Section 2.20.
“Term Loan Priority Collateral” as defined in the Intercreditor Agreement.
“Third Party” means any Person other than the Borrower or any Affiliate thereof.
“Title Policy” as defined in Section 5.11(c)(iii).
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) the sum of (A) Consolidated Total Debt (excluding Indebtedness in respect of
Real Property Capital Leases) as of such date minus (B) Unrestricted Cash as of
such date in an amount not exceeding $10,000,000 to (ii) Consolidated EBITDA for
the period of four (4) consecutive Fiscal Quarters ending on such date or most
recently ending prior to such date.
“Trademarks” as defined in the Security Agreement.
“Transaction Costs” means the fees, costs and expenses related to or arising out
of the consummation of the Related Transactions payable by Borrower or any of
the Borrower’s Subsidiaries.
“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a Eurodollar
Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“Unrestricted Cash” means the aggregate amount of Cash and Cash Equivalents held
in bank accounts of Borrower and the Guarantors that are subject to Control
Agreements to the extent that the use of such Cash or Cash Equivalents for
application to payment of the Obligations or other Indebtedness is not
prohibited by law or any contract or other agreement (including, with respect to
Cash or Cash Equivalents held in a bank account of any Guarantor, that such
Guarantor is not subject to any restriction on its ability to distribute such
Cash or Cash Equivalents to Borrower), and such Cash and Cash Equivalents are
free and clear of all Liens (other than Liens in favor of Collateral Agent, the
ABL Facility Agent and any statutory Liens in favor of banks (including rights
of set-off)).
“U.S.” or “United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(g).




--------------------------------------------------------------------------------





“Withholding Agent” means the Borrower and the Administrative Agent.
“VCOC Information Letter” means a VCOC Information Letter in the form agreed
between the Administrative Agent and the Borrower prior to the Closing Date.
“Waivable Mandatory Prepayment” as defined in Section 2.12(c).
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Section
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). If any change in GAAP
results in a change in the calculation of the financial covenants or
interpretation of related provisions of this Agreement or any other Credit
Document, then if either Borrower or the Requisite Lenders shall request an
amendment to such provisions of this Agreement, then the Borrower, the
Administrative Agent and the Requisite Lenders agree to negotiate an amendment
to such provisions of this Agreement so as to equitably reflect such changes in
GAAP with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such change in GAAP as if such
change had not been made; provided that no change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrower shall be given effect for purposes of measuring compliance with
financial covenants, unless the Borrower and the Requisite Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP; provided,
further that, notwithstanding the foregoing, no leases that would be treated as
operating leases on the Closing Date (whether in existence on the Closing Date
or incurred, acquired or assumed after the Closing Date) shall be treated as
Capital Leases or financing obligations for any purpose hereunder. Until the
Borrower and the Requisite Lenders have agreed to any amendment referred to in
the prior sentence, calculations in connection with the definitions, covenants
and other provisions hereof shall utilize accounting principles and policies in
conformity with those used to prepare the financial statements prior to the
applicable change in GAAP.
1.3    Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Except as otherwise expressly provided herein, any reference in this
Agreement to any Credit Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time.
1.4    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Total Net Leverage
Ratio shall be calculated in the manner prescribed by this Section 1.4. When
calculating the Total Net Leverage Ratio for purposes of Section 2.10(e) and
Section 6.7, any events described in this Section 1.4 that occurred subsequent
to the end of the applicable Measurement Period shall not be given pro forma
effect.
(b)    For the purposes of calculating Consolidated EBITDA for any Measurement
Period, if at any time during such Measurement Period (and on or after the
Closing Date), any Credit Party or any of its Subsidiaries shall have made a
Permitted Acquisition or Asset Sale, Consolidated EBITDA for such Measurement
Period shall be calculated after giving pro forma effect thereto in such manner
and extent that is acceptable to the




--------------------------------------------------------------------------------





Administrative Agent as if any such Permitted Acquisition or Asset Sale occurred
on the first day of such Measurement Period.
(c)    In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (including in connection with any
Permitted Acquisition or Asset Sale) included in the calculations of the Total
Net Leverage Ratio (in each case, other than Indebtedness incurred or repaid
under any revolving credit facility in the ordinary course of business for
working capital purposes), during the applicable Measurement Period, then the
Total Net Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Measurement Period.
1.5    Delivery Obligations.Except as otherwise provided for in this Agreement,
if a delivery obligation of the Credit Parties is due on a day that is not a
Business Day, then the due date shall be the next succeeding Business Day.
SECTION 2. LOANS
2.1    Loans.
(a)    Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to the Borrower in an
amount equal to such Lender’s Commitment.
The Borrower may make only one borrowing under the Commitment which shall be on
the Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.8, 2.9(a) and
2.10, all amounts owed hereunder with respect to the Loans shall be Paid in Full
no later than the Maturity Date. Each Lender’s Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Commitment on such date.
(b)    Borrowing Mechanics for Loans.
(i)    The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than 1:00 p.m. (New York City time) three Business Days
prior to the Closing Date (or such shorter period as may be acceptable to the
Administrative Agent). Promptly upon receipt by the Administrative Agent of such
Funding Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.
(ii)    Each Lender shall make its Loan available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at the Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of the Loans available
to the Borrower on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by the Administrative
Agent from the Lenders to be credited to the account of the Borrower or to such
other account as may be designated in writing to the Administrative Agent by the
Borrower.
2.2    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder nor shall any Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.




--------------------------------------------------------------------------------





(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Borrowing Date that such Lender does not
intend to make available to the Administrative Agent, the amount of such
Lender’s Loan requested on the Borrowing Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on the Borrowing Date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on the Borrowing Date. If such corresponding amount is not
in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Borrowing Date until the date such amount is paid to the Administrative Agent at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the demand of the
Administrative Agent, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, together with interest thereon, for each day from the
Borrowing Date until the date such amount is paid to the Administrative Agent at
the rate payable hereunder for the Loans. Nothing in this Section 2.2(b) shall
be deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.
2.3    Use of Proceeds. The proceeds of the Loans made on the Closing Date shall
be applied by the Borrower to fund, in part, the Acquisition Transactions, to
refinance or retire the Existing Indebtedness and to fund the Transaction Costs.
The Borrower shall not use, directly or indirectly, any part of any proceeds of
the Loans: (i) in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any Government Official or
commercial counterparty to influence official action or secure an improper
advantage in violation of any Anti-Corruption Laws; (ii) to fund or facilitate
any activities or business of, with or involving any Sanctioned Person; or (iii)
in any manner that would constitute or give rise to a violation of Sanctions by
any Person, including any Lender.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.
(b)    Register. The Administrative Agent (or its agent or sub-agent appointed
by it), acting solely for U.S. federal income tax purposes as an agent of the
Borrower, shall maintain at one of its offices a register for the recordation of
the names and addresses of the Lenders and Loans (including both principal and
stated interest) of each Lender from time to time (the “Register”). The Register
shall be available for inspection by the Borrower or any Lender (with respect to
(i) any entry relating to such Lender’s Loans and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans
except to the extent necessary to establish that such Loan or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations)) at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record, or shall cause to be recorded, in
the Register the Loans in accordance with the provisions of Section 10.6, and
each repayment or prepayment in respect of the principal amount of the Loans,
and any such recordation shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
Obligations in respect of any Loan. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”




--------------------------------------------------------------------------------





(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two Business Days prior to
the Closing Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, the Loans shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and
(b)    The borrowing of Loans on the Closing Date shall consist of Eurodollar
Loans. The basis for determining the rate of interest with respect to the Loans,
and the Interest Period with respect to any Eurodollar Rate Loan shall be
selected by the Borrower and notified to each Agent and the Lenders pursuant to
the Funding Notice or applicable Conversion/Continuation Notice, as the case may
be.
(c)    In connection with Eurodollar Rate Loans, there shall be no more than
five (5) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of then current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event the Borrower fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one (1) month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender holding Loans.
(d)    Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365‑day or 366‑day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360‑day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.
2.6    Conversion/Continuation.




--------------------------------------------------------------------------------





(a)    Subject to Section 2.15 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower shall have the option:
(i)    to convert at any time all or any part of any Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless the Borrower shall pay all amounts due under Section 2.15 in
connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.
(b)    The Borrower shall deliver a Conversion/Continuation Notice to the Agents
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith. If on any day a Loan is outstanding
with respect to which a Funding Notice or Conversion/Continuation Notice has not
been delivered to the Agents in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
2.7    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter, after as well as before
judgment automatically bear interest (including post‑petition interest in any
proceeding under Debtor Relief Laws) payable on demand at a rate that is 2.0%
per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2.0% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans). Payment or acceptance of the
increased rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.
2.8    Scheduled Payments. The principal amounts of the Loans shall be repaid in
consecutive quarterly installments and on the Maturity Date (each such payment,
an “Installment”) in the aggregate amounts set forth below on each Principal
Payment Date:




--------------------------------------------------------------------------------





Principal Payment Date
Installments
June 30, 2018
$450,000
September 30, 2018
$450,000
December 31, 2018
$450,000
March 31, 2019
$450,000
June 30, 2019
$450,000
September 30, 2019
$450,000
December 31, 2019
$450,000
March 31, 2020
$450,000
June 30, 2020
$450,000
September 30, 2020
$450,000
December 31, 2020
$450,000
March 31, 2021
$450,000
June 30, 2021
$450,000
September 30, 2021
$450,000
December 31, 2021
$450,000
March 31, 2022
$450,000
June 30, 2022
$450,000
September 30, 2022
$450,000
December 31, 2022
$450,000
March 31, 2023
$450,000
June 30, 2023
$450,000
September 30, 2023
$450,000
Maturity Date
Remainder



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Sections 2.9, 2.10 and 2.12, as applicable, and (y) the Loans,
together with all other amounts then owed hereunder with respect thereto, shall,
in any event, be Paid in Full no later than the Maturity Date.
2.9    Voluntary Prepayments.
(a)    At any time and from time to time after the first anniversary of the
Closing Date, the Borrower may prepay any such Loans on any Business Day in
whole or in part in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount (or such lesser amount which
constitutes the full amount of such Loans outstanding).
(b)    All such prepayments shall be made:
(i)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and
(ii)    upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans;
in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required and, if given by telephone, promptly confirmed by
delivery of written notice thereof to the Administrative Agent (and the
Administrative Agent will promptly transmit such original notice for Loans by
telefacsimile or telephone to each Lender). Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein (it being understood that if
such




--------------------------------------------------------------------------------





prepayment is to be made in conjunction with the receipt by the Borrower of
funds from a refinancing or any other transaction, then such notice may be made
contingent upon the closing of such transaction). Any such voluntary prepayment
pursuant to this Section 2.9 shall be applied as specified in Section 2.12(a)
and be subject to Section 2.11.
2.10    Mandatory Prepayments.
(a)    Asset Sales. Not later than the fifth Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds (other than from the sale of any Specified Properties), the Borrower
shall prepay the Loans in an aggregate amount equal to such Net Asset Sale
Proceeds, together with accrued interest thereon and any premium payable
pursuant to Section 2.11; provided that (i) to the extent any such Net Asset
Sale Proceeds constitute proceeds of ABL Priority Collateral (including the
portion of Net Asset Sale Proceeds constituting proceeds of ABL Priority
Collateral from an Asset Sale of the Equity Interests of any Credit Party that
owns ABL Priority Collateral), then the mandatory prepayment pursuant to this
Section 2.10(a) with respect to Net Asset Sale Proceeds constituting proceeds of
ABL Priority Collateral shall be in an amount equal to 100% of such Net Asset
Sale Proceeds minus the amount of such Net Asset Sale Proceeds that are then
required to be used to prepay Indebtedness under the ABL Credit Agreement, and
(ii) (A) so long as no Default or Event of Default shall have occurred and be
continuing, and (B) to the extent that aggregate Net Asset Sale Proceeds
reinvested in accordance with this Section 2.10(a) from the Closing Date through
the applicable date of determination, together with the aggregate amount of Net
Insurance/Condemnation Proceeds reinvested in accordance with Section 2.10(b)
and Net Extraordinary Receipts reinvested in accordance with Section 2.10(f), do
not exceed $15,000,000 in the aggregate, the Borrower shall have the option,
directly or through one or more of its Subsidiaries, to invest (or commit to
invest) all or a portion of such Net Asset Sale Proceeds in long‑term productive
assets of the general type used in the business of the Borrower and its
Subsidiaries within twelve (12) months of receipt thereof (or, if committed to
be reinvested within such twelve (12) month period, within six (6) months of
such twelve (12) month period). For the avoidance of doubt, any Net Asset Sale
Proceeds not so invested during such twelve (12) month period (or, in the case
of commitments, within six (6) months of such twelve (12) month period) shall be
required to be used to make a mandatory prepayment of the Loans on the Business
Day after such period ends.
(b)    Insurance/Condemnation Proceeds. Not later than the fifth Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds, together with accrued interest thereon and any
premium payable pursuant to Section 2.11; provided that (i) to the extent any
such Net Insurance/Condemnation Proceeds constitute proceeds of ABL Priority
Collateral, then the mandatory prepayment pursuant to this Section 2.10(b) with
respect to such Net Insurance/Condemnation Proceeds constituting proceeds of ABL
Priority Collateral shall be in an amount equal to 100% of such Net
Insurance/Condemnation Proceeds minus the amount of such Net
Insurance/Condemnation Proceeds that are then required to be used to prepay
Indebtedness under the ABL Credit Agreement, and (ii) (A) so long as no Default
or Event of Default shall have occurred and be continuing, and (B) to the extent
that aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the applicable date of determination, together with the aggregate amount of Net
Asset Sale Proceeds reinvested in accordance with Section 2.10(a) and Net
Extraordinary Receipts reinvested in accordance with Section 2.10(f), do not
exceed $15,000,000 in the aggregate, the Borrower shall have the option,
directly or through one or more of its Subsidiaries, to invest (or commit to
invest) all or a portion of such Net Insurance/Condemnation Proceeds in
long‑term productive assets of the general type used in the business of the
Borrower and its Subsidiaries within twelve (12) months of receipt thereof (or,
if committed to be reinvested within such twelve (12) month period, within six
(6) months of such twelve (12) month period). For the avoidance of doubt, any
Net Insurance/Condemnation Proceeds not so invested during such twelve (12)
month period (or, in the case of commitments, within six (6) months of such
twelve (12) month period) shall be required to be used to make a mandatory
prepayment of the Loans on the Business Day after such period ends.
(c)    [Reserved].




--------------------------------------------------------------------------------





(d)    Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of such proceeds (net of customary
underwriting discounts and commissions and other customary and bona fide costs
and expenses associated therewith including reasonable legal fees and expenses),
together with accrued interest thereon and any premium payable pursuant to
Section 2.11.
(e)    Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any Fiscal Year (commencing with the Fiscal Year ending December 28, 2019), the
Borrower shall, not later than ninety-five (95) days after the end of such
Fiscal Year, prepay the Loans in an aggregate amount equal to 50% of such Excess
Cash Flow, together with accrued interest thereon, minus voluntary repayments of
the Loans made during such Fiscal Year with Internally Generated Cash; provided
that (i) such prepayment percentage shall be 25% if, as of the last day of the
most recently ended Fiscal Year, the Total Net Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 5.1(d) calculating the Total Net Leverage Ratio as of the last day of
such Fiscal Year) shall be 4.00:1.00 or less, and (ii) no such prepayment shall
be required by this clause (e) if the foregoing Total Net Leverage Ratio as of
the last day of such Fiscal Year shall be 3.50:1.00 or less.
(f)    Extraordinary Receipts. Not later than the fifth Business Day following
the date of receipt by the Borrower or any of its Subsidiaries of any Net
Extraordinary Receipts, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Extraordinary Receipts, together with accrued
interest thereon; provided that (i) so long as no Default or Event of Default
shall have occurred and be continuing, and (ii) to the extent that aggregate Net
Extraordinary Receipts from the Closing Date through the applicable date of
determination, together with the aggregate amount of Net Asset Sale Proceeds
reinvested in accordance with Section 2.10(a) and Net Insurance/Condemnation
Proceeds reinvested in accordance with Section 2.10(b), do not exceed
$15,000,000 in the aggregate, the Borrower shall have the option, directly or
through one or more of its Subsidiaries, to invest (or commit to invest) all or
a portion of such Net Extraordinary Receipts in long‑term productive assets of
the general type used in the business of the Borrower and its Subsidiaries
within twelve (12) months of receipt thereof (or, if committed to be reinvested
within such twelve (12) month period, within six (6) months of such twelve (12)
month period). For the avoidance of doubt, any Net Extraordinary Receipts not so
invested during such twelve (12) month period (or, in the case of commitments,
within six (6) months of such twelve (12) month period) shall be required to be
used to make a mandatory prepayment of the Loans on the Business Day after such
period ends.
(g)    Cure Proceeds. Upon receipt of any Cure Amount, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of such Cure Amount, together
with accrued interest thereon.
(h)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.10(a) through 2.10(g), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, Excess Cash Flow,
Extraordinary Receipt or Cure Amount, as the case may be. In the event that the
Borrower shall subsequently determine that the actual amount received as Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Excess Cash Flow or
Net Extraordinary Receipts exceeded the amount set forth in such certificate,
the Borrower shall promptly make an additional prepayment of the Loans in an
amount equal to such excess, and the Borrower shall concurrently therewith
deliver to the Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
(i)    Application. Any such prepayments pursuant to this Section 2.10 shall be
applied as specified in Section 2.12(b) and, in the case of Section 2.10(a) and
Section 2.10(d), be subject to Section 2.11.
2.11    Prepayment Premium. In the event that all or any portion of the Loans is
repaid or prepaid for any reason (including as a result of any mandatory
prepayments, voluntary prepayments, payments made following acceleration of the
Loans or after an Event of Default but excluding payments of the purchase price
in connection with an assignment of the Loans made pursuant to Section 2.20(b))
prior to the fourth anniversary of




--------------------------------------------------------------------------------





the Closing Date, such repayments or prepayments will be made together with a
premium equal to (i) 3.00% of the amount repaid or prepaid and accompanied by
the Applicable Make-Whole Amount as of the date of such repayment or prepayment,
if such repayment or prepayment occurs on or prior to the first anniversary of
the Closing Date, (ii) 3.00% of the amount repaid or prepaid, if such repayment
or prepayment occurs on or after the first anniversary of the Closing Date but
on or prior to the second anniversary of the Closing Date, (iii) 2.00% of the
amount repaid or prepaid, if such repayment or prepayment occurs on or after the
second anniversary of the Closing Date but on or prior to the third anniversary
of the Closing Date and (iv) 1.00% of the amount repaid or prepaid, if such
repayment or prepayment occurs on or after the third anniversary of the Closing
Date but on or prior to the fourth anniversary of the Closing Date (the
foregoing premiums (including the Applicable Make-Whole Amount), the “Prepayment
Premium”); provided that (A) the Prepayment Premium shall not apply to (1)
scheduled amortization Installment payments made by Borrower pursuant to Section
2.8, (2) mandatory prepayments by Borrower pursuant to Section 2.10(b), Sections
2.10(e), 2.10(f) and 2.10(g) and (3) mandatory prepayments by Borrower pursuant
to Section 2.10(a) that do not exceed $15,000,000 in the aggregate during the
term of this Agreement and (B) it is understood and agreed that the Prepayment
Premium shall apply to any prepayment of the Loans made with the proceeds of the
Specified Properties. If the Loans are accelerated or otherwise become due prior
to their maturity date, in each case, as a result of an Event of Default
(including upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), the amount of principal of and
premium on the Loans that becomes due and payable shall equal 100% of the
principal amount of the Loans plus the Prepayment Premium in effect on the date
of such acceleration or such other prior due date, as if such acceleration or
other occurrence were a voluntary prepayment of the Loans accelerated or
otherwise becoming due. Without limiting the generality of the foregoing, it is
understood and agreed that if the Loans are accelerated or otherwise become due
prior to their maturity date, in each case, in respect of any Event of Default
(including upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), the Prepayment Premium
applicable with respect to a voluntary prepayment of the Loans will also be due
and payable on the date of such acceleration or such other prior due date as
though the Loans were voluntarily prepaid as of such date and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Lender and the Borrower agrees that it is reasonable under the circumstances
currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the fullest extent
it may lawfully do so) that: (A) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph.
2.12    Application of Prepayments.
(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.9(a) shall be applied on a pro rata basis to the
remaining scheduled amortization Installments of principal of the Loans
(including the final payment).
(b)    Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.10(a) through 2.10(g) shall be
applied on a pro rata basis to the remaining scheduled amortization Installments
of principal of the Loans (including the final payment).
(c)    Waivable Payments. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event the Borrower
is required to make any mandatory prepayment of the Loans (each a “Waivable
Mandatory Prepayment”), not less than five Business Days prior to the date (the
“Required Prepayment Date”) on which the Borrower is required to make such
Waivable Mandatory Prepayment, the




--------------------------------------------------------------------------------





Borrower shall notify the Administrative Agent of the amount of such payment,
and the Administrative Agent will promptly thereafter notify each Lender holding
an outstanding Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Borrower and the Administrative Agent of its election to do so on or before the
third Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify the Borrower and the Administrative Agent
of its election to exercise such option on or before the third Business Day
prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option). On the Required Prepayment Date, the
Borrower shall pay to the Administrative Agent the amount of the Waivable
Mandatory Prepayment, which amount shall (i) be applied in an amount equal to
that portion of the Waivable Mandatory Prepayment payable to those Lenders that
have elected not to exercise such option, to pay the Loans of such Lenders
(which prepayment, shall be applied to the scheduled Installments of principal
of the Loans in accordance with Section 2.12(b)), and (ii) with respect to any
remaining balance, be returned to the Borrower (in which event the Borrower may
use the proceeds for any purpose not prohibited by the Credit Documents).
(d)    Repatriation. To the extent that the Borrower has reasonably determined
in good faith that repatriation of (i) any of or all of the Net
Insurance/Condemnation Proceeds received by a Foreign Subsidiary giving rise to
a prepayment event pursuant to Section 2.10(b) or (ii) any or all of the Net
Extraordinary Receipts received by a Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.10(f) would, in any such case, have a
material and adverse tax consequence (taking into account any foreign tax credit
or benefit actually realized in connection with such repatriation) with respect
to such Net Insurance/Condemnation Proceeds or Net Extraordinary Receipts, the
Net Insurance/Condemnation Proceeds or Net Extraordinary Receipts so affected
may be retained by the applicable Foreign Subsidiary and no prepayment under
Section 2.10(b) or Section 2.10(f), as applicable shall be required; provided
that, once such repatriation of any of such affected Net Insurance/Condemnation
Proceeds or Net Extraordinary Receipts, as the case may be, is permitted under
the applicable local law or would no longer result in such material adverse tax
consequences, such repatriation shall be promptly effected and the Borrower
shall promptly (and in no event later than five Business Days after such
repatriation) apply an amount equal to such repatriated Net
Insurance/Condemnation Proceeds or Net Extraordinary Receipts, as the case may
be, to the prepayment of the Loans.
(e)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.15(c).
2.13    General Provisions Regarding Payments.
(a)    All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 2:00 p.m. (New York City
time) on the date due at the Principal Office of the Administrative Agent for
the account of the Lenders; for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date may in the
Administrative Agent’s discretion be deemed to have been paid by the Borrower on
the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.




--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).
(f)    The Administrative Agent may deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non‑conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non‑conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.7 from the date such amount was due
and payable until the date such amount is Paid in Full.
(g)    If an Event of Default shall have occurred and not otherwise been waived
or cured, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1 or pursuant to any sale of, any collection from, or
other realization upon all or any part of the Collateral, all payments or
proceeds received by the Agents in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in Section
8.2.
(h)    Except as otherwise provided herein, if any payment hereunder is due on a
day that is not a Business Day, the date for payment will be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon will be payable for the period of such extension.
2.14    Ratable Sharing. The Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set‑off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set‑off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.14 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
(b) any




--------------------------------------------------------------------------------





payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it or (c)
acceptance of the Waivable Mandatory Prepayment.
2.15    Making or Maintaining Eurodollar Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made after
consultation with the Borrower and the Administrative Agent), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of “Adjusted Eurodollar Rate” or the
rates referenced in the definition of “Adjusted Eurodollar Rate” are otherwise
not available, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, and (ii) any Funding Notice or Conversion/Continuation
Notice given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.
(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) the Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by e-mail or by telephone confirmed in writing) to the Borrower and
the Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If (A) the Administrative
Agent receives a notice from (x) any Lender pursuant to clause (i) of the
preceding sentence or (y) a notice from Lenders constituting Requisite Lenders
pursuant to clause (ii) of the preceding sentence or (B) the circumstances set
forth in this clause (b)(i) or (ii) have not arisen but the supervisor for the
administrator of the Adjusted Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Adjusted Eurodollar Rate shall no
longer be used for determining interest rates for loans, then (1) the obligation
of the Lenders (or, in the case of any notice pursuant to clause (i) of the
preceding sentence, such Lender) to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
each Affected Lender, (2) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice or the
circumstances in clause (B) have arisen, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).




--------------------------------------------------------------------------------





(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re‑employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower.
(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.15 and under Section 2.16.
2.16    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects any Recipient to any Taxes (other than (x)
Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
“Adjusted Eurodollar Rate”); or (iii) imposes any other condition (other than
Taxes) on or affecting such Lender (or its applicable lending office) or any
company controlling such Lender or such Lender’s obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making, converting to or continuing
or maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, the Borrower shall promptly pay to such Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the




--------------------------------------------------------------------------------





form of an increased rate of, or a different method of calculating, interest or
in a lump sum or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.16(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase‑in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Lender (or its applicable lending office) or
any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, in each
case after the date hereof, has or would have the effect of reducing the rate of
return on the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling company could have achieved but
for such adoption, effectiveness, phase‑in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
company with regard to capital adequacy), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after‑tax basis for such reduction. Such Lender shall deliver to
the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.16(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. For the
avoidance of doubt, subsections (a) and (b) of this Section 2.16 shall apply to
all requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any United States regulatory authority (i) under or in
connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.
2.17    Taxes; Withholding, Etc.
(a)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
(b)    Payments Free and Clear of Taxes. Any and all payments by or on account
of any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law requires the deduction or withholding of any Tax from
any such payment by a Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Payments of Other Taxes by a Credit Party. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.




--------------------------------------------------------------------------------





(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.17,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;




--------------------------------------------------------------------------------





(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct, if any, and withhold from such payment.




--------------------------------------------------------------------------------





Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and
(E) the Administrative Agent shall deliver to the Borrower, on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), (i) an executed copy of
IRS Form W-9 or (ii) (x) an executed copy of IRS Form W-8IMY evidencing its
entitlement to be treated as a United States person with respect to payments
under any Credit Document for which it is not the beneficial owner and (y) an
executed copy of IRS Form W-8ECI with respect to any other payments under any
Credit Document.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
2.18    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.15, 2.16 or 2.17 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.18 unless the
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by the Borrower pursuant to this Section
2.18 (setting forth in reasonable detail the basis for




--------------------------------------------------------------------------------





requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.
2.19    Fees. The Borrower agrees to pay each Agent such other fees in the
amounts and at the times separately agreed upon.
2.20    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non‑Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased‑Cost Lender or Non‑Consenting Lender that is not
(or not affiliated with) the Administrative Agent (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each, a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and the
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender or a Non-Consenting Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender; (2) on the date of such assignment, the Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.15(c), 2.16
or 2.17; or otherwise as if it were a prepayment pursuant to Section 2.9 and (3)
in the event such Terminated Lender is a Non‑Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non‑Consenting Lender. Each Lender agrees
that if the Borrower exercises its option hereunder to cause an assignment by
such Lender as a Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.6. In the event that
a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.6 on behalf of a Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
Section 3. CONDITIONS PRECEDENT
3.1    Closing Date. The effectiveness of this Agreement and the obligation of
each Lender to make a Loan on the Closing Date are subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions on or
before the Closing Date:
(a)    Credit Documents. The Administrative Agent shall have received copies of
(i) this Agreement, (ii) the Security Agreement, (iii) each of the Notes and
(iv) each of the Intellectual Property Security Agreements, in each case
executed and delivered by each Credit Party which is a party thereto.
(b)    Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Administrative Agent shall have received, in respect of each
Credit Party, (i) copies of each Organizational Document of each Credit Party
and, to the extent applicable, certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority; (ii) signature and
incumbency certificates of the officers of such Credit Party, or the managing
member or general party of such Credit Party (including with respect to the
Borrower, one or more officers of the Borrower who are authorized to execute
Funding Notices delivered under this Agreement); (iii) resolutions of the Board
of Directors or similar governing




--------------------------------------------------------------------------------





body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation.
(c)    ABL Facility.
(i)    (A) The ABL Credit Agreement and the related collateral documents shall
be in form and substance reasonably satisfactory to the Administrative Agent,
(B) the ABL Facility shall be in full force and effect, and (C) the
Administrative Agent shall have received true and correct copies of the ABL
Credit Agreement, the Guaranty and Security Agreement (as defined in the ABL
Credit Agreement) and such other guaranty and collateral documents therefor.
(ii)    The Collateral Agent, the ABL Facility Agent and the Credit Parties
shall have duly authorized, executed and delivered the Intercreditor Agreement,
and the Intercreditor Agreement shall be in full force and effect.
(d)    Consummation of Related Transactions.
(i)    The Acquisition Transactions shall have been or, concurrently with the
Closing Date shall be, consummated in accordance with the terms of the
Acquisition Documentation without giving effect to any amendment, modifications,
consents or waivers thereto that are materially adverse to the interests of the
Lenders without the consent of the Administrative Agent.
(ii)    The Administrative Agent shall have received a fully executed or
conformed copy of each Related Agreement, together with all amendments, waivers,
modifications, supplements, exhibits or schedules thereto executed in connection
therewith. The Acquisition Agreement shall be in full force and effect, and no
provision thereof shall have been amended, modified or waived in any respect
determined by the Administrative Agent to be materially adverse to the interests
of the Lenders, in each case without the consent of the Administrative Agent.
(e)    No Indebtedness. On the Closing Date, after giving effect to the Related
Transactions, the Borrower and its Subsidiaries (including the Acquired
Business) shall have outstanding no Existing Indebtedness (other than
Indebtedness expressly permitted to be outstanding under this Agreement) and the
Administrative Agent shall have received reasonably satisfactory evidence of the
termination of any Existing Indebtedness (including any and all commitments
relating thereto, but excluding any Existing Indebtedness expressly permitted to
be outstanding under this Agreement) and the release of all Liens in connection
therewith.
(f)    Lien and Judgment Searches. The Administrative Agent shall have received:
(i)    the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy and Tax matters), in form and substance reasonably
satisfactory to the Administrative Agent, made against the Credit Parties under
the UCC (or applicable judicial docket) as in effect in each jurisdiction in
which filings or recordations under the UCC should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens); and
(ii)    searches of ownership of intellectual property in the appropriate U.S.
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Administrative Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral.




--------------------------------------------------------------------------------





(g)    Personal Property Collateral. Each Credit Party shall have delivered to
the Collateral Agent:
(i)    UCC-1 financing statements in respect of security interests granted by
each Credit Party for filing in all applicable jurisdictions;
(ii)    in connection with the pledge of the Equity Interest owned by each
Credit Party, an original stock certificate representing such pledged Equity
Interests (to the extent such Equity Interests are certificated), together with
customary blank stock or unit transfer powers and irrevocable powers duly
executed in blank;
(iii)    a completed Perfection Certificate dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and
(iv)    fully executed Intellectual Property Security Agreements, in proper form
for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Annex 4 to the Security Agreement;.
(h)    Financial Statements; Projections. The Administrative Agent shall have
received from the Borrower (i) the Historical Financial Statements, (ii) pro
forma consolidated balance sheets and related statements of income and cash
flows of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-Fiscal Quarter period ended at least
forty-five (45) days (or 90 days in case such period is the end of the
Borrower’s fiscal year) prior to the Closing Date, and reflecting the
consummation of the transactions contemplated by Related Agreements, the related
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and (iii) the Projections.
(i)    Evidence of Insurance. The Collateral Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
(i) an endorsement naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured with respect to liability insurance and (ii) a
lender’s loss payable endorsement in favor of the Collateral Agent, for the
benefit of the Secured Parties, with respect to casualty and property insurance,
in each case, to the extent required under Section 5.5.
(j)    Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions, each dated the Closing Date, of (i) Fried, Frank,
Harris, Shriver and Jacobson LLP, special New York counsel for the Credit
Parties, (ii) King and Spalding, special Georgia counsel to the Credit Parties,
(iii) Gray Robinson, special Florida counsel to the Credit Parties, (iv) Hall
Estill, special Oklahoma counsel to the Credit Parties and (v) Dorsey & Whitney,
special Minnesota counsel for the Credit Parties, in each case as to such
matters as the Administrative Agent may reasonably request and in form and
substance reasonably satisfactory to the Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to the Agents and
Lenders).
(k)    Fees. All closing payments, costs, fees, expenses (including reasonable,
documented, out-of-pocket legal fees and expenses) and other compensation
payable to each Agent and the Lenders shall have been paid (or shall
concurrently be paid) to the extent then due.
(l)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the chief financial officer, treasurer
or similar officer of the Borrower, demonstrating that after giving effect to
the consummation of the Related Transactions the Credit Parties are and will be,
on a consolidated basis, Solvent.




--------------------------------------------------------------------------------





(m)    Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.
(n)    VCOC Information Letter. The Borrower shall have delivered to the
Administrative Agent a VCOC Information Letter in form, scope and substance
reasonably satisfactory to the Administrative Agent.
(o)    “Know-Your-Customer”. To the extent requested in writing at least 10
Business Days prior to the Closing Date, the Lenders shall have received at
least 5 Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
a duly executed W-9 (or such other IRS tax form as may be applicable) for the
Borrower and Cedar Creek, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) the “PATRIOT
Act”).
(p)    Funding Notice. The Administrative Agent shall have received a fully
executed and delivered Funding Notice as required pursuant to Section 2.1(b),
which Funding Notice may be delivered on or prior to the Closing Date, together
with a flow of funds memorandum attached thereto with respect to the Related
Transactions; provided that all certifications made under such Funding Notices
shall be made (or deemed made) as of the Closing Date.
(q)    Representations and Warranties. The Acquisition Agreement Representations
and the Specified Representations shall be true and correct in all material
respects (or, if qualified by “materiality”, “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
on and as of the Closing Date; provided that a failure of any Acquisition
Agreement Representation to be true and correct shall not result in a failure of
the condition to the initial availability of the Loans on the Closing Date,
unless the Borrower or its applicable affiliates have the right (determined
without regard to any notice requirement but taking into account any applicable
cure period) not to consummate the Acquisition or to terminate its (or their)
obligations under the Acquisition Agreement (or otherwise do not have an
obligation to close the Acquisition) as a result of a failure of such
Acquisition Agreement Representation to be true and correct.
(r)    Acquired Business Material Adverse Effect. Since March 9, 2018, there
shall not have occurred any change or event that constitutes an Acquired
Business Material Adverse Effect.
Section 4. REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, each Credit Party represents and warrants to the Administrative Agent
and the Lenders, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with, and after
giving effect to, the consummation of the Related Transactions):
4.1    Organization; Requisite Power and Authority; Existence and Qualification.
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.
4.2    [Reserved]




--------------------------------------------------------------------------------





4.3    Due Authorization, Execution and Delivery. The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.
4.4    No Conflicts with Organizational Documents, Applicable Law and
Contractual Obligations. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Subsidiaries in any material respect,
(ii) any of the Organizational Documents of the Borrower or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on the Borrower or any of its Subsidiaries; (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under (i) any Material Indebtedness of the Borrower or
any of its Subsidiaries or (ii) any other Contractual Obligation of the Borrower
or any of its Subsidiaries except, in the case of this subclause (ii), with
respect to Contractual Obligations that are not in respect of Indebtedness to
the extent such conflict, breach or default could not reasonably be expected to
have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of the Borrower or
any of its Subsidiaries (other than (x) any Liens created under any of the
Credit Documents in favor of the Collateral Agent, for the benefit of the
Secured Parties or (y) subject to the terms of the Intercreditor Agreement, any
Liens on the Collateral created under the ABL Facility Documents in favor of the
ABL Facility Agent); or (d) require (i) any approval of stockholders, members or
partners, (ii) any approval or consent of any Person under agreement governing
Indebtedness for borrowed money or (iii) any approval or consent of any Person
under any other Contractual Obligation of the Borrower or any of its
Subsidiaries, except (A) in each of clauses (i), (ii) and (iii), for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders, and (B) in the case of clause (iii), where
failure to obtain such approval or consent could not reasonably be expected to
have a Material Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority that has not been obtained,
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Collateral Agent for filing and/or recordation, as of
the Closing Date.
4.6    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
4.7    Accuracy of Financial Statements and other Written Information. The
Historical Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year‑end adjustments. As of the Closing
Date, neither the Borrower nor any of its Subsidiaries has any contingent
liability or liability for Taxes, long‑term lease or unusual forward or
long‑term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower and any of its
Subsidiaries taken as a whole.
4.8    Projections. On and as of the Closing Date, the projections of the
Borrower and its Subsidiaries for the Fiscal Year ending on December 29, 2018
through and including the Fiscal Year ending December 31, 2022 (the
“Projections”) have been prepared based on good faith estimates and assumptions
made by the management of the Borrower and its Subsidiaries and which management
of the Borrower believes were reasonable at the time made; provided, the
Projections are not to be viewed as facts and that actual results during




--------------------------------------------------------------------------------





the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.
4.9    Business Plan. The Initial Business Plan and each Business Plan delivered
pursuant to Section 5.1(i) is and will be based on good faith estimates and
assumptions made by the management of the Borrower.
4.10    No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.
4.11    Use of Proceeds. The proceeds of the Loans shall be used by the Borrower
solely in accordance with Section 2.3.
4.12    Adverse Proceedings. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries (a) is in violation of
any applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
4.13    Payment of Taxes.. Except as otherwise permitted under Section 5.3, all
material Tax returns of the Borrower and its Subsidiaries required to be filed
by any of them have been timely filed (taking into account any permitted
extensions thereof) and all Taxes shown on such Tax returns to be due and
payable, and all other material Taxes upon the Borrower and its Subsidiaries and
upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid, other than any Tax being contested by
the Borrower or such Subsidiary in good faith and by appropriate proceedings, so
long as reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefore when due and
payable. The Borrower does not know of any proposed material Tax assessment
against the Borrower or any of its Subsidiaries which is not being actively
contested by the Borrower or such Subsidiary in good faith and by appropriate
proceedings and for which such reserves or other appropriate provisions, if any,
as shall be required in conformity with GAAP shall not have been made or
provided therefor.
4.14    Properties.
(a)    Title. Each of the Borrower and its Subsidiaries has (i) good, valid and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens other than Permitted Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.14 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and the
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms,




--------------------------------------------------------------------------------





except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.
4.15    Environmental Matters. Neither the Borrower nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened
Environmental Claim or any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. To each of the Borrower’s and its
Subsidiaries’ knowledge, there are and have been, no conditions, occurrences, or
Hazardous Materials Activities in violation of any applicable Environmental Law
or which could reasonably be expected to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries nor, to any Credit Party’s
knowledge, any predecessor of the Borrower or any of its Subsidiaries has filed
any notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of the Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260
through 270 or any state equivalent, in each case, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Compliance with all current or reasonably foreseeable future requirements
pursuant to or under applicable Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
To each of the Borrower’s and its Subsidiaries’ knowledge, no event or condition
has occurred or is occurring with respect to the Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate could reasonably be expected to have, a Material Adverse Effect.
4.16    No Defaults. Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
4.17    Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
the Borrower nor any of its Subsidiaries is or is required to be registered as
an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined under the Investment Company Act of 1940, as amended.
4.18    Margin Stock.
(a)    None of the Borrower or any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.
(b)    No portion of the proceeds of any Loan shall be used in any manner,
whether directly or indirectly, that causes or could reasonably be expected to
cause, such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
4.19    Employee Matters. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the best knowledge of the




--------------------------------------------------------------------------------





Borrower, threatened against any of them before the National Labor Relations
Board or any similar Governmental Authority and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against the Borrower or any of its Subsidiaries or to the best
knowledge of the Borrower, threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving the Borrower or any of its
Subsidiaries, and (c) to the best knowledge of the Borrower, no union
representation question existing with respect to the employees of the Borrower
or any of its Subsidiaries and, to the best knowledge of the Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
4.20    Employee Benefit Plans. (a) The Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have performed all their material obligations under each Employee
Benefit Plan after giving effect to the PBGC Funding Waiver Obligations; (b)
each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status; (c) no liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Employee Benefit Plan or any trust established under Title IV of
ERISA has been or is expected to be incurred by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates; and (d) no ERISA Event (other
than a Permitted Multiemployer Withdrawal) has occurred or is reasonably
expected to occur and that is reasonably likely to result in a material
liability to the Borrower. Except to the extent required under Section 4980B of
the Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrower, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by more than approximately $20,300,000.
Based on the most recent information available to the Borrower, the potential
liability of the Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal (within the meaning of Section 4203 of
ERISA) from all Multiemployer Plans in 2018 is not more than $39,000,000. The
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan. As of the
date hereof, there are no Foreign Plans.
4.21    Certain Fees. Except as disclosed by the Borrower to the Administrative
Agent prior to the Closing Date, no broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated by the
Credit Documents.
4.22    Solvency. After giving effect to the Loans on the Closing Date, the
Credit Parties are, on a consolidated basis, Solvent.
4.23    Insurance. The Borrower and its Subsidiaries maintains the insurance
required by Section 5.5. All insurance maintained by the Borrower and its
Subsidiaries on the Closing Date has been disclosed to the Collateral Agent in
writing prior to the Closing Date, is in full force and effect and is of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person.
4.24    Anti-Money Laundering, Anti-Corruption and Sanctions Laws.
(a)    Anti Money Laundering Laws, Etc. None of the Credit Parties or any of
their respective Subsidiaries or any of the directors or officers of the Credit
Parties or any of their respective Subsidiaries, or to the knowledge of each
Credit Party, any of the Affiliates, employees or agents of the Credit Parties
or any of their respective Subsidiaries: (i) has taken or will take any action
that would constitute or give rise to a material violation




--------------------------------------------------------------------------------





of Anti-Money Laundering Laws; or (ii) is or has been, in the past five (5)
years, subject to any action, proceeding, litigation, claim or investigation by
any Governmental Authority with regard to any actual or alleged violation of
Anti-Money Laundering Laws. Each Credit Party has implemented and maintains in
effect policies and procedures reasonably designed to promote and achieve
compliance by such Credit Party and its Subsidiaries, and their respective
directors, officers, employees and agents, with Anti-Money Laundering Laws.
(b)    Anti-Corruption Laws, Etc.
(i)    None of the Credit Parties or any of their respective Subsidiaries or any
of the directors or officers of the Credit Parties or any of their respective
Subsidiaries, or to the knowledge of each Credit Party, any of the Affiliates,
employees or agents of the Credit Parties or any of their respective
Subsidiaries: (A) has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any Government Official or commercial counterparty to influence official action
or secure an improper advantage in any manner that would constitute or give rise
to a material violation of Anti-Corruption Laws or (B) is or has been, in the
past five (5) years, subject to any action, proceeding, litigation, claim or
investigation by any Governmental Authority with regard to any actual or alleged
violation of Anti-Corruption Laws.
(ii)    Each Credit Party has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by such Credit Party and
its Subsidiaries, and their respective directors, officers, employees and
agents, with Anti-Corruption Laws; and
(iii)    The Borrower will not use, directly or indirectly, any part of the
proceeds of the Loans: (A) in furtherance of an offer, payment, promise to pay,
or authorization or approval of the payment or giving of money, property, gifts
or anything else of value, directly or indirectly, to any Government Official or
commercial counterparty to influence official action or secure an improper
advantage in violation of Anti-Corruption Laws; or (B) in any manner that would
constitute or give rise to a violation of applicable Anti-Corruption Laws.
(c)    Sanctions. None of the Credit Parties or any of their respective
Subsidiaries or any of the directors or officers of the Credit Parties or any of
their respective Subsidiaries, or to the knowledge of each Credit Party, any of
the Affiliates, employees or agents of the Credit Parties or any of their
respective Subsidiaries (i) is a Sanctioned Person; (ii) has engaged in the past
five (5) years or intends to engage in the future in any dealings with,
involving or for the benefit of, any Sanctioned Person, to the extent in
violation of applicable Sanctions; (iii) has taken any action, directly or
indirectly, that would constitute or give rise to a violation of applicable
Sanctions or (iv) is or has been, in the past five (5) years, subject to any
action, proceeding, litigation, claim or investigation by a Sanctions Authority
with regard to any actual or alleged violation of Sanctions. Each Credit Party
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by such Credit Party and its Subsidiaries, and
their respective directors, officers, employees and agents, with applicable
Sanctions. The Borrower will not use, directly or indirectly, any part of any
proceeds of the Loans: (A) to fund or facilitate any activities or business of,
with or involving any Sanctioned Person to the extent in violation of applicable
Sanctions; or (B) in any manner that would constitute or give rise to a
violation of Sanctions by any Person, including any Lender.
4.25    Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of the Borrower or any of its Subsidiaries),
except such non compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 4.25 shall not apply to compliance with Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions, which compliance is addressed in
Section 4.24.




--------------------------------------------------------------------------------





4.26    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of the Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby contains, when taken as a whole, any untrue statement of a material fact
or omits to state a material fact (known to the Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections, budgets and forward
looking information and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to the Borrower (other than
matters of a general industry or economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
4.27    Certain Indebtedness. As of the Closing Date, the only Indebtedness of
the Borrower and its Subsidiaries (other than intercompany Indebtedness)
consists of the Obligations and other Indebtedness listed on Schedule 4.27.
4.28    Intellectual Property. Except as set forth on Schedule 4.28, each of the
Borrower and its Subsidiaries owns or licenses or otherwise has the right to use
all Patents, Patent applications, Trademarks, Trademark applications, service
marks, trade names, Copyrights, Copyright applications and other Intellectual
Property rights that are reasonably necessary in all material respects for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, and all such Intellectual Property
owned by the Borrower and each of its Subsidiaries is subsisting and valid and
enforceable, has not been abandoned, and is not subject to any outstanding
order, judgment or decree restricting its use or adversely affecting such
party’s rights thereto, except, in each case, for such failure to possess such
rights, infringements, conflicts, nonsubsistence, invalidity, unenforceability,
abandonment or outstanding orders, judgments or decrees, which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except as set forth in Schedule 4.28, no such Intellectual Property is
the subject of any material licensing agreement as to which any of the Borrower
or its Subsidiaries is a party. To the knowledge of any of the Borrower or its
Subsidiaries, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any of
the Borrower or its Subsidiaries infringes any Patent, Trademark, service mark,
trade name, Copyright, license or other Intellectual Property owned by any other
Person in any material respect, and no claim or litigation regarding any of the
foregoing is pending or threatened in writing, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
4.29    Capital Stock and Ownership. The Equity Interests of each of the
Borrower and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non‑assessable. Except as set forth on Schedule 4.29, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which the Borrower or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of the
Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by the Borrower or any of its Subsidiaries
of any additional membership interests or other Equity Interests of the Borrower
or any of its Subsidiaries or other Securities convertible into, exchangeable
for or evidencing the right to subscribe for or purchase, a membership interest
or other Equity Interests of the Borrower or any of its Subsidiaries.
Schedule 4.29 correctly sets forth the ownership interest of the Borrower and
each of its Subsidiaries in their respective Subsidiaries as of the Closing Date
both before and after giving effect to the Related Transactions.
4.30    Creation, Validity, Perfection and Priority of Security Interests in
Collateral.




--------------------------------------------------------------------------------





(a)    The provisions of each of the Collateral Documents (whether executed and
delivered prior to or on the Closing Date or thereafter) are and will be
effective to create in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a valid and enforceable security interest in and
Lien upon all right, title and interest of each Credit Party in and to the
Collateral purported to be pledged, charged, mortgaged or assigned by it
thereunder and described therein, and upon (i) the making of Loans hereunder,
(ii) the filing of appropriately completed UCC financing statements and
continuations thereof in the jurisdictions specified therein, (iii) with respect
to United States Copyright registrations, the recordation of an appropriately
completed short-form Intellectual Property Security Agreement in the United
States Copyright Office, (iv) with respect to Deposit Accounts, when the
Collateral Agent has “control” within the meaning of Section 9-104 of the
applicable UCC and (v) with respect to any real property, the recordation of
appropriately completed Mortgages, such security interest and Lien shall
constitute a fully perfected (except to the extent not required to be perfected
under the terms of the Credit Documents) and in the case of the ABL Priority
Collateral so long as the ABL Facility is outstanding, second priority, and, in
the case of all other Collateral, First Priority security interest in and Lien
upon such right, title and interest of such Credit Party, in and to such
Collateral, to the extent that such security interest and Lien can be perfected
by such actions.
(b)    Subject to the Intercreditor Agreement and the second priority Lien on
the ABL Priority Collateral so long as the ABL Facility is outstanding, the
Obligations constitute First Priority senior secured obligations of the Credit
Parties and, together with the obligations in respect of the ABL Facility, are
the only such obligations of the Credit Parties.
Section 5. AFFIRMATIVE COVENANTS


Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
5.1    Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent (for furnishing to the Lenders):
(a)    Monthly Reports. As soon as available, and in any event, within
forty-five (45) days after the end of the first calendar month ending after the
Closing Date, and within thirty (30) days after the end of each calendar month
ending thereafter, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month and the related consolidated statements
of income, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such month and for the period from the beginning of the current
Fiscal Year to the end of such month, all in reasonable detail;
(b)    Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days after the end of the first Fiscal Quarter ending after
the Closing Date, and within forty-five (45) days after the end of each Fiscal
Quarter ending thereafter (other than the last Fiscal Quarter of each Fiscal
Year), the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; provided that
such delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintain by
the Securities and Exchange Commission (“SEC”) so long as the Administrative
Agent shall have been promptly informed by the Borrower of the posting thereof;
(c)    Annual Financial Statements. As soon as available, and in any event
within one hundred thirty five (135) days after the first Fiscal Year ending
after the Closing Date, and within ninety (90) days after each Fiscal Year
ending thereafter, (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year from the consolidated financial
statements) and the related




--------------------------------------------------------------------------------





consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; (ii) with respect to such consolidated
financial statements a report thereon by BDO USA, LLP or a “big-four” accounting
firm or another independent certified public accountants of recognized national
standing selected by the Borrower, and reasonably satisfactory to the
Administrative Agent (which report and/or the accompanying financial statements
shall be unqualified as to going concern and scope of audit (other than in
connection with the final maturity date of the Loans), and shall state (so long
as such accounting firm or certified public accountant customarily provides such
statements) that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial state-ments) and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards); provided that such
delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintain by
the SEC so long as the Administrative Agent shall have been promptly informed by
the Borrower of the posting thereof;
(d)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, in each case, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
the Administrative Agent;
(f)    Notice of Default. Promptly upon any officer of the Borrower or the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default under any Credit Document; (ii) that any Person
has given any notice to the Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto;
(g)    Notice of Litigation. Promptly upon any officer of the Borrower or the
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by the Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined, could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consumma-tion of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Borrower (including delivery of copies of notices received by
the Borrower) to enable Lenders and their counsel to evaluate such matters;
(h)    Pension Plans; ERISA.




--------------------------------------------------------------------------------





(A)    Promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any of its
Subsidiaries may request with respect to any Multiemployer Plan to which a
Credit Party or any of its Subsidiaries is obligated to contribute; provided
that if the Credit Parties or any of their Subsidiaries have not requested any
documents described in Sections 101(k) or 101(l) of ERISA or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;
(B)    Promptly (but in any event within ten (10) days) upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened to by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;
(i)    Business Plan. As soon as practicable and in any event no later than
thirty (30) days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through final maturity of the Loans (a “Business Plan”), including (i)
a forecasted consolidated balance sheet and forecasted consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year and each quarter of such Fiscal year, and an explanation of the assumptions
on which such forecasts are based and (ii) forecasted consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for each quarter of
such Fiscal Year;
(j)    Insurance Report. At least thirty (30) days prior to the last day of each
Fiscal Year, a certificate from the Borrower’s insurance broker(s) in form and
substance reasonably satisfactory to the Administrative Agent outlining all
material insurance coverage maintained as of the date of such certificate by the
Borrower and its Subsidiaries;
(k)    Information Regarding Collateral. The Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Collateral
Documents. The Borrower also agrees promptly to notify the Collateral Agent if
any material portion of the Collateral is damaged or destroyed;
(l)    Annual Collateral Verification. Concurrently with the delivery of the
financial statements under Section 5.1(c) for each Fiscal Year, the Borrower
shall deliver to the Collateral Agent a certificate of its Authorized Officer
either confirming that there has been no change in such information since the
date of the Perfection Certificate delivered on the Closing Date or the date of
the most recent certificate delivered pursuant to this Section 5.1 and/or
identifying such changes;
(m)    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Borrower
shall immediately notify the Administrative Agent in the event that it or any of
its Subsidiaries, directors, officers or employees becomes subject to any
action, proceeding, litigation, claim or investigation by a Governmental
Authority with regard to any actual or alleged violation of Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws;




--------------------------------------------------------------------------------





(n)    ABL Facility. (i) The Borrower, concurrently with delivering notice under
the ABL Facility with respect to any condition or event that constitutes a
default or an event of default under any ABL Facility or promptly upon any
Person giving any notice to the Borrower or any of its Subsidiaries of the same,
shall notify the Administrative Agent of the nature and period of existence of
such condition, event or change, or the notice given (including, to the extent
applicable, providing copies thereof) and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Borrower has taken, is taking and proposes to
take with respect thereto, (ii) promptly upon the execution thereof (and in any
event not later than three (3) Business Days after the date of execution),
copies of any written amendment, restatement, supplement, waiver or other
modification to any ABL Facility Document and (iii) promptly upon the delivery
thereof (and in any event not later than five (5) Business Days after such
delivery) copies of each borrowing base certificate delivered pursuant to the
ABL Credit Agreement; and
(o)    Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its equity holders, bondholders
or holders of any other of its securities acting in such capacity or by any
Subsidiary of the Borrower to its security holders other than the Borrower or
another Subsidiary of the Borrower, (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by the Borrower or
any of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any other Governmental Authority, (iii) all press
releases and other statements made available generally by the Borrower or any of
its Subsidiaries to the public concerning material developments in the business
of the Borrower or any of its Subsidiaries, and (B) such other information and
data with respect to the Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by any Agent or any Lender.
(p)    PBGC. The Credit Parties shall furnish to the Administrative Agent all
notices, demands or other materials concerning the Indebtedness permitted under
Section 6.1(q) (including all notices, demands or other materials sent by the
IRS or the PBGC) either received by any Credit Party or on its or their behalf,
promptly after receipt thereof, or sent by any Credit Party or on its or their
behalf, concurrently with the sending thereof, as the case may be.
5.2    Preservation of Existence. Except as otherwise permitted under Section
6.8, each Credit Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect its existence, and all rights
and franchises, licenses and permits material to its business; provided, no
Credit Party (other than the Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s Board of Directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders.
5.3    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto, except for such Taxes and claims the validity of which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor and, with respect to any claim, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such claim.
5.4    Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition (ordinary wear and tear excepted) all properties used or
useful in the business of the Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate material repairs, renewals
and replacements thereof.




--------------------------------------------------------------------------------





5.5    Maintenance of Adequate Insurance. The Borrower and its Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses (including the R&W Insurance), in each case in
such amounts (giving effect to self‑insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons. Without limiting the generality of the foregoing, the Borrower and
its Subsidiaries will maintain or cause to be maintained (a) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the Flood Program, in each case in compliance with any
applicable regulations of the Board of Governors, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name the Collateral Agent, for the benefit of the
Secured Parties, as an additional insured thereunder as its interests may
appear, (ii) in the case of each casualty insurance policy, contain a lender’s
loss payable clause or endorsement, reasonably satisfactory in form and
substance to the Collateral Agent, that names the Collateral Agent, for the
benefit of the Secured Parties, as lender loss payee thereunder and provide for
at least thirty (30) days’ prior written notice to the Collateral Agent of any
modification or cancellation of such policy.
5.6    Books and Records; Inspection Rights. Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by the Administrative Agent
(including the right to appoint third party agents), at the Borrower’s expense
(subject to the proviso below), to visit and inspect any of the properties of
any Credit Party and any of its respective Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, contracts and
other documents, and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants, all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided that (i) the Administrative
Agent shall only be allowed to conduct, and Borrower shall only be obligated to
reimburse the Administrative Agent for the expense of, one such inspection per
calendar year prior to the occurrence of an Event of Default and an unlimited
number of inspections during the continuance of an Event of Default; and (ii)
any authorized representatives designated by any Lender (including the right to
appoint third party agents) may accompany the Administrative Agent or its
representative in connection with any inspection.
5.7    Use of Proceeds. The proceeds of the Loans shall be used for the purposes
set forth in Section 2.3.
5.8    Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all applicable
ERISA and all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided that this Section 5.8 shall not apply to compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, which compliance
is addressed in Section 5.19.
5.9    Environmental Matters.
(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and Lenders:
(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other




--------------------------------------------------------------------------------





Persons, with respect to environmental matters at any Facility or with respect
to any Environmental Claims, which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
(ii)    promptly upon becoming aware thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws and which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(2) any remedial action taken by the Borrower or any other Person in response to
(A) any Hazardous Materials Activities the existence of which could reasonably
be expected to result individually or in the aggregate, in a Material Adverse
Effect, or (B) any Environmental Claims that could reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, and (3)
the Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
(iii)    as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority and which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (3) any request for information from
any Governmental Authority that suggests that such Governmental Authority is
investigating whether the Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity and which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and
(iv)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).
(b)    Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
5.10    Additional Collateral and Guarantees. In the event that any Person
becomes a Domestic Subsidiary (other than an Excluded Subsidiary) of Borrower,
Borrower shall (a) promptly, but in no event later than fifteen (15) Business
Days after such person becoming a Domestic Subsidiary, cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Security
Agreement by executing and delivering to the Administrative Agent and the
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, legal opinions and certificates reasonably requested by
the Collateral Agent. In the event that any Person becomes a CFC or a CFC
Holdco, and the ownership interests of such CFC or CFC Holdco are directly owned
by the Borrower or by any Domestic Subsidiary (other than an Excluded
Subsidiary) thereof, the Borrower shall, or shall cause such Domestic Subsidiary
to, deliver, all such documents, instruments, agreements, legal opinions and
certificates reasonably requested by the Collateral Agent, and the Borrower
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of Secured Parties, under the Security
Agreement in 65% of the voting stock and 100% of the non-voting stock of such
ownership interests. With respect to each such Subsidiary, the Borrower shall
promptly, but in no event later than ten (10) Business Days after such Person
becoming a Domestic Subsidiary, send to the Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of the




--------------------------------------------------------------------------------





Borrower, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.29 with respect to all Subsidiaries of the Borrower; and such written notice
shall be deemed to supplement Schedule 4.1 and 4.29 for all purposes hereof.
5.11    Additional Material Real Estate Assets.
(a)    In the event that any Credit Party acquires a Material Real Estate Asset
after the Closing Date and such interest in such Material Real Estate Asset has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of the Collateral Agent, for the benefit of Secured Parties, then such Credit
Party shall promptly take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates, including the items specified in Section
5.11(c), that the Collateral Agent shall reasonably request to create in favor
of the Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Asset.
(b)    The Borrower shall, at the request of the Collateral Agent, deliver, from
time to time, to the Collateral Agent such appraisals of any Mortgaged Property
as are required by law or regulation.
(c)    In the case of any Material Real Estate Asset referred to in Section
5.11(a), the applicable Credit Party shall provide the Collateral Agent with
Mortgages with respect to such Real Estate Asset (each, a “Mortgaged Property”),
as the case may be, within ninety (90) days of the acquisition of such Real
Estate Asset, together with:
(i)    evidence that counterparts of any such Mortgage has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees that are due and payable have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;
(ii)    an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent;
(iii)    ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to each Mortgaged Property (each, a “Title
Policy”), in amounts not less than the Fair Market Value of each Mortgaged
Property, together with a title report issued by a title company with respect
thereto and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (B) evidence reasonably satisfactory to
the Collateral Agent that such Credit Party has paid to the title company or to
the appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records;
(iv)    a completed Flood Certificate with respect to each such Mortgaged
Property, which Flood Certificate shall (x) be addressed to the Collateral Agent
and (y) otherwise comply with the Flood Program; (B) if the Flood Certificate
states that such Mortgaged Property is located in a Flood Zone, the Borrower’s
written acknowledgment of receipt of written notification from the Collateral
Agent (x) as to the existence of such Mortgaged Property and (y) as to whether
the community in which each Mortgaged Property is located is participating in
the Flood Program; and (C) to the extent required by the Flood Program, if such
Mortgaged Property is located in a Flood Zone and is located in a community that
participates in the Flood




--------------------------------------------------------------------------------





Program, evidence that the Borrower has obtained a policy of flood insurance
that is in compliance with all applicable requirements of the Flood Program; and
(v)    such other documents as the Collateral Agent may reasonably request.
5.12    Deposit Accounts; Securities Accounts. The Credit Parties shall maintain
at all times all Cash and Cash Equivalents at Deposit Accounts or Securities
Accounts with any financial institution that has entered into a Control
Agreement other than Cash and Cash Equivalents held in Excluded Accounts;
provided that Control Agreements required to be delivered under this Section
5.12 with respect to Deposit Accounts and Securities Accounts existing as of the
Closing Date shall be subject to the post-closing delivery period set forth in
Schedule 5.20.
5.13    Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Borrower,
and its Subsidiaries and all of the outstanding Equity Interests of the Borrower
and its Subsidiaries (subject to limitations contained in the Credit Documents
with respect to Excluded Subsidiaries).
5.14    Intellectual Property.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to,
continue to own, license or otherwise possess the right to use, all patents,
trademarks, copyrights, trade secrets and domain names that are used in the
operation of their respective businesses, free from any restrictions (other than
those in licenses governing the use thereof) and free and clear of all Liens
other than Permitted Liens.
(b)    Notwithstanding anything in this Agreement to the contrary, the Borrower
will cause all patents, trademarks, copyrights and other Intellectual Property
of the Borrower and its Subsidiaries existing as of the Closing Date or
generated or acquired after the Closing Date (other than de minimis Intellectual
Property that is not material to the business of Borrower and its Subsidiaries)
to be owned by Credit Parties and shall not transfer or dispose of any
Intellectual Property to any Non-Guarantor Subsidiary; provided that a Credit
Party may grant a non-exclusive license of Intellectual Property to a
Non-Guarantor Subsidiary to permit such Non-Guarantor Subsidiary to use such
Intellectual Property in the ordinary course of business.
The parties acknowledge that this Section 5.14 does not restrict the Borrower or
any other Credit Party from Disposing of, or abandoning, such intellectual
property to a Third Party to the extent permitted under Section 6.8.
5.15    Patriot Act. If:
(i)    (A)    the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date;
(B)    any change in the status of a Credit Party after the Closing Date; or
(C)    a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Administrative Agent or any Lender (or, in the case of paragraph (C)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in




--------------------------------------------------------------------------------





circumstances where the necessary information is not already available to it,
each Credit Party shall promptly upon the request of the Administrative Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Lender) or any Lender (for itself or, in the case of the event
described in paragraph (C) above, on behalf of any prospective new Lender) in
order for the Administrative Agent, such Lender or, in the case of the event
described in paragraph (C) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Credit Documents.
(ii)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
(iii)    The Borrower shall, by not less than five (5) Business Days’ prior
written notice to the Administrative Agent, notify the Administrative Agent
(which shall promptly notify the Lenders) that one of its Subsidiaries shall
become a Guarantor pursuant to Section 5.10.
Following the giving of any notice pursuant to clause (iii) above, if the
accession of such Subsidiary obliges the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Administrative Agent or such Lender or any prospective
new Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement.
5.16    Pari Passu Ranking. Each Credit Party will ensure that its payment
obligations under each of the Credit Documents rank and will at all times rank
at least pari passu in right and priority of payment with all its other present
and future unsubordinated indebtedness (actual or contingent) except
indebtedness preferred solely by operation of law.
5.17    Performance Obligation. Each Credit Party will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
Contractual Obligation by which it is bound or any of its property is subject,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.18    Landlord Personal Property Collateral Access Agreement. Borrower shall
use commercially reasonable efforts to obtain a Landlord Personal Property
Collateral Access Agreement with respect to each Material Leasehold Property;
provided that Landlord Personal Property Collateral Access Agreement required to
be delivered under this Section 5.18 with respect to any Material Leasehold
Property existing as of the Closing Date shall be subject to the post-closing
delivery period set forth in Schedule 5.20.
5.19    Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions
Each Credit Party will comply, and shall cause its Subsidiaries and any of their
respective directors, officers and employees to comply, with Anti-Money
Laundering Laws, Anti-Corruption Laws and applicable Sanctions in all material
respects. Each Credit Party shall continue to maintain in effect and enforce,
and shall procure that each of its Subsidiaries continues to maintain in effect
and enforce, policies and procedures designed to promote and achieve compliance
by such Credit Party and its Subsidiaries and their respective directors,
officers and employees with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.




--------------------------------------------------------------------------------





5.20    Post-Closing Obligations. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.20 on or before the date specified for such
requirement or such later date to be determined by the Administrative Agent.
Section 6. NEGATIVE COVENANTS


Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
6.1    Indebtedness. No Credit Party shall nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness of any Subsidiary of the Borrower to the Borrower or to any
Guarantor, or of the Borrower to any Guarantor; provided, (i) all such
Indebtedness shall be evidenced by the Intercompany Note, and, if owed to a
Credit Party, shall be subject to a First Priority Lien pursuant to the Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the Payment in Full of the Obligations pursuant to the terms
of the Intercompany Note, and (iii) any payment by any Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Guarantor to the Borrower or to any of its
Subsidiaries for whose benefit such payment is made;
(c)    Indebtedness incurred under the ABL Credit Agreement; provided that the
aggregate principal amount of Indebtedness under the ABL Credit Agreement
(excluding Indebtedness in respect of Bank Products (as defined in the ABL
Credit Agreement as in effect as of the date hereof or, in the case of a
refinanced ABL Credit Agreement, any substantially similar definition) shall not
exceed at any time the lesser of (x) $750,000,000 and (y) the sum of (i) the ABL
Borrowing Base plus (ii) an amount equal to 10% of the ABL Borrowing Base at
such time;
(d)    Indebtedness which may be deemed to exist pursuant to any guaranties
(including guaranties under operating leases), performance, surety, statutory,
appeal or similar obligations incurred in the ordinary course of business;
(e)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;
(f)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;
(g)    guaranties by the Borrower of Indebtedness of a Guarantor or guaranties
by a Guarantor of Indebtedness of the Borrower or another Guarantor with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;
(h)    (x) Indebtedness described in Schedule 6.1(a), as such Indebtedness may
be extended, renewed or replaced (so long as such extension, renewal or
replacement is in respect of real property, equipment or vehicles of a similar
type as set forth in Schedule 6.1(a)), in an aggregate principal amount for all
Indebtedness permitted under this Section 6.1(h)(x) not to exceed $160,000,000
at any time, and (y) Indebtedness described in Schedule 6.1(b), but not in the
case of this clause (y), any extensions, renewals or




--------------------------------------------------------------------------------





replacements of such Indebtedness described in Schedule 6.1(b), except (i)
renewals and extensions expressly provided for in the agreements evidencing any
such Indebtedness as the same are in effect on the date of this Agreement and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not materially less favorable, taken as a whole, to the
obligor thereon or to Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing (provided that the principal amount of
such Indebtedness shall not include any principal constituting interest paid in
kind) or (C) be incurred, created or assumed if any Default or Event of Default
has occurred and is continuing or would result therefrom (Indebtedness
satisfying the conditions in clauses (A) through (C), the “Permitted Refinancing
Indebtedness”).
(i)    (x) Attributable Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $15,000,000 at any time and (y)
Indebtedness of the Borrower or its Subsidiaries with respect to Capital Lease
Obligations and purchase money obligations in an aggregate amount not to exceed
the greater of $30,000,000 and 29.0% of Consolidated EBITDA as of the most
recently ended Measurement Period; provided that any such Indebtedness (i) is
issued and any Liens securing such Indebtedness are created within 180 days
after the acquisition, construction, lease or improvement of the asset financed,
and (ii) shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness;
(j)    (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Closing Date as the result of a Permitted Acquisition, (ii)
contingent liabilities in respect of any indemnification obligation, adjustment
of purchase price, non-compete or similar obligation of any Credit Party
incurred in connection with the consummation of one or more Permitted
Acquisitions and (iii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) of this Section 6.1(j), so long as (1)
the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, plus accrued interest, fees and premiums (if
any) thereon and reasonable fees and expenses associated with the refinancing,
(2) the direct and contingent obligors with respect to such Indebtedness are not
changed and (3) such Indebtedness shall not be secured by any assets other than
the assets securing the Indebtedness being renewed, extended or refinanced;
provided that (A) Indebtedness permitted under this Section 6.1(j) shall not
exceed an aggregate amount of $10,000,000 at any one time outstanding and (B) in
the case of Indebtedness referred to in subclause (i) of this Section 6.1(j),
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by any Subsidiary (other than by any such Person that so becomes a Subsidiary);
(k)    Indebtedness owing under Hedging Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;
(l)    Indebtedness representing deferred compensation to current employees of
the Credit Parties and their respective Subsidiaries incurred in the ordinary
course of business; provided that the aggregate amount of Indebtedness permitted
under this Section 6.1(l), together with (A) the aggregate amount of
Indebtedness outstanding under Section 6.1(p), (B) the aggregate amount of
Restricted Payments made pursuant to Section 6.4(b) and (C) the aggregate amount
of loans made and outstanding pursuant to Section 6.6(o), shall not exceed the
aggregate amount of $7,500,000 at any time outstanding;
(m)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit in the ordinary course of business of the
Borrower and its Subsidiaries;




--------------------------------------------------------------------------------





(n)    Indebtedness owed in the ordinary course of Business of the Borrower and
its Subsidiaries to any Person providing property, casualty, liability or other
insurance to the Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(o)    Indebtedness incurred in the ordinary course of business of the Borrower
and its Subsidiaries in respect of credit cards, credit card processing
services, debit cards, stored value cards, commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”, or cash management
services);
(p)    unsecured Indebtedness of any Credit Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Credit Party of the Equity Interests of another
Credit Party that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness and (ii) that the aggregate amount of
Indebtedness permitted under this Section 6.1(p), together with (A) the
aggregate amount of Indebtedness outstanding under Section 6.1(l), (B) the
aggregate amount of Restricted Payments made pursuant to Section 6.4(b) and (C)
the aggregate amount of loans made and outstanding pursuant to Section 6.6(o),
shall not exceed the aggregate amount of $7,500,000 at any time;
(q)    Indebtedness of BlueLinx arising in respect of the PBGC Funding Waiver
Obligations in the amount up to $375,000, less payments in respect thereof in
accordance with the terms of the PBGC Funding Waiver Documents; provided that
(i) the Credit Parties shall not, directly or indirectly, make any payments in
respect of such Indebtedness, except the Credit Parties may make (or if
applicable cause the PBGC Escrow Agents to make) regularly scheduled payments
and contributions as set forth in the Funding Waiver Letter and the PBGC Newtown
Mortgage; and (ii) upon the payment in full of the PBGC Funding Waiver
Obligations, if any funds remain in the PBGC Escrow Account, Borrower shall
remit the balance of such funds to the Collection Account (as defined in the ABL
Credit Agreement) for application to the ABL Obligations;
(r)    other unsecured Indebtedness of the Borrower and the Guarantors in an
aggregate amount not to exceed at any time $25,000,000; provided that
immediately prior to, and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and
(s)    Indebtedness of Non-Guarantor Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time; provided that immediately prior to, and after
giving effect to the incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
6.2    Liens. No Credit Party shall nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State, except:
(a)    Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
(b)    Liens for Taxes (i) not yet delinquent or (ii) if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and adequate reserves
have been made in accordance with GAAP;




--------------------------------------------------------------------------------





(c)    statutory Liens of landlords, banks (and rights of set‑off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return‑of‑money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), or to
secure liability to insurance carriers, so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof;
(e)    easements, rights‑of‑way, restrictions, encroachments and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
(f)    any interest or title of (i) a lessor or sublessor under any lease of
real property permitted hereunder and (ii) a non-exclusive licensor and
sub-licensor under any license agreements entered into in the ordinary course of
business of the Borrower and its Subsidiaries and not in violation of this
Agreement;
(g)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of the Borrower or such Subsidiary;
(l)    Liens described in Schedule 6.2;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, any such Lien shall encumber only the asset acquired, constructed,
leased or improved with the proceeds of such Indebtedness;
(n)    Liens securing Indebtedness permitted by subclauses (i) and (ii) of
Section 6.1(j), provided any such Lien shall encumber only those assets which
secured such Indebtedness at the time such assets were acquired by the Borrower
or its Subsidiaries;
(o)    Liens on Collateral securing Indebtedness permitted pursuant to Section
6.1(c), subject at all times to the Intercreditor Agreement; and




--------------------------------------------------------------------------------





(p)    Liens that are contractual or statutory rights of set-off not given in
connection with the issuance of Indebtedness and which are customary in the
banking industry relating to maintenance of deposit accounts in the ordinary
course of business;
(q)    Liens in favor of Third Parties arising out of conditional sale, title,
retention, consignment or similar arrangements for the purchase of goods by the
Credit Parties in the ordinary course of business so long as such transactions
are not in violation of this Agreement;
(r)    Liens or rights of setoff against credit balances of Credit Parties with
credit card issuers or processors or amounts owing by such credit card issuers
or processors to any Credit Party in the ordinary course of business of the
Credit Parties, but not Liens or rights of setoff against any other property or
assets of any Credit Party, to secure the obligations of Credit Parties to the
credit card issuers or processors as a result of fees and chargebacks;
(s)    judgment Liens arising solely as a result of the existence of judgments,
orders or awards that do not constitute an Event of Default under Section 8.1;
provided that (i) such Liens are being contested in good faith and by
appropriate proceedings diligently pursued and (ii) adequate reserves have been
made therefor in accordance with GAAP;
(t)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the Section 6.1;
(u)    the security interest granted by BlueLinx to the PBGC under the PBGC
Newtown Mortgage and (if and when granted) under the PBGC Escrow Agreement to
secure the Indebtedness arising under the PBGC Funding Waiver Obligations to the
extent permitted by Section 6.1(q); and
(v)    other liens securing Indebtedness (other than Indebtedness for borrowed
money) not exceeding $7,500,000; provided that immediately prior to, and after
giving effect to the creation of such Lien, no Default or Event of Default shall
have occurred and be continuing or would result therefrom.
6.3    No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) restrictions under the ABL Facility Documents and (d)
restrictions identified on Schedule 6.3, no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.
6.4    Restricted Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment other
than:
(a)    any Subsidiary of the Borrower may declare and pay dividends or make
other distributions ratably to its equity holders;
(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) Credit Parties may make distributions
to former employees, officers or directors of the Borrower and its Subsidiaries
(or any spouses, ex-spouses or estates of any of the foregoing) on account of
redemptions of Equity Interests of the Borrower held by such Persons; and (ii)
Credit Parties may make Restricted Payments with respect to repurchases of
equity deemed to occur upon the “cashless exercise” of stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or




--------------------------------------------------------------------------------





repurchase represents a portion of the exercise price or withholding taxes,
payroll taxes or other similar taxes due upon such exercise; provided that the
aggregate amount of Restricted Payments permitted under this Section 6.4(b)
during the term of this Agreement, together with (A) the aggregate amount of
Indebtedness outstanding under Section 6.1(l) and Section 6.1(p) and (B) the
aggregate amount of loans made and outstanding pursuant to Section 6.6(o), shall
not exceed $15,000,000 during the term of this Agreement; and
(c)    other Restricted Payments in an aggregate amount not to exceed the
Cumulative Amount, provided that, immediately prior to, and after giving effect
to such Restricted Payment, (i) the Borrower shall be in Pro Forma Compliance
with a Total Net Leverage Ratio of not greater than 2.50 to 1.00 for the
Measurement Period most recently ended and (ii) no Default or Event of Default
shall have occurred and be continuing or would result from such Restricted
Payment.
6.5    Certain Restrictions on Subsidiaries. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by the Borrower or any other Subsidiary of
the Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
the Borrower or any other Subsidiary of the Borrower, (c) make loans or advances
to the Borrower or any other Subsidiary of the Borrower, or (d) transfer, lease
or license any of its property or assets to the Borrower or any other Subsidiary
of the Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Sections 6.1(h), 6.1(i) and 6.1(j) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (iv) described on Schedule 6.5 and (v) in the ABL Facility Documents
as in existence on the Closing Date (provided that the ABL Credit Agreement
shall not restrict the ability of Subsidiaries of the Borrower from paying
dividends or making other distributions to the Borrower for purposes of
permitting the Borrower to pay the Obligations).
6.6    Investments. No Credit Party shall nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower and any Guarantor that
is a wholly‑owned Subsidiary of the Borrower;
(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) consisting of deposits, prepayments and other credits to suppliers made in
the ordinary course of business of the Borrower and its Subsidiaries;
(d)    intercompany loans to the extent permitted under Section 6.1(b) and other
Investments in Subsidiaries which are not wholly-owned Guarantors, provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in Non-Guarantor Subsidiaries shall not exceed at any time
$5,000,000;
(e)    capital expenditures;
(f)    loans and advances to directors and employees of the Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $5,000,000;
(g)    Permitted Acquisitions permitted pursuant to Section 6.8;




--------------------------------------------------------------------------------





(h)    Investments described in Schedule 6.6;
(i)    Hedging Agreements which constitute Investments entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;
(j)    Investments (other than in Excluded Subsidiaries) in an amount not to
exceed the Cumulative Amount, provided that, immediately prior to, and after
giving effect to such Investment, no Default or Event of Default shall have
occurred and be continuing or would result from such Investment;
(k)    Investments in real property, provided that, immediately prior to, and
after giving effect to such Investment, (i) the Borrower shall be in Pro Forma
Compliance with a Total Net Leverage Ratio of not greater than 3.50 to 1.00 for
the Measurement Period most recently ended, (ii) no Default or Event of Default
shall have occurred and be continuing or would result from such Investment and
(iii) and the Borrower shall have taken, or caused to be taken, as of the date
of such Investment, each of the actions required pursuant to Sections 5.10
and/or 5.11, as applicable; and
(l)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(m)    advances made in connection with purchases of goods or services in the
ordinary course of business;
(n)    Investments made in lieu of Cash in connection with Dispositions
permitted by Section 6.8;
(o)    Loans in lieu of Restricted Payments permitted pursuant to Section
6.4(b); and
(p)    other Investments (other than in Excluded Subsidiaries) in an aggregate
amount not to exceed the greater of $7,500,000 and 7.2% of Consolidated EBITDA
as of the most recently ended Measurement Period during the term of this
Agreement, provided that, immediately prior to, and after giving effect to such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.4.
6.7    Financial Covenant.The Total Net Leverage Ratio as of the last day of any
Fiscal Quarter (commencing with the Fiscal Quarter ending September 29, 2018)
shall not exceed the corresponding ratio set forth below:




--------------------------------------------------------------------------------





Fiscal Quarter Ending
Total Net Leverage Ratio
September 29, 2018
8.25 to 1.00
December 29, 2018
6.75 to 1.00
March 30, 2019
6.90 to 1.00
June 29, 2019
6.50 to 1.00
September 28, 2019
5.50 to 1.00
December 28, 2019
4.50 to 1.00
March 28, 2020
4.75 to 1.00
June 27, 2020
4.50 to 1.00
September 26, 2020
4.00 to 1.00
January 2, 2021
3.50 to 1.00
April 3, 2021
4.00 to 1.00
July 3, 2021
3.75 to 1.00
Thereafter
3.50 to 1.00



6.8    Fundamental Changes; Assets Sales. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation, or liquidate, wind‑up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
(a)    any Subsidiary of the Borrower may be merged with or into the Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any Guarantor; provided, in the case of such a merger, the Borrower
or such Guarantor, as applicable shall be the continuing or surviving Person;
(b)    conveyances, sales, leases, licenses or other dispositions of assets that
do not constitute Asset Sales;
(c)    other Asset Sales, the proceeds of which (i) are less than $3,000,000
with respect to any single Asset Sale or series of related Asset Sales and (ii)
when aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $10,000,000, in the case of each of clauses (i) and
(ii) so long as (1) the consideration received for such assets shall be in an
amount at least equal to the Fair Market Value thereof (determined in good faith
by the Board of Directors of the Borrower (or similar governing body)), (2) no
less than 75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.10(a);
(d)    disposals of obsolete, worn out or surplus property;
(e)    Dispositions of the Specified Properties so long as the consideration
received for such assets shall be in an amount at least equal to the Fair Market
Value thereof;
(f)    Permitted Acquisitions; and




--------------------------------------------------------------------------------





(g)     Sale and Leaseback Transactions to the extent such transactions are
permitted under Section 6.10 and the Attributable Indebtedness in respect
thereof is permitted under Section 6.1(i), so long as the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.10(a).
6.9    Issuance of Capital Stock. Except for any sale of all of its interests in
the Equity Interests of any of its Subsidiaries in compliance with the
provisions of Section 6.8, no Credit Party shall, nor shall it permit any of its
Subsidiaries to directly or indirectly issue, sell, assign, pledge or otherwise
encumber or dispose of any Equity Interests of any of its Subsidiaries, except
(a) to qualify directors if required by applicable law or (b) to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder).
6.10    Sale and Lease‑Back Transactions. Except as set forth in Schedule 6.10,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which a Credit Party (a) has
sold or transferred or is to sell or to transfer to any other Person, or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by a Credit Party to any Person
in connection with such lease (each, a “Sale and Leaseback Transaction”) unless
(i) such Sale and Leaseback Transaction is permitted by Section 6.8(g) and is
consummated within ninety (90) days after the date on which such property is
sold or transferred, and (ii) after giving pro forma effect to the Sale and
Leaseback Transaction, the Attributable Indebtedness with respect to such Sale
and Leaseback Transaction would be permitted under Section 6.1(i); provided that
the aggregate Fair Market Value of all property subject to such Sale and
Leaseback Transactions shall not exceed $15,000,000 in the aggregate during the
term of this Agreement.
6.11    Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (i) any transaction between or among the Borrower
and any Guarantor or among Guarantors; (ii) any transaction between or among
Non-Guarantor Subsidiaries, (iii) reasonable and customary fees and indemnities
paid to members of the Board of Directors (or similar governing body) of the
Borrower and its Subsidiaries; (iv) compensation (including severance or
employee benefit) arrangements for officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business; (v)
transactions permitted under Section 6.4 and transactions permitted under
Section 6.6(f) and (vi) transactions described in Schedule 6.11.
6.12    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses and (ii) such other lines of business as
may be consented to by Requisite Lenders.
6.13    Foreign Operations. No Credit Party shall hold any material portion of
its Collateral in a jurisdiction outside the United States (but, for this
purpose, Puerto Rico and any territories and possessions of the United States
shall not be considered part of the United States).
6.14    Amendments or Waivers of Organizational Documents, Debt Instruments and
Related Agreements.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents or Related Agreement after the
Closing Date in a manner materially adverse to the Lenders without in each case
obtaining the prior written consent of the Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.




--------------------------------------------------------------------------------





(b)    No Credit Party shall amend or otherwise change the terms of any ABL
Facility Document except as permitted by the terms of the Intercreditor
Agreement.
(c)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness or Junior
Indebtedness, if the effect of such amendment or change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to any Credit Party or any of its Subsidiaries or the Lenders.
(d)    No Credit Party shall amend, modify, supplement, extend, renew, restate
or replace any terms of the Indebtedness permitted under Section 6.1(q) or any
of the PBGC Funding Waiver Documents without the prior written consent of the
Administrative Agent.
6.15    Prepayments, Redemptions and Repurchases of the ABL Facility and other
Subordinated or Junior Indebtedness.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
make or agree with the holder thereof to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Subordinated
Indebtedness or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of any Subordinated Indebtedness, except to the extent permitted by
the terms of any subordination agreement evidencing such Subordinated
Indebtedness.
(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
make or agree with the holder thereof to pay or make, directly or indirectly,
(A) any prepayment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior
Indebtedness or (B) any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancelation or termination of any Junior Indebtedness before its scheduled
payment date.
(c)    Notwithstanding the foregoing provisions of this Section 6.15 to the
contrary, the Credit Parties shall be permitted to make payments of Subordinated
Indebtedness or Junior Indebtedness, as applicable, in an aggregate amount not
to exceed the Cumulative Amount, provided that, immediately prior to, and after
giving effect to such payment, (1) the Borrower shall be in Pro Forma Compliance
with a Total Net Leverage Ratio of not greater than 2.50 to 1.00 for the
Measurement Period most recently ended and (2) no Default or Event of Default
shall have occurred and be continuing or would result from such payment.
6.16    Accounting Changes; Changes in Fiscal Year and Fiscal Quarter. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, modify or change
its Fiscal Year, Fiscal Quarter or fiscal month end dates from the respective
dates set forth therefor in Schedule 1.1 or its method of accounting (other than
changes to conform the Acquired Business to the fiscal periods and method of
accounting of the Borrower or as may otherwise be required to conform to GAAP).
Section 7. GUARANTY


7.1    Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent, for the ratable benefit of the Beneficiaries, the
due and punctual Payment in Full of all Obligations when the same shall become
due,




--------------------------------------------------------------------------------





whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
7.2    Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.
7.3    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.
7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than (i) Payment in Full of
the Guaranteed Obligations (other than any contingent indemnification
obligations arising under the Credit Documents for which no claims have been
asserted) and (ii) termination of such Guarantor’s Obligations as provided in
Section 7.12. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;




--------------------------------------------------------------------------------





(b)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedging Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedging Agreements; and
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedging Agreements, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedging Agreements or any agreement or instrument executed pursuant thereto,
or of any other




--------------------------------------------------------------------------------





guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedging
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedging Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set‑offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
7.5    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person, (iii)
proceed against or have resort to any balance of any Deposit Account or credit
on the books of any Beneficiary in favor of any Credit Party or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than Payment in Full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set‑offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedging Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
7.6    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly Paid in Full in Cash,
subject to Section 7.12, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against the Borrower,
and (c) any benefit of, and any right to participate




--------------------------------------------------------------------------------





in, any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations shall have been indefeasibly Paid in
Full in Cash, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against the Borrower or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against the Borrower, to all right, title and interest any Beneficiary may
have in any such collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to any Guarantor
on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly Paid in Full in Cash, such amount shall be held in
trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.
7.7    Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
7.8    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been Paid in
Full in Cash. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
7.9    Authority of Guarantors or the Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
7.10    Financial Condition of the Borrower. Any Loan may be continued from time
to time, and any Hedging Agreements may be entered into from time to time, in
each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of the Borrower at the time of any such grant
or continuation or at the time such Hedging Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower. Each Guarantor has adequate means to obtain
information from the Borrower on a continuing basis concerning the financial
condition of the Borrower and its ability to perform its obligations under the
Credit Documents and the Hedging Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower now known or hereafter
known by any Beneficiary.
7.11    Bankruptcy, Etc.
(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of Requisite Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the




--------------------------------------------------------------------------------





Borrower or any other Guarantor or by any defense which the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower or any
Guarantor of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower or any of its Subsidiaries, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.
7.12    Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be Disposed of (including by merger or consolidation) in accordance with the
terms and conditions hereof, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such Disposition.
7.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Credit Party
hereunder to honor all of such Credit Party’s obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13, or otherwise under this Guaranty, as it relates to such
Credit Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 7.13 shall remain in full force and
effect until the Guaranteed Obligations shall have been indefeasibly Paid in
Full in Cash. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 8. EVENTS OF DEFAULT


8.1    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by the Borrower to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan, any fee, premium (including the
Prepayment Premium) or any other amount due hereunder, in the case of this
clause (ii), within three Business Days after the date due; or
(b)    Default in Other Agreements. (i) Failure of the Borrower or any of its
Subsidiaries to pay when due any principal of or interest on or any other
amount, including any payment in settlement, payable in respect of one or more
items of Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in
an aggregate outstanding principal amount (or Net Mark-to-Market Exposure) of
$15,000,000 or more, in each




--------------------------------------------------------------------------------





case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Credit Party with respect to any other term of (1) one or more
items of Indebtedness in the aggregate outstanding principal amount (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of obligations under Hedging Agreements, termination
events or equivalent events pursuant to the terms of the relevant Hedging
Agreement which are not the result of any default thereunder by any Credit
Party) that, in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
this clause (ii) of this paragraph (b) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder; or
(c)    Breach of Certain Covenants. (i) Failure of the Borrower or any of its
Subsidiaries to perform or comply with any term or condition contained in
Section 2.3, Section 5.2 (solely if the Borrower is not in good standing in its
jurisdiction of organization), Section 5.1(f) or Section 6, (ii) failure of the
Borrower or any of its Subsidiaries to perform or comply with any term or
condition contained in Section 5.1(b), Section 5.1(c), Section 5.1(d), or
Section 5.1(n), which, in the case of this clause (ii), shall not have been
remedied or waived within five (5) days of the occurrence thereof, (iii) failure
of the Borrower or any of its Subsidiaries to perform or comply with any term or
condition contained in Section 5.2 (other than if the Borrower is not in good
standing in its jurisdiction of organization) or Section 5.12, which, in the
case of this clause (iii), shall not have been remedied or waived within five
(5) days of the earlier of (A) an officer of any Credit Party becoming aware of
such default and (B) receipt by the Borrower of a written notice from the
Administrative Agent or any Lender of such default, (iv) failure of the Borrower
or any of its Subsidiaries to perform or comply with any term or condition
contained in Section 5.1(a), which, in the case of this clause (iv), shall not
have been remedied or waived within five (5) days of receipt by the Borrower of
notice (which may be transmitted via e-mail or telephonically) from the
Administrative Agent or any Lender of such default, or (v) failure of the
Borrower or any of its Subsidiaries to perform or comply with any term or
condition contained in Section 5.6 which, in the case of this clause (v), shall
not have been remedied or waived within fifteen (15) days of the earlier of (A)
an officer of any Credit Party becoming aware of such default and (B) receipt by
the Borrower of a written notice from the Administrative Agent or any Lender of
such default, or
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. The Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other paragraph of this Section 8.1, and such default shall
not have been remedied or waived within thirty (30) days after the earlier of
(i) an officer of such Person becoming aware of such default or (ii) receipt by
the Borrower of notice from the Administrative Agent or any Lender of such
default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Dissolution, Etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any Debtor Relief Laws now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against the
Borrower or any of its Subsidiaries under any Debtor Relief Laws now or
hereafter in effect; or a decree or order of a court having jurisdiction in the




--------------------------------------------------------------------------------





premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any of its
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of its Subsidiaries
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (iii) any order, judgment or decree
shall be entered against any of the Borrower or any of its Subsidiaries
decreeing the dissolution or split up of such Person and such order described in
this clause (iii) shall remain undischarged or unstayed for a period in excess
of sixty (60) days; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under any Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) the Borrower or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the Board of
Directors (or similar governing body) of the Borrower or any of its
Subsidiaries, or any committee thereof, shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
(h)    Judgments and Attachments; Proceedings. Any final money judgment, writ or
warrant of attachment or similar process involving individually or in the
aggregate at any time an amount in excess of $15,000,000 (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage (or, if such insurance
company has denied coverage, such denial is being contested by the Borrower in
good faith for a period of not more than 90 days)) shall be entered or filed
against the Borrower or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unreleased, unvacated, unbonded or
unstayed for a period of sixty (60) days (or (x) in any event later than five
(5) days prior to the date of any proposed sale thereunder or (y) if a denial of
insurance coverage is being contested in good faith by the Borrower, ninety (90)
days); or
(i)    Employee Benefit Plans. There shall occur one or more of the following
which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect: (i) the occurrence of an ERISA
Event, (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Code or ERISA or a violation of Section 436 of the Code or
(iii) the receipt of a notice from a Governmental Authority relating to the
intention to terminate any Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan; or
(j)    Change of Control. A Change of Control shall occur; or
(k)    Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing




--------------------------------------------------------------------------------





or deny in writing that it has any further liability (other than by reason that
the Obligations have been Paid in Full) under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents or (iv) the
Obligations shall fail to maintain the Lien Priority required by the Collateral
Documents; or
(l)    Subordinated Indebtedness. Any Subordinated Indebtedness permitted
hereunder or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Credit Parties hereunder, as provided in
the documents governing such Subordinated Indebtedness, or any Credit Party, any
Affiliate of any Credit Party; or
(m)    Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms), any party thereto shall deny or disaffirm their respective obligations
thereunder or any party thereto shall default in the due performance or
observance of any term, covenant or agreement on their part to be performed or
observed pursuant to the terms thereof;
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to the Borrower by the Administrative
Agent, (A) each of the following shall immediately become due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest and premium (including the
Prepayment Premium) on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.
8.2    Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement or any Credit Document, but subject in the case of
ABL Priority Collateral to the terms of the Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and after the
acceleration of the principal amount of any of the Loans hereunder, any and all
payments received by the Administrative Agent, including proceeds of Collateral,
shall be applied:
(i)    first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to the Administrative Agent and the Collateral
Agent with respect to this Agreement, the other Credit Documents or the
Collateral;
(ii)    second, to all fees, premium (including the Prepayment Premium), costs,
indemnities, liabilities, obligations and expenses incurred by or owing to any
Lender with respect to this Agreement, the other Credit Documents or the
Collateral;
(iii)    third, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);
(iv)    fourth, to the principal amount of the Obligations;
(v)    fifth, to any other Indebtedness or obligations of any Credit Party owing
to the Administrative Agent, any Lender or any other Secured Party under the
Credit Documents for which the Administrative Agent has received written notice
of such Obligations as being outstanding; and
(vi)    sixth, to the Borrower or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (y) each of the Persons entitled to




--------------------------------------------------------------------------------





receive a payment in any particular category shall receive an amount equal to
its pro rata share of amounts available to be applied pursuant thereto for such
category.
8.3    Borrower’s Right to Cure.
Notwithstanding anything to the contrary contained in Section 8.1:
(a)    For the purpose of determining whether an Event of Default under Section
6.7 has occurred, the Borrower may prepay the Loans on or after the last day of
the applicable Fiscal Quarter and on or prior to the tenth (10th) Business Day
after the date on which financial statements are required to be delivered with
respect to such applicable Fiscal Quarter (the “Cure Expiration Date”); provided
that (i) the amount of such prepayment (the “Cure Amount”) does not exceed the
aggregate amount necessary to cure any Event of Default in respect of Section
6.7 as of the end of such Fiscal Quarter, and (ii) the Borrower shall have
provided notice to the Administrative Agent on the date such amounts are
designated as a “Cure Amount.”
(b)    The proceeds of any Cure Amount shall be deemed to reduce Consolidated
Total Debt for the applicable Fiscal Quarter solely for purposes of determining
compliance with Section 6.7 for such Fiscal Quarter. The parties hereto hereby
acknowledge that this Section 8.3 may not be relied on for purposes of
calculating any financial ratios other than for determining actual compliance
with Section 6.7 for the applicable Fiscal Quarter (and not for purposes of Pro
Forma Compliance with Section 6.7 that is required by any other provision of
this Agreement) and shall not result in any adjustment (on a Pro Forma Basis or
otherwise) to any amounts with respect to such Fiscal Quarter (other than
Consolidated Total Debt for purposes of determining compliance with Section 6.7
for such Fiscal Quarter) for purposes of determining pricing, mandatory
prepayments and the availability or amount permitted pursuant to any term,
provision or covenant hereunder.
(c)    In furtherance of clause (a) above, upon actual receipt and application
of the Cure Amount by the Borrower as provided herein, Section 6.7 shall be
deemed complied with as of the end of the relevant Fiscal Quarter with the same
effect as though there had been no failure to comply with Section 6.7 and any
Event of Default in respect of Section 6.7 shall be deemed not to have occurred
for purposes of the Credit Documents.
(d)    During the term of this Agreement, the Borrower may not exercise the cure
right set forth in this Section 8.3 more than three (3) times in the aggregate.
(e)    100% of the proceeds of the Cure Amount shall be used to prepay the Loans
in accordance with Section 2.10(g).
Section 9. AGENTS


9.1    Appointment of Agents. HPS is hereby appointed the Administrative Agent
and the Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes HPS to act as the Administrative Agent and the
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.
9.2    Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such




--------------------------------------------------------------------------------





powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.
9.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).
(c)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent




--------------------------------------------------------------------------------





shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Credit Party, Lender or any other Person and no Credit Party, Lender
or any other Person shall have any rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub-agent.
9.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower for
services in connection herewith and otherwise without having to account for the
same to Lenders.
9.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.
9.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify the Administrative Agent and the Collateral Agent,
to the extent that such Agent shall not have been reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Credit Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to the Administrative
Agent or the Collateral Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify the Administrative Agent or the
Collateral Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify the Administrative Agent or the Collateral
Agent against any liability, obligation, loss, damage, penalty,




--------------------------------------------------------------------------------





action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
9.7    Successor Administrative Agent and Collateral Agent.
(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Requisite Lenders, and
the Administrative Agent’s resignation shall become effective on the earliest of
(i) thirty (30) days after delivery of the notice of resignation (regardless of
whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by the Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Requisite Lenders shall have the
right, upon five Business Days’ notice to the Borrower, to appoint a successor
Administrative Agent. If neither Requisite Lenders nor the Administrative Agent
have appointed a successor Administrative Agent, Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that, until
a successor Administrative Agent is so appointed by Requisite Lenders or the
Administrative Agent, any collateral security held by the Administrative Agent
in its role as the Collateral Agent on behalf of the Lenders under any of the
Credit Documents shall continue to be held by the retiring the Collateral Agent
as nominee until such time as a successor the Collateral Agent is appointed.
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation of HPS or its
successor as the Administrative Agent pursuant to this Section 9.7 shall also
constitute the resignation of HPS or its successor as the Collateral Agent.
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section 9.7 shall, upon its acceptance of such appointment,
become the successor Collateral Agent for all purposes hereunder.
(b)    In addition to the foregoing, the Collateral Agent may resign at any time
by giving prior written notice thereof to the Lenders and the Grantors, and the
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
the Collateral Agent signed by Requisite Lenders. The Administrative Agent shall
have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Requisite Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) thirty (30) days after delivery of the notice of
resignation, (ii) the acceptance of such successor Collateral Agent by the
Borrower and the Requisite Lenders or (iii) such other date, if any, agreed to
by the Requisite Lenders. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to the Administrative
Agent, to appoint a successor Collateral Agent. Until a successor Collateral
Agent is so appointed by Requisite Lenders or the Administrative Agent, any
collateral security held by the Collateral Agent on behalf of the Lenders under
any of the Credit Documents shall continue to be held by the retiring Collateral
Agent as nominee until such time as a successor Collateral Agent is appointed.
Upon the acceptance of any appointment as the Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Agreement and the
Collateral Documents, and the retiring Collateral Agent under this Agreement
shall promptly (i) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral held hereunder or under the Collateral




--------------------------------------------------------------------------------





Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring or removed Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the Collateral Documents. After any retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was the Collateral Agent hereunder.
9.8    Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Hedging Agreement. Subject to
Section 10.5, without further written consent or authorization from any Secured
Party, the Administrative Agent or the Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to Section
7.12 or with respect to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Administrative Agent, the Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the
Credit Documents may be exercised solely by the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral Agent (or
any Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or the Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from Requisite Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.
(c)    Rights under Hedging Agreements. No Hedging Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 9.2 of the Security
Agreement. By accepting the benefits of the Collateral, such Lender Counterparty
shall be deemed to have appointed the Collateral Agent as its agent and agreed
to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).




--------------------------------------------------------------------------------





(d)    Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Hedging
Agreement) have been Paid in Full, all Commitments have terminated or expired,
upon request of the Borrower, the Administrative Agent shall (without notice to,
or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Hedging Agreement) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Hedging
Agreements. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(e)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
9.9    Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due to the Administrative Agent under Sections
2.10 and 10.3 allowed in such judicial proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.19, 10.2 and 10.3. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.19, 10.2 and 10.3 out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or




--------------------------------------------------------------------------------





composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
Section 10. MISCELLANEOUS


10.1    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, the Collateral Agent or the
Administrative Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to the
Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served or
sent by telefacsimile (except for any notices sent to the Administrative Agent)
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to any Agent shall be effective until received by such
Agent; provided further, any such notice or other communication shall at the
request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) as designated by the Administrative Agent from time
to time.
(b)    Electronic Communications.
(i)    Notices and other communications to the Administrative Agent and any
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent or any Lender
pursuant to Section 2 if such Person has notified the Administrative Agent that
it is incapable of receiving notices under such Section 2 by electronic
communication. The Administrative Agent and the Borrower agree to accept notices
and other communications to it hereunder by electronic communications (including
notices delivered to the Borrower as described in Section 8.1(c)(iv) may be
delivered by electronic communication). Unless the Administrative Agent
otherwise prescribes, (A) notices and other communications sent to an e-mail
address shall be deemed effective when transmitted to such e-mail address,
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (B) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.




--------------------------------------------------------------------------------





(iv)    Each Credit Party and each Lender agrees that the Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.
(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof (other than
the notice specified in Section 8.1(c)(iv) which shall not require such
confirmation if delivered telephonically).
10.2    Expenses. The Borrower agrees to pay promptly (a) all the reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of one primary
counsel to the Agents and, to the extent necessary one local counsel in each
relevant jurisdiction and one regulatory counsel, in connection with the
negotiation, preparation, delivery, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Borrower; (d) all the
expenses of creating, perfecting, recording, maintaining and preserving Liens in
favor of the Collateral Agent, for the benefit of Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may request in respect of the Collateral or
the Liens created pursuant to the Collateral Documents; (e) all the fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other costs and expenses incurred by each Agent in
connection with the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto and (h) after the
occurrence and during the continuance of an Event of Default, all costs and
expenses, including attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and the Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work‑out” or pursuant to any insolvency or bankruptcy cases or proceedings.
10.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and their Affiliates and
each of their respective officers, partners, members, directors, trustees,
advisors, employees, shareholders, attorneys, controlling persons, agents,
sub-agents and each of their respective heirs, successors and assigns (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to (i) any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence, bad faith or willful misconduct of
such Indemnitee, in each case, as determined by a final, non-appealable judgment
of a court of competent jurisdiction, (ii) arising from a material breach of the
obligations of such Indemnitee or any of its Affiliates under the Credit
Documents as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (iii) claims brought by an Indemnitee solely against
another Indemnitee and not arising out of any act or omission of any Credit
Party or any of their respective Affiliates other than claims against any Agent
(or any of their respective Affiliates) in fulfilling their respective roles as
Agent or any similar role in respect of the Loans, (iv) any settlement entered
into by such Indemnitee without the Borrower’s written consent (such consent not
to be unreasonably withheld, conditioned or delayed) or (v) any claims for
Taxes, other than Taxes arising from any non-Tax claims. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute




--------------------------------------------------------------------------------





the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Borrower hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
(c)    Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent, or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.
10.4    Set‑Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not such Lender shall have made any demand hereunder. The rights of
each Lender and its Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or its
Affiliates may have.
10.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:




--------------------------------------------------------------------------------





(i)    extend the scheduled final maturity of any Loan or Note of such Lender;
(ii)    extend any Commitment of such Lender;
(iii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
owed to such Lender;
(iv)    [reserved];
(v)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) of
such Lender;
(vi)    extend the time for payment of any such interest owed to such Lender;
(vii)    reduce the principal amount of any Loan of such Lender;
(viii)      amend, modify, terminate or waive any provision of this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;
(ix)    amend the definition of “Requisite Lenders” or the relevant substance of
any other provision in the Agreement referencing the pro rata share of a Lender
(including the definition of “Pro Rata Share”);
(x)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release); or
(xi)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (viii),
(ix), (x) and (xi).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Credit Documents
and Obligations arising under Hedging Agreements or the definition of “Lender
Counterparty”, “Hedging Agreement,”, “Obligations,” or “Secured Obligations” (as
defined in any applicable Collateral Document) in each case in a manner adverse
to any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty; or
(ii)    amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent, as applicable.
(d)    Execution of Amendments, Etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification,




--------------------------------------------------------------------------------





termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
(e)    Corrections. Notwithstanding anything to the contrary contained in this
Section 10.5, the Administrative Agent and the Borrower may amend or modify this
Agreement and any other Credit Document to (i) grant a new Lien for the benefit
of the Secured Parties, extend an existing Lien over additional assets or
property for the benefit of the Secured Parties or join additional Persons as
Credit Parties, and (ii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents, then
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Credit Document if the same is not objected to in
writing by the Requisite Lenders within five (5) Business Days following receipt
of notice thereof.
10.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and the Lenders and other Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. The Borrower, the Administrative Agent and the Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with any fees payable in connection
with such assignment, in each case, as provided in Section 10.6(d). Each
assignment shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments) to (A) any Person meeting the criteria of clauses (i),
(ii) and (iii) of the definition of the term “Eligible Assignee” upon the giving
of notice to Borrower and Administrative Agent and (B) to any Person meeting the
criteria of clause (iv) of the definition of the term “Eligible Assignee” and
consented to by each of the Borrower and the Administrative Agent (each such
consent not to be (x) unreasonably withheld, delayed or conditioned and (y) in
case of the Borrower, required at any time an Event of Default shall have
occurred and be continuing); provided that the Borrower shall be deemed to
consent to such assignment unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after receiving notice
thereof. Any assignment in violation of this Section 10.6(c) shall be null and
void.
(d)    Mechanics. Assignments and assumptions of Loans and Commitments by the
Lenders shall be in a minimum amount of $1,000,000 and integral multiples
thereof (or such lesser amount which constitutes the full amount of the Loans of
such Lender) and shall be effected by manual execution and delivery to




--------------------------------------------------------------------------------





the Administrative Agent of an Assignment Agreement, which delivery shall be
recorded in the Register. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.17(g), together with all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and payment to the Administrative
Agent of a registration and processing fee of $3,500 (except that no such
registration and processing fee shall be payable in the case of an assignee
which is already a Lender or is an Affiliate or Related Fund of a Lender or a
Person under common management with a Lender).
(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and (iii)
it will make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).
(f)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the Loans and Commitments as reflected in the Register and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned to the assignee, relinquish its rights (other than any rights
which survive the termination hereof under Section 10.8) and be released from
its obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to the Administrative Agent for cancellation, and thereupon the Borrower
shall issue and deliver new Notes, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new outstanding Loans of the assignee
and/or the assigning Lender.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to the Loan
(each, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b) of the Proposed United States Treasury Regulations. Unless otherwise
required by the Internal Revenue Service, any disclosure required




--------------------------------------------------------------------------------





by the foregoing sentence shall be made by the relevant Lender directly and
solely to the Internal Revenue Service. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (B) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.
(iii)    The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section 10.6; provided, (x) a participant shall not be entitled to receive
any greater payment under Section 2.16 or 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a change in applicable law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such participant agrees to be subject to Section 2.14 as
though it were a Lender.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
10.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Loans. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of the Lenders set forth in Sections 2.14, 9.3(b) and 9.6 shall
survive the payment of the Loans and the termination hereof.
10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair




--------------------------------------------------------------------------------





such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedging
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or any Agent or Lender enforces any security interests or
exercises any right of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.
10.11    Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
10.12    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.
10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
10.15    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY




--------------------------------------------------------------------------------





AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WAR-RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
10.17    Confidentiality. Each Agent and each Lender shall hold all Non‑Public
Information regarding the Borrower and its Subsidiaries, Affiliates and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements of the Credit Documents in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, the Administrative Agent may disclose such information to the
Lenders and each Agent and each Lender and each Agent may make (i) disclosures
of such information to Affiliates of such Lender or Agent and to their
respective officers, directors, partners, members, employees, legal counsel,
independent auditors, leverage facility providers and other advisors, experts or
agents who need to know such information and on a confidential basis (and to
other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any potential or prospective assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section
10.17), (iii) disclosure to any rating




--------------------------------------------------------------------------------





agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform the Borrower promptly thereof to the extent
not prohibited by law) and (vii) disclosures made upon the request or demand of
any regulatory or quasi-regulatory authority purporting to have jurisdiction
over such Person or any of its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners). In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents. Notwithstanding anything to the
contrary herein, any Agent or Lender may place promotional materials on the
Internet or World Wide Web in the form of a “tombstone” or otherwise describing
the name and logo of the Borrower and its Subsidiaries (or any of them), and the
amount, type and closing date of the Transactions.
10.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are Paid in Full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
10.19    Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by the Borrower and the Administrative Agent of written notification of such
execution and authorization of delivery thereof. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (i.e.,
“pdf” or “tif” shall be effective as delivery of a manually executed counterpart
of this Agreement.
10.20    Entire Agreement. With the exception of those terms contained in
Sections 3, 5, 6, 7 and 8 of the Commitment Letter, dated March 9, 2018, among
HPS and the Borrower (the “Commitment Letter”), which by the terms of the
Commitment Letter remain in full force and effect, all of HPS’s and its
Affiliates obligations under the Commitment Letter shall terminate and be
superseded by the Credit Documents and HPS and its Affiliates shall be released
from all liability in connection therewith, including any claim for injury or
damages, whether consequential, special, direct, indirect, punitive or
otherwise.
10.21    PATRIOT Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and




--------------------------------------------------------------------------------





address of each Credit Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.
10.22    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.23    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BLUELINX HOLDINGS INC., as Borrower




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer General Counsel and
Corporate Secretary


CEDAR CREEK HOLDINGS, INC.,
Successor by merger to Panther Merger Sub, Inc.




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary




PANTHER MERGER SUB, INC.
to be merged with and into Cedar Creek Holdings, Inc.




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary
                        
BLUELINX CORPORATION




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer General Counsel and
Corporate Secretary




BlueLinx Florida Holding No. 1 Inc.
BlueLinx Florida Holding No. 2 Inc.
Cedar Creek LLC
Cedar Creek Corp.
Astro Buildings Inc.
Lake States Lumber, Inc.
Venture Development & Construction, LLC


By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary




BlueLinx Florida LP




--------------------------------------------------------------------------------







By: BlueLinx Florida Holding No. 2 Inc.,
its General Partner




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary
ADP AL (Midfield) LLC
ADP CO II (Denver) LLC
ABP FL (Lake City) LLC
ADP FL (Pensacola) LLC
ABP FL (Yulec) LLC
ABP IA (Des Moines) LLC
ABP IL (University Park) LLC
ABP IN (Elkhart) LLC
ADP KY (Independence) LLC
ABP LA (New Orleans) LLC
ABP ME (Portland) LLC
ABP MI (Grand Rapids) LLC
ABP MN (Maple Grove) LLC
ABP MO (Kansas City) LLC
ABP MO (Springfield) LLC
ABP MO (Bridgeton) LLC
ABP MO (Kansas City) LLC
ABP NC (Charlotte) LLC
ABP NJ (Denville) LLC
ABP NY (Yaphank) LLC
ABP OH (Talmadge) LLC
ABP OK (Tulsa) LLC
ABP PA (Stanton) LLC
ABP SC (Charleston) LLC
ABP TN (Envin) LLC
ADP TN (Memphis) LLC
ABP TN (Madison) LLC
ABP TX (El Paso) LLC
ABP TX (Houston) LLC
ABP TX (Lubbock) LLC
ABP TX (San Antonio) LLC
ABP VA (Richmond) LLC
ABP VT (Shelburne) LLC




By: BlueLinx Holdings Inc.,
As Sole Member




By:    /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer General Counsel and
Corporate Secretary








--------------------------------------------------------------------------------









HPS INVESTMENT PARTNERS, LLC,
as the Administrative Agent and the Collateral Agent




By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director








--------------------------------------------------------------------------------





SPECIALTY LOAN FUND 2016, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




SPECIALTY LOAN ONTARIO FUND 2016, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




SPECIALTY LOAN FUND 2016-L, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




SLF 2016 INSTITUTIONAL HOLDINGS, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




MORENO STREET DIRECT LENDING FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director






SPECIALTY LOAN VG FUND 2016, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




NDT SENIOR LOAN FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




--------------------------------------------------------------------------------









AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




FALCON CREDIT FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




RELIANCE STANDARD LIFE INSURANCE COMPANY
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




TMD-DL HOLDING, LLC.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




TOKIO MILLENNIUM RE AG
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




SPECIALTY LOAN FUND - CX - 2, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




CACTUS DIRECT LENDING FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani




--------------------------------------------------------------------------------





Name: Vikas Keswani
Title: Managing Director




PRIVATE LOAN OPPORTUNITIES FUND, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




RED CEDAR FUND 2016, L.P.
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




PACIFIC INDEMNITY COMPANY
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director




AXA EQUITABLE LIFE INSURANCE COMPANY
By: HPS Investment Partners, LLC, its Investment Manager


By:    /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director






























--------------------------------------------------------------------------------





APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT


Notice Addresses
Credit Parties:


BLUELINX HOLDINGS INC.
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attn: Shyam K. Reddy
Fax No. (770) 953-7008
Email: Shyam.Reddy@BlueLinxCo.com


HPS INVESTMENT PARTNERS, LLC,
as the Administrative Agent and the Collateral Agent


Administrative Agent’s Principal Office:
40 West 57th Street, 33rd Floor
New York, NY 10019
Attn: Vikas Keswani
E-mail: vikas.keswani@hpspartners.com














--------------------------------------------------------------------------------





EXHIBIT A-1 TO
CREDIT AND GUARANTY AGREEMENT
FUNDING NOTICE
[_____ __], 20[__]
Reference is made to the Credit and Guaranty Agreement, dated as of April 13,
2018 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among BLUELINX
HOLDINGS INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
THE BORROWER as Guarantors, the Lenders party thereto from time to time and HPS
INVESTMENT PARTNERS, LLC as the Administrative Agent and as the Collateral Agent
(the “Agent”).
Pursuant to Section 2.1(a) of the Credit Agreement, the Borrower desires that
the Lenders make $[___,___,___] aggregate principal amount of Eurodollar Rate
Loans, with an initial Interest Period of [1][2][3][6] month(s), to the Borrower
in accordance with the applicable terms and conditions of the Credit Agreement
on [mm/dd/yy] (the “Borrowing Date”).
Proceeds of the Loans requested on the Borrowing Date are to be made available
to the Borrower at the following account:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________
[Signature Page Follows]




--------------------------------------------------------------------------------





Date: [mm/dd/yy]    BLUELINX HOLDINGS INC.
By: ___________________________________
Name:
Title:












--------------------------------------------------------------------------------





EXHIBIT A-2 TO
CREDIT AND GUARANTY AGREEMENT
CONVERSION/CONTINUATION NOTICE
[_____ __], 20[__]2
Reference is made to the Credit and Guaranty Agreement, dated as of April 13,
2018 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among BLUELINX
HOLDINGS INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
THE BORROWER as Guarantors, the Lenders party thereto from time to time and HPS
INVESTMENT PARTNERS, LLC as the Administrative Agent and as the Collateral Agent
(the “Agent”)
Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby irrevocably
notifies the Agent that the Borrower desires to convert or to continue the
following Loans, each such conversion and/or continuation to be effective as of
[mm/dd/yy]:
$[___,___,___]
Eurodollar Rate Loans to be continued with Interest Period of
[1][2][3][6] month(s)
$[___,___,___]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[1][2][3][6] month(s)
$[___,___,___]
Eurodollar Rate Loans to be converted to Base Rate Loans



The Borrower hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default.
[Signature Page Follows]






































2Pursuant to Section 2.6(b)(i), to be delivered to the Agents no later than
10:00 (a.m.) (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan) and
at least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan).






--------------------------------------------------------------------------------





Date: [mm/dd/yy]    BLUELINX HOLDINGS INC.
By: ___________________________________
Name:
Title:














--------------------------------------------------------------------------------





EXHIBIT B TO
CREDIT AND GUARANTY AGREEMENT
FORM OF NOTE
$[___,___,___]
[____], 20[__]    New York, New York
FOR VALUE RECEIVED, BLUELINX HOLDINGS INC., a Delaware corporation (the
“Borrower”), promises to pay [________], a [________] (the “Payee”) or its
registered assigns the principal amount of [_][DOLLARS] ($[___,___,___][_]) or,
if less, the aggregate unpaid principal amount owing hereunder, in the
installments referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until Paid in Full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of April 13, 2018 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors,
the Lenders party thereto from time to time and HPS INVESTMENT PARTNERS, LLC as
the Administrative Agent and as the Collateral Agent.
The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.8 of the Credit Agreement.
This Note (this “Note”) is in the aggregate principal amount set forth above and
is issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by the
Administrative Agent and recorded in the Register, the Borrower, each Agent and
the Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.
Payee hereby agrees, by its acceptance hereof, that before disposing of this
Note or any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.




--------------------------------------------------------------------------------





Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including out-of-pocket attorneys’ fees, all as provided in the Credit
Agreement, incurred in the collection and enforcement of this Note. The Borrower
and any endorsers of this Note hereby consent to renewals and extensions of time
at or after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.
To the extent any provisions of the Note is inconsistent or conflicts with the
Credit Agreement, the Credit Agreement shall control.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date first written
above.
BLUELINX HOLDINGS INC.
By: ______________________________
Name:
Title:










--------------------------------------------------------------------------------





EXHIBIT C TO
CREDIT AND GUARANTY AGREEMENT
COMPLIANCE CERTIFICATE
[_____ __], 20[__]
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.    I am the [Chief Executive Officer][Chief Financial Officer][Treasurer] of
BLUELINX HOLDINGS INC., a Delaware corporation (the “Borrower”).
2.    I have reviewed the terms of that certain Credit and Guaranty Agreement
dated as of April 13, 2018 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Borrower, CERTAIN
SUBSIDIARIES OF THE BORROWER as Guarantors, the Lenders party thereto from time
to time and HPS INVESTMENT PARTNERS, LLC as the Administrative Agent and as the
Collateral Agent and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.
3.    The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in reasonable detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.
4.     The foregoing certifications, together with the computations set forth in
the Annex A hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered on the date first written
above pursuant to Section 5.1(d) of the Credit Agreement.
5. [There has been no change in the information provided in the Perfection
Certificate delivered on [___].][Attached hereto as Annex B are changes to the
information provided in the Perfection Certificate delivered on [___].]
[Signature Page Follows]


[___________________]


By: ______________________________
Name:
Title: [Chief Executive Officer [Chief Financial Officer][Treasurer]




--------------------------------------------------------------------------------









ANNEX A TO
COMPLIANCE CERTIFICATE1 
This Annex A to the Compliance Certificate has been prepared for convenience
only, and is not to affect, or to be taken into consideration in interpreting
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Annex A and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Annex A are to
be modified accordingly.
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].


1.Consolidated EBITDA: (i)+(ii) -(iii) =
$[___,___,___]
 
(i)
(a)Consolidated Net Income:
$[___,___,___]
 
(ii)
to the extent reducing Consolidated Net Income (other than in the case of clause
(l) below)
 
 
 
(a)depreciation, amortization (including amortization of goodwill and
intangibles and amortization and write-off of financing costs) and other
non-cash charges and expenses (including, but not limited to, imputed interest
and deferred compensation) for such period, all in accordance with GAAP:
$[___,___,___]
 
 
(b)Consolidated Interest Expense for such period:
$[___,___,___]
 
 
(c)charges for federal, state, local and foreign income taxes (including
penalties and interest, if any) for such period:
$[___,___,___]
 
 
(d)any ordinary course customary transaction fees, expenses or charges related
to any asset disposition, issuance of equity, indebtedness or investment
(whether or not consummated or incurred), and including all costs, fees,
expenses and accruals related to the secondary offering of shares of common
stock of Borrower held by Cerberus Capital Management and its affiliates which
occurred in the fourth quarter of 2017 not to exceed $2,000,000:
$[___,___,___]
 
 
(e)all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Indebtedness:
$[___,___,___]
 
 
(f)payments by (or allocations to) the Acquired Business for shared services,
corporate overhead and related expenses paid to Charlesbank Capital Partners,
LLC or its affiliates in an amount not to exceed $1,000,000 in the aggregate for
all periods:
$[___,___,___]
 
 
(g)noncash compensation expense, or other non-cash expenses or charges, arising
from the granting of stock options, stock appreciation rights or similar equity
arrangements for such period:
$[___,___,___]
 
 
(h)non-cash exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations for such period:
$[___,___,___]
 
 
(i)any non-cash loss attributable to the write-down of any asset for such period
(other than accounts receivable and inventory):
$[___,___,___]
 
 
(j)the Transaction Costs paid prior to December 29, 2018, provided, that, the
aggregate amount of Transaction Costs added to Consolidated EBITDA under this
clause (x) for all such periods after the Closing Date shall not exceed
$20,000,000:
$[___,___,___]





--------------------------------------------------------------------------------





 
 
(k)fees, costs and expenses (to the extent not capitalized) related to any
amendments, waivers, restatements, supplements or modifications to this
Agreement and the Credit Documents and the ABL Credit Agreement and the other
ABL Facility Documents after the Closing Date for such period:
$[___,___,___]
 
 
(l)proceeds actually received from business interruption insurance, solely to
the extent not included in determining consolidated net earnings, for such
period:
$[___,___,___]
 
 
(m)expenses, charges and payments that are covered by indemnification,
reimbursement, guaranty or purchase price adjustment provisions in any agreement
entered into by Borrower or any of its Subsidiaries to the extent such expenses,
charges and payments have been reimbursed pursuant to the applicable indemnity,
guaranty or acquisition agreement during such period:
$[___,___,___]
 
 
(n)all integration charges, payments, expenses and reserves associated with the
Acquisition including retention, severance, performance bonuses, relocation of
facilities and employees, hiring, training, IT integration, dedicated employee
integration, third party integration support, compliance with the requirements
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, accounting integration costs, additional public company
expenses, lease breakage, discontinuation of product lines, facility closures
and consolidations, and travel and entertainment that were actually incurred or
expended prior to June 27, 2020 in a cumulative amount not to exceed $52,500,000
for all periods:
$[___,___,___]
 
(iii)
the, sum, without duplication of:
 
 
 
(a)any non-cash gains and non-cash income (including non-cash gains from sales
of real estate) for such period:
$[___,___,___]
 
 
(b)non-cash exchange, translation, or performance gains increasing Consolidated
Net Income for such period relating to any hedging transactions or foreign
currency fluctuations for such period:
$[___,___,___]
 
 
(c)without duplication of any payment already reducing Consolidated Net Income,
any Cash payments made during such period in respect of Real Property Capital
Leases; provided, however that, any such Cash payment (or portion thereof) that
is permitted to be added back to Consolidated Net Income pursuant to clauses (i)
and (ii) above shall not reduce Consolidated EBITDA pursuant to this clause:
$[___,___,___]
 
 
 
 
 
2.Consolidated Interest Expense:
$[___,___,___]
3.Excess Cash Flow: (i)-(ii) =
$[___,___,___]
 
(i)
the sum, without duplication, of the amounts for such period of
 
 
 
(a)Consolidated Net Income
$[___,___,___]
 
 
(b)to the extent reducing Consolidated Net Income, the sum, without duplication,
of amounts for non-Cash charges reducing Consolidated Net Income, including for
depreciation and amortization (excluding any such non-cash charge to the extent
that it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash gain that was paid in a prior period):
$[___,___,___]
 
 
(c)the Consolidated Working Capital Adjustment:
$[___,___,___]





--------------------------------------------------------------------------------





 
 
(d)the amount of Tax expense deducted in determining Consolidated Net Income for
such period less the amount of Taxes actually paid in Cash in such period:
$[___,___,___]
 
(ii)
the sum, without duplication, of
(a) the amounts for such period paid from Internally Generated Cash of:
$[___,___,___]
 
 
(1) scheduled repayments of the Loans:
$[___,___,___]
 
 
(2) repayments of Indebtedness under the ABL Credit Agreement, but solely to the
extent the commitments in respect thereof are permanently reduced in connection
with such repayments:
$[___,___,___]
 
 
(3) payments in respect of Junior Indebtedness and Subordinated Indebtedness
owing to Third Parties, in each case, solely to the extent such payments are
permitted under Section 6.15(c) of the Credit Agreement):
$[___,___,___]
 
 
(4) Consolidated Capital Expenditures:
$[___,___,___]
 
 
(5) amounts used to finance Permitted Acquisitions:
$[___,___,___]
 
 
(b)the amount of Taxes actually paid in Cash in such period to the extent they
exceed the amount of Tax expense deducted in determining Consolidated Net Income
for such period:
$[___,___,___]
 
 
(c)other non-Cash gains and income increasing Consolidated Net Income for such
period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period):
$[___,___,___]
 
 
(d)to the extent not deducted in arriving at Consolidated Net Income, the
amounts for such period paid from Internally Generated Cash of (x) charges,
payments, expenses and reserves incurred in connection with the Acquisition
Transactions (including all related Transaction Costs and all integration
charges, payments, expenses and reserves associated with the Acquisition
including retention, severance, performance bonuses, relocation of facilities
and employees, hiring, training, IT integration, dedicated employee integration,
third party integration support, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, accounting integration costs, additional public company
expenses, lease breakage, discontinuation of product lines, facility closures
and consolidations, and travel and entertainment) or (y) customary costs and
expenses paid to Third Parties incurred in connection with any Investment or
incurrence of Indebtedness hereunder, whether or not consummated:
$[___,___,___]
4.Consolidated Net Income:2 (i)-(ii) =
$[___,___,___]
 
(i)
the aggregate of the net income (loss) of Borrower and its Subsidiaries, on a
consolidated basis, for such period:
$[___,___,___]
 
(ii)
(a)any extraordinary or one-time gains or losses or non-recurring events,
including, but not limited to, restructuring charges or non-recurring
integration charges incurred other than as a result of the Acquisition,
(including severance costs, costs associated with office, facility and branch
openings, closings and consolidations (in the case of openings, incurred in
connection with acquisitions and investments), relocation costs, costs related
to discontinuation of product lines), casualty losses, other acquisitions or
divestiture related charges in an amount not to exceed $10,000,000 in any
Measurement Period:
$[___,___,___]





--------------------------------------------------------------------------------





 
 
(b)any non-cash charge, loss, gain, expense, write-up, write-down or other
impact attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the writeup of assets to the
extent resulting from such purchase or recapitalization accounting adjustments):
$[___,___,___]
 
 
(c)expenses, liabilities or gains related to the conversion or modification of
various employee benefit programs, and non-cash compensation related expenses:
$[___,___,___]
5.Consolidated Total Debt:
$[___,___,___]
 
 
the aggregate stated balance sheet amount of all Indebtedness (but in the case
of Indebtedness described in each of clauses (iv), (vi) (to the extent such
letters of credit are undrawn), (ix) and (x) of the definition of
“Indebtedness”, only to the extent such Indebtedness appears as a liability on
the balance sheet of such Person determined in conformity with GAAP) of Borrower
and its Subsidiaries (or, if higher, the par value or stated face amount of all
such Indebtedness (other than zero coupon Indebtedness)) outstanding on such
date determined on a consolidated basis in accordance with GAAP as of such date;
provided that Indebtedness under the ABL Facility will be calculated as the
daily average balance of loans outstanding under the ABL Facility during the
last month of the final Fiscal Quarter of the applicable Measurement Period;
provided further that, undrawn letters of credit shall not constitute
Indebtedness for purposes of calculating the Total Net Leverage Ratio
$[___,___,___]
6. Total Net Leverage Ratio: (i)/(ii)  =
 
(i)
The sum of (a)-(b)
 
$[___,___,___]
 
 
(a)Consolidated Total Debt (excluding Indebtedness in respect of Real Property
Capital Leases):
 
$[___,___,___]
 
 
(b)Unrestricted Cash as of such date in an amount not exceeding $10,000,000
 
$[___,___,___]
 
(ii)
Consolidated EBITDA for the period of four (4) consecutive Fiscal Quarters
ending on such date or most recently ending prior to such date:
 
$[___,___,___]
 
 
 
Actual:
_.__:1.00
 
 
 
Required:
_.__:1.00


7.Cumulative Amount:3(i) + (ii) + (iii) - (iv) =
$[___,___,___]
(i) $5,000,000:
 
(ii) (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Subsidiaries for all Fiscal Years completed after the Closing Date (commencing
with the Fiscal Year ending December 28, 2019) and prior to the Cumulative
Amount Reference Time, minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Cumulative Amount Reference Time to the prepayment of Loans in accordance with
Section 2.10(e) (prior to giving effect to any dollar-for-dollar reduction in
respect of voluntary prepayments as provided in Section 2.10(e):
$[___,___,___]
(iii)the amount of any cash capital contributions to the Borrower or Net Equity
Proceeds from the sale or issuance of any common Equity Interests by the
Borrower in each case received by the Borrower (excluding any Cure Amount) and
Not Otherwise Applied during the period from and including the Business Day
immediately after the Closing Date through and including the Cumulative Amount
Reference Time:
$[___,___,___]





--------------------------------------------------------------------------------





(iv)the aggregate amount of any Investments made pursuant to Section 6.6(j), any
Restricted Payments made pursuant to Section 6.4(c) and any payments of
Indebtedness made pursuant to Section 6.15(c), in each case, during the period
commencing on the Closing Date and ending on or prior to the Cumulative Amount
Reference Time (and, for purposes of this clause (iv), without taking account of
the intended usage of the Cumulative Amount at such Cumulative Amount Reference
Time):
$[___,___,___]



1 This Annex A to the Compliance Certificate has been prepared for convenience
only, and is not to affect, or to be taken into consideration in interpreting
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Annex A and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Annex A are to
be modified accordingly.


2 For the purposes of this definition (i) the net income of any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to Borrower and any wholly-owned Subsidiary of
Borrower; (ii) the cumulative effect of any change in accounting principles
adopted by Borrower and its Subsidiaries after the date hereof or any change in
the accounting for sale leaseback transactions whether made prior or after the
Closing Date shall be excluded; and (iii) the net income (if positive) of any
wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Borrower
or to any other wholly-owned Subsidiary of Borrower is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule of government regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purpose of this definition,
net income excludes any gain or loss, together with any related provision for
taxes for such gain or loss realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Equity Interests of Borrower and its Subsidiaries and any net income realized as
a result of changes in accounting principles or the application thereof to the
Borrower and its Subsidiaries.


3 In the event multiple transactions that are financed using the Cumulative
Amount occur concurrently, or substantially concurrently, at the Cumulative
Amount Reference Time, the Cumulative Amount shall be determined as if each such
transaction occurred, and reduced the Cumulative Amount, consecutively.






--------------------------------------------------------------------------------





ANNEX B TO
COMPLIANCE CERTIFICATE
CHANGES TO PERFECTION CERTIFICATE


[None.][Describe changes]






--------------------------------------------------------------------------------





EXHIBIT D TO
CREDIT AND GUARANTY AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert Name
of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the term loan facility identified below, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.
1.
Assignor:
______________________
 
2.
Assignee:
______________________ [and is an Affiliate/Related Fund Select as
applicable. of [identify the Lender]] [Assignor is not a Defaulting Lender]
Markit Entity Identifier (if any): ______________________
3.
Borrower:
BlueLinx Holdings Inc., a Delaware corporation
4.
Agent:
HPS Investment Partners, LLC, as the administrative agent and collateral agent
under the Credit Agreement
5.
Credit Agreement:
Credit and Guaranty Agreement dated as of April 13, 2018, by and among the
Borrower, certain Subsidiaries of the Borrower as Guarantors, the Lenders party
thereto from time to time and the Agent, as amended, restated, supplemented or
otherwise modified from time to time.
6.
Assigned Interest:



Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned
Percentage of Loans Assigned Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all the Lenders thereunder.
$______________
$______________
____________%







--------------------------------------------------------------------------------





Effective Date: [______________], 20[__] [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
7.
Notice and Wire Instructions:

[NAME OF ASSIGNOR]
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopier:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
Wire Instructions:
[NAME OF ASSIGNEE]
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopier:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
Wire Instructions:



[Signature Page Follows]








--------------------------------------------------------------------------------





The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:_______________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:_______________________
Title:
[Consented to and Accepted:
HPS INVESTMENT PARTNERS, LLC, as Agent
By:_______________________
Title:]     To be added only if the assignment is not to (i) an existing Lender,
(ii) an Affiliate of an existing Lender or (iii) a Related Fund.








--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
Representations and Warranties.
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and the other
Credit Documents as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements and other reports
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, and (vii) attached to this
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender; and (c)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement and the other Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.
Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:
From and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Agent shall




--------------------------------------------------------------------------------





make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to the Assignee.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.








--------------------------------------------------------------------------------





EXHIBIT E-1 TO
CREDIT AND GUARANTY AGREEMENT
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit and Guaranty Agreement dated as of April
13, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among BLUELINX HOLDINGS INC., a Delaware corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the
Lenders party thereto from time to time and HPS INVESTMENT PARTNERS, LLC as the
Administrative Agent and as the Collateral Agent (the “Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20__






--------------------------------------------------------------------------------





EXHIBIT E-2 TO
CREDIT AND GUARANTY AGREEMENT
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit and Guaranty Agreement dated as of April
13, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among BLUELINX HOLDINGS INC., a Delaware corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the
Lenders party thereto from time to time and HPS INVESTMENT PARTNERS, LLC as the
Administrative Agent and as the Collateral Agent (the “Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20__






--------------------------------------------------------------------------------





EXHIBIT E-3 TO
CREDIT AND GUARANTY AGREEMENT
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit and Guaranty Agreement dated as of April
13, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among BLUELINX HOLDINGS INC., a Delaware corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the
Lenders party thereto from time to time and HPS INVESTMENT PARTNERS, LLC as the
Administrative Agent and as the Collateral Agent (the “Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20__






--------------------------------------------------------------------------------





EXHIBIT E-4 TO
CREDIT AND GUARANTY AGREEMENT
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit and Guaranty Agreement dated as of April
13, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among BLUELINX HOLDINGS INC., a Delaware corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the
Lenders party thereto from time to time and HPS INVESTMENT PARTNERS, LLC as the
Administrative Agent and as the Collateral Agent (the “Agent”)
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20__








--------------------------------------------------------------------------------





EXHIBIT F-1 TO
CREDIT AND GUARANTY AGREEMENT
CLOSING DATE CERTIFICATE
[______], 20[__]
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.    I am the [_________] of BLUELINX HOLDINGS INC., a Delaware corporation
(the “Borrower”).
2.    I have reviewed the terms of Section 3 of the Credit and Guaranty
Agreement, dated as of April 13, 2018 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among the
Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the Lenders party
thereto from time to time and HPS INVESTMENT PARTNERS, LLC as the Administrative
Agent and as the Collateral Agent (the “Agent”), and the definitions and
provisions contained in such Credit Agreement relating thereto, and in my
opinion I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.
3.    Based upon my review and examination described in Paragraph 2 above, I
certify, in my capacity as an officer of the Borrower and not in any individual
capacity, on behalf of the Borrower, that as of the date hereof:
(i)    The Acquisition Agreement Representations and the Specified
Representations are true and correct in all material respects (or, if qualified
by “materiality”, “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date hereof;
(ii)    Since March 9, 2018, there shall not have occurred any change or event
that constitutes an Acquired Business Material Adverse Effect;
(iii)    The Acquisition Transactions have been or, concurrently with the
Closing Date shall be, consummated in accordance with the terms of the
Acquisition Documentation without giving effect to any amendment, modifications,
consents or waivers thereto that are materially adverse to the interests of the
Lenders without the consent of the Administrative Agent;
(iv)    Attached hereto as Exhibit A is a true, correct and complete copy of the
Acquisition Agreement fully executed by the parties thereto. The Acquisition
Agreement is in full force and effect, and no provision thereof has been
amended, modified or waived in any respect; and
(v)    Attached hereto as Exhibit B is a true, correct and complete copy of each
of the ABL Credit Agreement, the Guaranty and Security Agreement (as defined in
the ABL Credit Agreement) and such other guaranty and collateral documents
therefor, in each case fully executed by the parties thereto. Each ABL Facility
Document is in full force and effect.
[Signature Page Follows]








--------------------------------------------------------------------------------





The foregoing certifications are made and delivered as of the first date written
above.
[____________________]
[____________________]
_______________________
Name:
Title:








--------------------------------------------------------------------------------





EXHIBIT F-2 TO
CREDIT AND GUARANTY AGREEMENT
SOLVENCY CERTIFICATE
[______], 20[__]
This Solvency Certificate is being executed and delivered pursuant to
Section 3.1(l) of that certain Credit and Guaranty Agreement, dated as of April
13, 2018 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Borrower, CERTAIN SUBSIDIARIES
OF THE BORROWER as Guarantors, the Lenders party thereto from time to time and
HPS INVESTMENT PARTNERS, LLC as the Administrative Agent and as the Collateral
Agent (the “Agent”); the terms defined therein being used herein as therein
defined.
I, [•], the [chief financial officer/equivalent officer] of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.
I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions on the date hereof, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value (on a going concern
basis) of the assets of the Borrower and its Subsidiaries, taken as a whole;
(ii) the capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower or its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:            
Name:    [•]
Title:    [•]
[Signature Page to VCOC Letter]


















--------------------------------------------------------------------------------





EXHIBIT G TO
CREDIT AND GUARANTY AGREEMENT
COUNTERPART AGREEMENT
This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
April 13, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among BLUELINX HOLDINGS INC., a
Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER as
Guarantors, the Lenders party thereto from time to time and HPS INVESTMENT
PARTNERS, LLC as the Administrative Agent and as the Collateral Agent (the
“Agent”).
Section 1.    Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:
(a)    agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof applicable to a Guarantor and/or Credit Party;
(b)    represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Credit Document and applicable
to the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof;
(c)    no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;
(d)    agrees to irrevocably and unconditionally guaranty the due and punctual
Payment in Full of all Obligations when the same shall become due, whether at
stated maturity, upon required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
in accordance with and pursuant to Section 7 of the Credit Agreement;
(e)    (i) agrees that this Counterpart Agreement may be attached to the
Security Agreement, (ii) agrees that the undersigned will become a Grantor under
the Security Agreement and will comply with all the terms and conditions of the
Security Agreement as if it were an original signatory thereto, (iii) grants to
the Collateral Agent a security interest in all of the undersigned’s right,
title and interest in and to all “Collateral” (as such term is defined in the
Security Agreement) of the undersigned, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to the Collateral Agent
supplements to all schedules attached to the Security Agreement. All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the Security Agreement; and
(f)     agrees that (i) this Counterpart Agreement may be attached to the
Intercreditor Agreement and (ii) the undersigned will become a party to the
Intercreditor Agreement and will comply with all the terms and conditions of the
Intercreditor Agreement as if it were an original signatory thereto.
Section 2.    The undersigned agrees from time to time, upon the reasonable
request of the Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Agent may request to effect the
transactions contemplated by, and to carry out the intent of, this Counterpart
Agreement.




--------------------------------------------------------------------------------





Neither this Counterpart Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Counterpart Agreement) against whom enforcement of such
change, waiver, discharge or termination is sought. Any notice or other
communication herein required or permitted to be given shall be given pursuant
to Section 10.1 of the Credit Agreement, and all for purposes thereof, the
notice address of the undersigned shall be the address as set forth on the
signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.
[NAME OF SUBSIDIARY]
By:______________________
Name:
Title:
Address for Notices:
______________
______________
______________
Attention:
Telecopier
with a copy to:
______________
______________
______________
Attention:
Telecopier
ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
HPS INVESTMENT PARTNERS, LLC
as the Administrative Agent and as the Collateral Agent
By:_____________________
Name:
Title:






--------------------------------------------------------------------------------







EXHIBIT H TO
CREDIT AND GUARANTY AGREEMENT
SECURITY AGREEMENT
[Separately Attached]








--------------------------------------------------------------------------------





Execution Version
PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of April 13,
2018, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and HPS INVESTMENT PARTNERS, LLC, in its capacity
as administrative agent and collateral agent for the Secured Parties referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Agent ”).
WITNESSETH:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”) and the Agent, the Lenders have agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof; and
WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Credit Agreement and
this Agreement;
WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Credit Documents and to extend the Loans thereunder, each Grantor has
agreed to grant to the Agent, for the benefit of the Secured Parties, a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
the Secured Obligations; and
WHEREAS, each Grantor (other than the Borrower) is an Affiliate of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Definitions; Construction.
(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the Code (including, without limitation,
Accession, Account, Account Debtor, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Deposit Account, Documents, Drafts, Electronic Chattel
Paper, Entitlement Holder, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangibles, Goods, Instruction, Inventory, Investment Property,
Instruments, Letters of Credit, Letter of Credit Rights, Manufactured Home,
Payment Intangible, Proceeds, Promissory Notes, Record, Securities Account,
Security, Security Certificate, Security Entitlement, Supporting Obligations,
Software, Tangible Chattel Paper and Uncertificated Security) shall be construed
and defined as set forth in the Code unless otherwise defined herein or in the
Credit Agreement; provided , that to the extent that the Code is used to define
any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:




--------------------------------------------------------------------------------





“Acquisition Documents” means the Acquisition Documentation and any other
agreements, instruments and documents evidencing, or entered into in connection
with, any acquisition (including a Permitted Acquisition) by a Grantor.


“Agent” has the meaning specified therefor in the preamble to this Agreement.


“Agreement” has the meaning specified therefor in the preamble to this Agreement


“Books” means books and records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).


“Borrower” has the meaning specified therefor in the recitals to this Agreement.


“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies.


“Collateral” has the meaning specified therefor in Section 3 hereof.


“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule 1.


“Copyrights” means any and all rights in any works of authorship, including (A)
copyrights and moral rights, (B) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
2, (C) income, license fees, royalties, damages, and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, or future infringements thereof, (D) the right to sue for past,
present, and future infringements thereof, and (E) all of each Grantor’s rights
corresponding thereto throughout the world.


“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit A.


“Credit Agreement” has the meaning specified therefor in the recitals to this
Agreement.


“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, software, contract rights, rights to
payment, rights under Hedge Agreements (including the right to receive payment
on account of the termination (voluntarily or involuntarily) of such Hedge
Agreements), rights arising under common law, statutes, or regulations, choses
or things in action, goodwill, Intellectual Property, Intellectual Property
Licenses, purchase orders, customer lists, route lists, rights to payment and
other rights under Acquisition Documents, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, monies due or recoverable from pension funds,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
“Grantor” and “Grantors” have the respective meanings specified therefor in the
preamble to this Agreement.






--------------------------------------------------------------------------------





“Initial Pledged Interests” means the Equity Interests of each Pledged Company
beneficially owned by any Grantor on the date hereof and identified in Schedule
5.


“Intellectual Property” means, collectively, all Copyrights, all Patents and all
Trademarks, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all rights under
licenses or user or other agreements granted to any Grantor with respect to any
of the foregoing, in each case whether now or hereafter owned or used; (c) all
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured and (e) all causes
of action, claims and warranties now or hereafter owned or acquired by any
Grantor in respect of any of the items listed above.


“Intellectual Property Licenses” means, with respect to any Grantor, (A) any
licenses or other similar rights provided to such Grantor in or with respect to
Intellectual Property owned or controlled by any other Person, and (B) any
licenses or other similar rights provided to any other Person in or with respect
to Intellectual Property owned or controlled by such Grantor, in each case,
including (x) any software license agreements (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to a Grantor pursuant to end-user licenses), (y)
the license agreements listed on Schedule 3, and (z) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Secured Parties’ rights under the Credit Documents.


“Investment Property” means (A) any and all investment property, and (B) any and
all of the following (regardless of whether classified as investment property
under the Code): all Pledged Interests, Pledged Operating Agreements, and
Pledged Partnership Agreements.


“Joinder” means each Joinder to this Agreement executed and delivered by Agent
and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.


“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.


“Motor Vehicle Collateral Agency Agreement” means the Collateral Agency
Agreement among Agent, the Borrower and Motor Vehicle Collateral Agent, under
which Motor Vehicle Collateral Agent acts as agent on behalf of Agent and the
Secured Parties with respect to the certificates of title for the motor vehicles
of the Credit Parties.
“Motor Vehicle Collateral Agent” means Lease Plan USA or such other collateral
agent acceptable to Agent.


“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).


“Paid in Full” or “Payment in Full” means:


(a)     termination or expiration of all commitments of the holders of the
Secured Obligations to extend credit or make loans or other credit
accommodations to any of the Grantors;


(b)     payment in full in cash of the principal of, premium (including the
Prepayment Premium), fees and interest (including premium (including the
Prepayment Premium), fees or interest accruing on or after the commencement of
any bankruptcy proceeding, whether or not such premium (including the Prepayment
Premium), fees or interest would be allowed in such bankruptcy proceeding)
constituting the Secured Obligations; and






--------------------------------------------------------------------------------





(c)    payment in full in cash of all other amounts that are due and payable or
otherwise accrued under the Credit Documents (including all Secured
Obligations), other than any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such time


“Patents” means all patents and patent applications, including (A) the patents
and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.


“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by Grantors, or any of them, and Agent, in substantially the form of
Exhibit B.


“Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Closing Date
and is required to be pledged pursuant to Section 5.10 of the Credit Agreement.


“Pledged Interests” means, collectively, (i) the Initial Pledged Interests and
(ii) all of each Grantor’s right, title and interest in and to all of the other
Equity Interests now owned or hereafter acquired by such Grantor, regardless of
class or designation, including in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.


“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit C.


“Pledged Notes” means (A) any promissory note payable by third parties to a
Grantor in the original principal amount in excess of $1,000,000, including any
obligations of any Account Debtor to any Grantor arising from Accounts which are
past due evidenced by a promissory note made by such Account Debtor payable to
such Grantor and (B) if a Default or Event of Default exists or has occurred and
is continuing at the request of Agent, any promissory note payable by a Grantor
to another Grantor or a Subsidiary of the Borrower payable to a Credit Party.


“Pledged Operating Agreements” means all of each Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.


“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships.


“Proceeds” has the meaning specified therefor in Section 3 hereof.


“PTO” means the United States Patent and Trademark Office.


“Receivable” means all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.




--------------------------------------------------------------------------------







“Secured Obligations” means, collectively, (a) in the case of the Borrower,
(i) all obligations of the Borrower under the Credit Documents to pay the
principal of and interest (including default interest) on the Loans and all
fees, indemnification payments, premium (including the Prepayment Premium) and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to the Secured Parties or any of them
under the Credit Documents and (ii) all obligations of the Borrower to any
Lender (or any Affiliate thereof) under any Hedging Agreement, (b) in the case
of the Guarantors, all obligations of the Guarantors in respect of its guarantee
under Section 7 of the Credit Agreement and other obligations of the Guarantors
under the Credit Documents, (c) all obligations of the Grantors to the Secured
Parties or any of them hereunder or any other Credit Document, and (d) in the
case of each of the foregoing, including all interest thereon and expenses
related thereto, including any interest, fees, premium (including the Prepayment
Premium) or expenses accruing or arising after the commencement of any case with
respect to the Borrower under the Bankruptcy Code or any other bankruptcy or
insolvency law (whether or not such interest, fees, premium or expenses are
enforceable, allowed or allowable as a claim in whole or in part in such case).


“Secured Parties” means, collectively, the Lenders and the Agent, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.


“Security Interest” has the meaning specified therefor in Section 3 hereof.


“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Property.


“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, whether now owned or hereafter acquired by any Grantor, including
(A) the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications listed on Schedule 6, (B) all
renewals thereof, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (D) the right to sue for
past, present and future infringements and dilutions thereof, (E) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (F) all of each Grantor’s rights corresponding thereto throughout the world.


“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit D.


“URL” means “uniform resource locator,” an internet web address.


(b)    This Agreement shall be subject to the rules of interpretation set forth
in Section 1.3 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.


(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.


2.    [Reserved].

3.    Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each Secured
Party, to secure the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations (whether now existing or
hereafter arising), a continuing security interest (hereinafter referred to as
the “Security Interest ”) in all of such Grantor’s right, title, and interest
in, to and under the following, property, in each case whether tangible or
intangible, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):






--------------------------------------------------------------------------------





(a)    all of such Grantor’s Accounts, Receivables and Receivables Records;


(b)    all of such Grantor’s Books;    


(c)    all of such Grantor’s Chattel Paper;


(d)    all of such Grantor’s Commercial Tort Claims;


(e) all of such Grantor’s Deposit Accounts;


(f)    all of such Grantor’s Equipment;


(g)    all of such Grantor’s Fixtures;


(h)    all of such Grantor’s General Intangibles;


(i)    all of such Grantor’s Inventory;


(j)    all of such Grantor’s Investment Property, including all Securities, all
Securities Accounts and all Security Entitlements with respect thereto and
Financial Assets carried therein, and all Commodity Accounts and Commodity
Contracts;


(k)    all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;


(l)    all of such Grantor’s Negotiable Collateral (including all of such
Grantor’s Pledged Notes);


(m)    all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);


(n)    all of such Grantor’s Securities Accounts;


(o)    all of such Grantor’s Supporting Obligations;


(p)    all of such Grantor’s Money, as defined in Section 1-201(24) of the Code,
Cash Equivalents, or other assets of such Grantor that now or hereafter come
into the possession, custody, or control of Agent (or its agent or designee) or
any other Lender;


(q)    all of such Grantor’s Goods not covered by the other clauses of this
Section 3;


(r)    all of such Grantor’s Insurance;


(s)    all of such Grantor’s As-Extracted Collateral;


(t)    all of such Grantor’s other tangible and intangible personal property
whatsoever of such Grantor; and


(u)    all of such Grantor’s Proceeds of any of the Collateral, all Accessions
to and substitutions and replacements for, any of the Collateral, and all
offspring, rents, profits and products of any of the Collateral, and, to the
extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Grantor or any computer bureau or service company from time to time acting for
such Grantor).


Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Equity Interests of any CFC or CFC
Holdco, solely to the extent that such Equity Interests




--------------------------------------------------------------------------------





represent more than 65% of the outstanding voting Equity Interests of such CFC
or CFC Holdco (any such pledge shall be governed by the laws of the State of New
York), (ii) (x) any rights or interest in any contract, lease, permit, license,
or license agreement covering real or personal property of any Grantor if under
the terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained or (y) any asset to
the extent that a pledge thereof or a grant of a security interest therein would
be prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority or would require governmental (including regulatory)
consent, approval, license or authorization (provided, in each case, that (A)
the foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law,
or (2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Agent’s or any other Secured Party’s continuing security interests in and
liens upon any rights or interests of any Grantor in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Equity Interests (including any Accounts or
Equity Interests), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests), (iii) any United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided,
that upon submission and acceptance by the PTO of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), such
intent-to-use trademark application shall be considered Collateral, (iv) any
leasehold interest except to the extent a security interest therein can be
perfected by the filing of a financing statement, (v) interests in joint
ventures and non-Wholly-Owned Subsidiaries which cannot be pledged without the
consent of one or more third parties other than Grantors or any of their
respective Wholly-Owned Subsidiaries (after giving effect to any applicable
anti-assignment provision of the Code or other applicable law), (vi) Excluded
Accounts, (vii) (x) Letter of Credit Rights with a value of less than $1,000,000
individually and $2,500,000 in the aggregate and (y) Commercial Tort Claims with
a value of less than $2,500,000 in the aggregate (in each case except to the
extent a security interest therein can be perfected by the filing of a financing
statement), (viii) where such grant results in material adverse tax, accounting
or regulatory consequences as reasonably determined by the Borrower and the
Administrative Agent, and (ix) where the cost of obtaining a security interest
in, or perfection of, such assets exceeds the practical benefit to the Lenders
afforded thereby as reasonably determined by the Borrower and the Administrative
Agent.


4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to the Agent,
the Secured Parties or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Grantor due to the existence of such Insolvency Proceeding.
Further, the Security Interest created hereby encumbers each Grantor’s right,
title, and interest in all Collateral, whether now owned by such Grantor or
hereafter acquired, obtained, developed, or created by such Grantor and wherever
located.


5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other Secured Party of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) no Secured Party
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except




--------------------------------------------------------------------------------





as otherwise provided in this Agreement, the Credit Agreement, or any other
Credit Document, Grantors shall have the right to possession and enjoyment of
the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Credit Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights pursuant to
Section 16.


6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Secured Parties, each Grantor makes the
following representations and warranties to the Secured Parties which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:


(a)    Each Grantor is the sole beneficial owner of the Collateral in which it
purports to grant a security interest pursuant to Section 3 and no Lien exists
upon the Collateral (and no right or option to acquire the same exists in favor
of any other Person) other than (a) the security interest created or provided
for herein, which security interest constitutes a valid First Priority Lien on
the Collateral (subject to the terms of the Intercreditor Agreement), and (b)
the Liens expressly permitted by Section 6.2 of the Credit Agreement.


(b)    The full and correct legal name (within the meaning of Section 9-503 of
the Code), type of organization and jurisdiction of organization of each Grantor
is set forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Credit
Documents).


(c)    Each place of business of each Grantor, including if such Grantor has
more than one place of business, the location of its chief executive office, is
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Credit
Documents).


(d)    Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Credit Documents).


(e)    As of the Closing Date, Grantors do not hold any commercial tort claims
individually or in the aggregate that exceed $2,500,000 in amount, except as set
forth on Schedule 1.


(f)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time) is a complete and correct listing of all of Grantors’ Deposit Accounts,
Securities Accounts and Commodity Accounts, including, with respect to each bank
or securities intermediary (i) the name and address of such Person, and (ii) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person and specifying any Excluded Accounts.


(g)    Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.


(h)    As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor, (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business), or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally




--------------------------------------------------------------------------------





commercially available software), (iii) Schedule 4 provides a complete and
correct list of all Patents owned by any Grantor and all applications for
Patents owned by any Grantor, and (iv) Schedule 6 provides a complete and
correct list of all registered Trademarks owned by any Grantor, and all
applications for registration of Trademarks owned by any Grantor.


(i)    (i) each Grantor owns exclusively or has the right to use all
Intellectual Property that is necessary in or material to the conduct of its
business;


(ii)    to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;


(iii)    to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and


(iv)    each Grantor has taken commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor.


(j)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
otherwise reasonably requested by Agent to perfect and protect such security
interest have been duly taken or will have been taken upon the filing of
financing statements listing each applicable Grantor, as a debtor, and Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 11. Upon the making of such filings, Agent shall have a first priority
(subject only to Permitted Liens) perfected security interest in the Collateral
of each Grantor to the extent such security interest can be perfected by the
filing of a financing statement under the Code. Upon filing of any Copyright
Security Agreement with the United States Copyright Office, filing of any Patent
Security Agreement and any Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 11, all action necessary or otherwise reasonably requested by Agent to
protect and perfect the Security Interest in and on each Grantor’s United States
issued and registered Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral in the United States or Canada has been duly taken.


(k)    (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date,
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement, (iii) none
of such Pledged Interests are or will be subject to any contractual restriction,
or any restriction under the charter, by laws, partnership agreement or other
organizational instrument of the respective Issuer thereof, upon the transfer of
such Pledged Interests (except for any such restriction contained herein or in
the Credit Documents, or under such organizational instruments), (iv) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to the Agent as provided herein, (v) all actions
necessary or otherwise reasonably requested by Agent to perfect and establish
the first priority (subject to Permitted Liens) of, or otherwise protect,
Agent’s Liens in the Investment Property, and the proceeds thereof, have been
duly taken, upon (A) the execution and delivery of this Agreement, (B) the
taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers




--------------------------------------------------------------------------------





(or other documents of transfer acceptable to the Agent) endorsed in blank by
the applicable Grantor and (C) the filing of financing statements in the
applicable jurisdiction set forth on Schedule 11 for such Grantor with respect
to the Pledged Interests of such Grantor that are not represented by
certificates, and (vi) each Grantor has delivered to and deposited with Agent
all certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to the Agent) endorsed in
blank with respect to such certificates. None of the Pledged Interests owned or
held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject.


(l)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except (A) as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally, (B) for consents, approvals, authorizations, or other
orders or actions that have already been obtained or given (as applicable) and
that are still in force, and (C) the filing of financing statements and other
filings necessary to perfect the Security Interests granted hereby. No
Intellectual Property License of any Grantor that is necessary in or material to
the conduct of such Grantor’s business requires any consent of any other Person
that has not been obtained in order for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
such Intellectual Property License.


(m) Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date, by model, model year, and vehicle identification number (“VIN”).


(n)    As of the date hereof, none of the Collateral constitutes, or is the
Proceeds of, (1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured
Homes, (4) timber to be cut, (5) health care insurance receivables, (6)
Government Receivable or (7) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.


(o)    There is no default, breach, violation, or event of acceleration existing
under any Pledged Note and no event has occurred or circumstance exists which,
with the passage of time or the giving of notice, or both, would constitute a
default, breach, violation, or event of acceleration under any Pledged Note. No
Grantor that is an obligee under a Pledged Note has waived any default, breach,
violation, or event of acceleration under such Pledged Note.


(p)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.


(q)    Any goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in material compliance with the
requirements of the Fair Labor Standards Act, as amended.


7.    Covenants.    Each Grantor, jointly and severally, covenants and agrees
with Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:


(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of (i) Negotiable Collateral (other than
checks received in the ordinary course of business) or Investment Property
having a value or face amount in excess of $2,500,000 in the aggregate, the
Grantors shall promptly (and in any event within five Business Days (or such
longer period as agreed to by Agent in writing in its sole discretion)




--------------------------------------------------------------------------------





after acquisition thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after reasonable request by Agent, shall execute such other
documents and instruments as shall be reasonably requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral or Investment Property to the Agent, together with such undated
powers (or other relevant document of transfer acceptable to the Agent) endorsed
in blank as shall be requested by Agent, and shall do such other acts or things
deemed necessary or otherwise reasonably requested by Agent to protect Agent’s
Security Interest therein.


(b)    Chattel Paper.


(i) The Grantors will (i) deliver to the Agent each original of each item of
Chattel Paper (other than electronic Chattel Paper) at any time constituting
part of the Collateral having a value or face amount in excess of $2,500,000 in
the aggregate, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance reasonably satisfactory to the Agent,
indicating that such Chattel Paper is subject to the security interest granted
hereby and that purchase of such Chattel Paper by a Person other than the Agent
without the consent of the Agent would violate the rights of the Agent.


(ii)    Promptly (and in any event within five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the value or face amount of such electronic Chattel Paper
equals or exceeds $2,500,000 in the aggregate.


(c)    Control Agreements.


(i)    Each Grantor shall obtain an authenticated Control Agreement from each
bank maintaining a Deposit Account or Securities Account for such Grantor (other
than with respect to any Excluded Accounts); and
(ii)    Each Grantor shall obtain an authenticated Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities or holding
investment property (other than investment property of a Grantor expressly
excluded as Collateral in the last paragraph of Section 3) to or for any
Grantor, or maintaining a Securities Account for such Grantor (other than with
respect to any Excluded Accounts).
(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount of $1,000,000 in any
one case or $2,500,000 in the aggregate, then the applicable Grantor or Grantors
shall promptly (and in any event within ten Business Days (or such longer period
as agreed to by Agent in writing in its sole discretion) after becoming a
beneficiary), notify Agent thereof and, promptly (and in any event within ten
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after reasonable request by Agent to enter into a tri-party
agreement with Agent and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to the Agent and
directing all payments thereunder to the Agent’s Account, all in form and
substance reasonably satisfactory to the Agent.


(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims individually or in the aggregate having a value, or
involving an asserted claim, in the amount of $2,500,000 or more, then the
applicable Grantor or Grantors shall promptly (and in any event within ten
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within ten Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion)) after request by Agent, amend Schedule
1 to describe such Commercial Tort Claims in a manner that reasonably identifies
such Commercial Tort Claims and which is otherwise reasonably satisfactory to
the Agent, and hereby authorizes the filing of additional financing statements
or amendments to existing financing statements describing such




--------------------------------------------------------------------------------





Commercial Tort Claims, and agrees to do such other acts or things deemed
reasonably necessary or desirable by Agent to give Agent a first priority
(subject only to Permitted Liens), perfected security interest in any such
Commercial Tort Claim.


(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which for any individual contract from one Account Debtor does not at
any one time exceed $2,500,000, if any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall, if an Event of Default
exists or has occurred and is continuing, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of the creation thereof) notify Agent thereof and, promptly
(and in any event within five Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion)) after request by Agent, execute any
instruments or take any steps reasonably required by Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to the Agent, for the benefit of the Secured Parties, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.


(g)    Intellectual Property.


(i)    Upon the request of Agent, in order to facilitate filings with the PTO
and the United States Copyright Office, each Grantor shall execute and deliver
to the Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;


(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
use commercially reasonable efforts to protect and diligently enforce and defend
at such Grantor’s expense its Intellectual Property, including (A) to diligently
enforce and defend, including promptly suing for infringement, misappropriation,
or dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)
to prosecute diligently any trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses material to the
conduct of such Grantor’s business, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability. Each Grantor further agrees not to abandon any
Intellectual Property or Intellectual Property License that is necessary in or
material to the conduct of such Grantor’s business. Each Grantor hereby agrees
to take the steps described in this Section 7(g)(ii) with respect to all new or
acquired Intellectual Property to which it is now or later becomes entitled that
is necessary in or material to the conduct of such Grantor’s business;


(iii)    Grantors acknowledge and agree that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no Secured Party shall be under
any obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but Agent may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all documented
out-of-pocket expenses incurred in connection therewith (including reasonable
and documented out-of-pocket fees and expenses of attorneys and other
professionals) shall be for the sole account of The Borrower and shall be
chargeable to the Loan Account;


(iv)    [Reserved]; 


(v)    On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1(d) of the Credit Agreement in respect of a
fiscal quarter (or, if an Event of Default has occurred and is continuing, more
frequently if requested by Agent), each Grantor shall provide Agent with a
written report of all new Patents,




--------------------------------------------------------------------------------





Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor
and to the extent necessary or commercially desirable in such Grantor’s business
judgment in the operation of such Grantor’s business, consistent with past
practices, each such Grantor shall file the necessary documents with the
appropriate Governmental Authority identifying the applicable Grantor as the
owner (or as a co-owner thereof, if such is the case) of such Intellectual
Property. In each of the foregoing cases, the applicable Grantor shall promptly
cause to be prepared, executed, and delivered to the Agent supplemental
schedules to the applicable Credit Documents to identify such Patent, Trademark
and Copyright registrations and applications therefor (with the exception of
Trademark applications filed on an intent-to-use basis for which no statement of
use or amendment to allege use has been filed) and Intellectual Property
Licenses as being subject to the security interests created thereunder;


(vi)    Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least two (2) Business
Days prior to such filing and complying with Section 7(g)(i) and, if available,
each such application for registration shall be filed on an “expedited basis”.
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such receipt) notify (but without duplication of any
notice required by Section 7(g)(v) ) Agent of such registration by delivering,
or causing to be delivered, to the Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. If any Grantor acquires from any Person
any Copyright registered with the United States Copyright Office or an
application to register any Copyright with the United States Copyright Office,
such Grantor shall promptly (but in no event later than five Business Days (or
such longer period as agreed to by Agent in writing in its sole discretion)
following such acquisition) notify Agent of such acquisition and deliver, or
cause to be delivered, to the Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. In the case of such Copyright
registrations or applications therefor which were acquired by any Grantor, each
such Grantor shall promptly (but in no event later than seven Business Days (or
such longer period as agreed to by Agent in writing in its sole discretion)
following such acquisition) file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Copyrights;


(vii)    Each Grantor shall take commercially reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and


(viii)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to the Agent (and any transferees of Agent).


(h)    Investment Property.


(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five Business Days (or such longer period as agreed to




--------------------------------------------------------------------------------





by Agent in writing in its sole discretion) of acquiring or obtaining such
Collateral) deliver to the Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;


(ii)        [reserved];


(iii)    [reserved];


(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Credit Documents;


(v)    Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof; and


(vi)    As to all limited liability company or partnership interests owned by
such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and


(vii)    With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to the Agent and confirmed
under this Agreement, (ii) agrees that after the occurrence and during the
continuation of an Event of Default, it will comply with instructions of Agent
or its nominee with respect to the applicable Pledged Interests without further
consent by the applicable Grantor, (iii) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the Code) is
the State of New York, (iv) agrees to notify Agent upon obtaining knowledge of
any interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee.


(viii)    If an Event of Default shall have occurred and be continuing, whether
or not the Secured Parties or any of them exercise any available right to
declare any Secured Obligations due and payable or seek or pursue any other
relief or remedy available to them under applicable law or under this Agreement,
the Credit Documents or any other agreement relating to such Secured Obligation,
all dividends and other distributions on the Pledged Interests shall be paid
directly to the Agent and retained by it as part of the Collateral, subject to
the terms of this Agreement, and, if the Agent shall so request in writing, the
Grantors jointly and severally agree to execute and deliver to the Agent
appropriate additional dividend, distribution and other orders and documents to
that end, provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Agent shall, upon request of the Grantors
(except to the extent theretofore applied to the Secured Obligations), be
returned by the Agent to the Grantors.


(ix)    Each Grantor hereby expressly authorizes and instructs each issuer of
any Pledged Interests pledged hereunder to (i) comply with any instruction
received by it from the Agent in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and such Grantor agrees that such issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any dividend
or other payment with respect to the Pledged Interests directly to the Agent for
the benefit of the Secured Parties.




--------------------------------------------------------------------------------







(i)    Fixtures. Each Grantor acknowledges and agrees that, to the extent
permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property.


(j)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Credit Documents.


(k)    Controlled Investments. Other than with respect to Excluded Accounts, no
Grantor will make, acquire, or permit to exist Permitted Investments consisting
of cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless Grantor, and the applicable bank or securities intermediary have
entered into Control Agreements.


(l)    Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least five days prior written notice to the Agent of
such change.


(m)    Account Verification. Agent shall have the right at any time or times
(but, so long as no Default or Event of Default shall exist, subject to
reasonable intervals consistent with Agent’s customary practices), in the name
of a nominee of Agent, or if Agent shall otherwise determine that it is
necessary or desirable to do so, then in the name of Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise. After the
occurrence and during the continuance of an Event of Default, at the request of
Agent, each Grantor will send requests for verification of Accounts or, send
notices of assignment of Accounts to Account Debtors and other obligors.


(n)    Motor Vehicles. Each Grantor shall deliver to the Motor Vehicle
Collateral Agent (or at the direction of Agent, to Agent), the certificates of
title for all such motor vehicles and other goods covered by a certificate of
title promptly after receipt thereof to be held by Motor Vehicle Collateral
Agent in accordance with the Motor Vehicle Collateral Agency Agreement, and such
Grantor shall take all actions necessary to cause such certificates to be filed
(with the Agent’s Lien noted thereon) in the appropriate state motor vehicle
filing office..


(o)    Pledged Notes. Grantors (i) without the prior written consent of Agent,
will not (A) waive or release any obligation of any Person that is obligated
under any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums payable under the Pledged
Notes, or (C) other than Permitted Dispositions, assign or surrender their
rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
the Agent copies of all material written notices (including notices of default)
given or received with respect to the Pledged Notes promptly after giving or
receiving such notice.


8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Credit Documents referred to below in
the manner so indicated.


(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.


(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any




--------------------------------------------------------------------------------





conflict between any provision in this Agreement and a provision in a Copyright
Security Agreement, Trademark Security Agreement or Patent Security Agreement,
such provision of this Agreement shall control.


9.    Further Assurances.


(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral, subject to Section 5.10 or 5.13 of the Credit Agreement, as
applicable.


(b)    Each Grantor authorizes the filing by Agent of (i) financing or
continuation statements, or amendments thereto and (ii) any Trademark Security
Agreement, Patent Security Agreement and Copyright Security Agreement required
in order to perfect any Lien granted pursuant to Section 3 in Trademarks,
Patents or Copyrights that constitute Collateral, respectively, and in each case
such Grantor will execute and deliver to the Agent such other instruments or
notices, as Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby.


(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.


(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.


10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right (subject to Section 17(b)) to use any Grantor’s
rights under Intellectual Property Licenses in connection with the enforcement
of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.


11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, to, at such time
as an Event of Default has occurred and is continuing under the Credit
Agreement, take any action and to execute any instrument which Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;


(b)    to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;


(c)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;






--------------------------------------------------------------------------------





(d)    to file any claims or take any action or institute any proceedings which
Agent may deem reasonably necessary or desirable for the collection of any of
the Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;


(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;


(f)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and


(g)    Agent, on behalf of the Secured Parties, shall have the right, but shall
not be obligated, to bring suit in its own name to enforce the Intellectual
Property and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.


12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors in accordance with the
terms of the Credit Agreement.


13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon Agent to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.


14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts that are part of the Collateral, (b) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to the Agent,
for the benefit of the Secured Parties, or that Agent has a security interest
therein, or (c) collect the Accounts, General Intangibles and Negotiable
Collateral of any Grantor directly, and any collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Credit
Documents.


15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so




--------------------------------------------------------------------------------





shall not be considered in determining the commercial reasonableness of such
action) as to the best manner in which to offer the Pledged Interest or any
portion thereof for sale and as to the best price reasonably obtainable at the
private sale thereof, and (b) such reliance shall be conclusive evidence that
Agent has handled the disposition in a commercially reasonable manner.


16.    Voting and Other Rights in Respect of Pledged Interests.


(a)    Upon the occurrence and during the continuation of an Event of Default,
and upon notice to any Grantor, (i) Agent may, at its option, and in addition to
all rights and remedies available to the Agent under any other agreement, at
law, in equity, or otherwise, exercise all voting rights, or any other ownership
or consensual rights (including any dividend or distribution rights) in respect
of the Pledged Interests owned by such Grantor, but under no circumstances is
Agent obligated by the terms of this Agreement to exercise such rights, and (ii)
if Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints Agent, such Grantor’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Agent deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be. The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable.


(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other Secured Parties or the value of the Pledged
Interests.


17.    Remedies.


(a)    Rights and Remedies Generally upon Default. If an Event of Default shall
have occurred and is continuing, the Agent shall have all of the rights and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Agent were the sole and absolute owner thereof (and each
Grantor agrees to take all such action as may be appropriate to give effect to
such right); and without limiting the foregoing:


(i)    the Agent in its discretion may, in its name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;


(ii)    the Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;


(iii)    the Agent may require the Grantors to notify (and each Grantor hereby
authorizes the Agent to so notify) each account debtor in respect of any
Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Agent hereunder, and to instruct that any payments due or to
become due in respect of such Collateral shall be made directly to the Agent or
as it may direct (and if any such payments, or any other Proceeds of Collateral,
are received by any Grantor they shall be held in trust by such Grantor for the
benefit of the Agent and as promptly as possible remitted or delivered to the
Agent for application as provided herein);


(iv)    the Agent may require the Grantors to assemble the Collateral at such
place or places, reasonably convenient to the Agent and the Grantors, as the
Agent may direct;






--------------------------------------------------------------------------------





(v)    the Agent may apply the Collateral Account and any money or other
property therein to payment of the Secured Obligations;


(vi)    the Agent may require the Grantors to cause the Pledged Interests to be
transferred of record into the name of the Agent or its nominee (and the Agent
agrees that if any of such Pledged Interests is transferred into its name or the
name of its nominee, the Agent will thereafter promptly give to respective
Grantor (through the Borrower) copies of any notices and communications received
by it with respect to such Pledged Interests); and


(vii)    the Agent may sell, lease, assign or otherwise dispose of all or any
part of the Collateral, at such place or places as the Agent deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required by applicable statute and cannot be waived), and the
Agent or any other Secured Party or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Grantors, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.


The Proceeds of each collection, sale or other disposition under this Section 17
shall be applied in accordance with Section 17(h).


(b)    Certain Securities Act Limitations. The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable federal, foreign or state securities laws, or otherwise,
the Agent may determine that a public sale is impracticable, not desirable or
not commercially reasonable and may be compelled, with respect to any sale of
all or any part of the Collateral, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Grantors acknowledge that any such private sales may be at prices and on terms
less favorable to the Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Collateral for the period of time
necessary to permit the issuer thereof to register it for public sale.


(c)    Other Acts. Each Grantor agrees to use its best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Interests pursuant to this Section 6.05 valid
and binding and in compliance with all other applicable legal requirements. Each
Grantor further agrees that a breach of any covenant contained in this Section
6.05 will cause irreparable injury to the Secured Parties, that the Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.


(d)    Notice. The Grantors agree that to the extent the Agent is required by
applicable law to give reasonable prior notice of any sale or other disposition
of any Collateral, ten Business Days’ notice shall be deemed to constitute
reasonable prior notice.






--------------------------------------------------------------------------------





(e)    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 6.05 are insufficient to cover the
costs and expenses of such realization and the Payment in Full of the Secured
Obligations, the Grantors shall remain liable for any deficiency.


(f)    [Reserved].


(g)    Private Sale. The Secured Parties shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 6.05 conducted in a commercially reasonable manner. Each Grantor hereby
waives any claims against the Secured Parties arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale or was less
than the aggregate amount of the Secured Obligations, even if the Agent accepts
the first offer received and does not offer the Collateral to more than one
offeree.


(h)    Application of Proceeds. Except as otherwise herein expressly provided
and except as provided below in this Section 17(h), the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Agent, shall be
applied by the Agent as provided under Section 8.2 of the Credit Agreement.


18.    No Waiver; Remedies Cumulative.


(a)    No failure on the part of any Secured Party to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by any Secured Party of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy


(b)    Each right, power, and remedy of Agent or any other Secured Party as
provided for in this Agreement or the other Credit Documents now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement and the other Credit Documents now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Agent, any other Secured Party of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.


19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.


20.    Indemnity. Each Grantor agrees to indemnify Agent and the other Secured
Parties from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Credit Document to which
such Grantor is a party in accordance with and to the extent set forth in
Section 10.3 of the Credit Agreement. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.


21.    Amendments; Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Agent (with the consent of the Lenders as specified in Section 10.5 of the
Credit Agreement). Any such amendment or waiver shall be binding upon the
Secured Parties and each Grantor.




--------------------------------------------------------------------------------







22.    Addresses for Notices. All notices, requests, consents and demands
hereunder shall be in writing and delivered to the intended recipient at its
“Address for Notices” specified beneath its name on the signature pages hereto
or, as to any party, at such other address as shall be designated by such party
in a notice to each other party or, in the case of the Borrower or the Agent,
pursuant to Section 10.1 of the Credit Agreement. Except as otherwise provided
in this Agreement, all such communications shall be deemed to have been duly
given transmitted by telecopier or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid.


23.    Continuing Security Interest: Assignments under Credit Agreement.


(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been Paid in Full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, permitted
transferees and permitted assigns. Without limiting the generality of the
foregoing clause (iii), any Secured Party may, in accordance with the provisions
of the Credit Agreement, assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise. Upon Payment in Full
of the Secured Obligations in accordance with the provisions of the Credit
Agreement and the expiration or termination of the Commitments, the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon the
Borrower’s request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Credit Document, or any other instrument or document
executed and delivered by any Grantor to the Agent nor any additional loans made
by any Lender to any Borrower, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Secured Parties, or any of them, shall release any
Grantor from any obligation, except a release or discharge executed in writing
by Agent in accordance with the provisions of the Credit Agreement. Agent shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Agent would otherwise have had on any other
occasion.


(b)    If any Secured Party repays, refunds, restores, or returns in whole or in
part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such Secured Party in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Credit Party under any Credit Document, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to
fraudulent transfers, preferences, or other voidable or recoverable obligations
or transfers (each, a “Voidable Transfer”), or because such Secured Party elects
to do so on the reasonable advice of its counsel in connection with a claim that
the payment, transfer, or incurrence is or may be a Voidable Transfer, then, as
to any such Voidable Transfer, or the amount thereof that such Secured Party
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such Secured Party related thereto, (i) the liability of the
Credit Parties with respect to the amount or property paid, refunded, restored,
or returned will automatically and immediately be revived, reinstated, and
restored and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Credit Party in respect of such liability or any Collateral securing
such liability.






--------------------------------------------------------------------------------





24.    Survival.     All representations and warranties made by the Grantors in
this Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent or any Secured Party may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.


25.    Governing Law; Submission to Jurisdiction; Etc..


(a)    Governing Law. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.


(b)    Submission to Jurisdiction. Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any Credit Document to which
such Grantor is a party, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party or Agent
may otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction .


(c)    Waiver of Venue. Each Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 7.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


26.    New Subsidiaries. Pursuant to Section 5.10 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and




--------------------------------------------------------------------------------





effect as if originally named as a Grantor herein. The execution and delivery of
any instrument adding an additional Grantor as a party to this Agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.


27.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to the Agent, for
the benefit of each Secured Party. The Agent may employ agents and attorneys in
fact in connection herewith and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it in good faith


28.    Miscellaneous.


(a)    This Agreement is a Credit Document. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Credit Document mutatis
mutandis.


(b)    If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Secured Parties in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.


(c)    Headings and numbers have been set forth herein for convenience only and
are not intended to affect the interpretation of any provision of this
Agreement. Unless the contrary is compelled by the context, everything contained
in each Section applies equally to this entire Agreement.


(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Secured Party, or any Grantor, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.


(e)    This Agreement and the other Credit Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.


29.     Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens granted to the Agent pursuant to this Agreement or any other
Credit Document and the exercise of any of the relative rights and remedies of
the Agent hereunder shall be subject to, and governed by the terms and
conditions of, the Intercreditor Agreement at any time the Intercreditor
Agreement is in effect. In the event of any conflict or inconsistency between
the terms and conditions hereof and the terms and conditions of the
Intercreditor Agreement, the terms and conditions of the Intercreditor Agreement
shall govern and control at any time the Intercreditor Agreement is in effect.
Notwithstanding anything to the contrary contained in this Agreement or the
Credit Documents, but subject to the Intercreditor Agreement in all respects,
until the Discharge of ABL Obligations (as defined in the Intercreditor
Agreement): (i) any covenant hereunder requiring the delivery and/or arrangement
for possession of Collateral that constitutes ABL Priority Collateral to or with
the Agent shall be deemed satisfied or complied with if such delivery and/or
arrangement for possession of Collateral that constitutes ABL Priority
Collateral is made to the ABL Facility Agent pursuant to the ABL Facility
Documents; and (ii) any covenant hereunder requiring the endorsement of any




--------------------------------------------------------------------------------





Collateral that constitutes ABL Priority Collateral or related document to the
Agent shall be deemed to have been satisfied if such endorsement shall have been
made to the ABL Facility Agent.


[Signature pages follow]
















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 
 
 
GRANTORS:
BLUELINX CORPORATION
By:_________________________________
Name:
Title:


[_______________________]


By:_________________________________
Name:
Title:
AGENT:
 
HPS INVESTMENT PARTNERS, LLC
By:_________________________________
Name:
Title:
 

























--------------------------------------------------------------------------------





ANNEX 1 TO PLEDGE AND SECURITY AGREEMENT
FORM OF JOINDER
Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the Pledge
and Security Agreement, dated as of April 13, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Pledge and Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and HPS INVESTMENT PARTNERS, LLC, as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Joinder
shall be subject to the rules of construction set forth in Section 1(b) of the
Pledge and Security Agreement, which rules of construction are incorporated
herein by this reference, mutatis mutandis;
WHEREAS, Grantors have entered into the Pledge and Security Agreement in order
to induce the Lenders to make certain financial accommodations to the Borrower
as provided for in the Credit Agreement and the other Credit Documents;
WHEREAS, pursuant to Section 5.10 of the Credit Agreement and Section 26 of the
Pledge and Security Agreement, certain Subsidiaries of the Credit Parties, must
execute and deliver certain Credit Documents, including the Pledge and Security
Agreement, and the joinder to the Pledge and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of the Agent, for the
benefit of the Secured Parties; and
WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders, and (b) by becoming a Grantor will benefit from
certain rights granted to the Grantors pursuant to the terms of the Credit
Documents.
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
1.    In accordance with Section 26 of the Pledge and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” under the Pledge and
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Pledge and Security Agreement applicable to it as a “Grantor”
thereunder, and (b) represents and warrants that the representations and
warranties made by it as a “Grantor” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor hereby unconditionally grants,
assigns, and pledges to the Agent, for the benefit of the Secured Parties, to
secure the Secured Obligations, a continuing security interest in and to all of
such New Grantor’s right, title and interest in and to the Collateral (as
defined in Section 3 of the Pledge and Security




--------------------------------------------------------------------------------





Agreement). Each reference to a “Grantor” in the Pledge and Security Agreement
shall be deemed to include each New Grantor. The Pledge and Security Agreement
is incorporated herein by reference.
2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts” and Schedule
11, “List of Uniform Commercial Code Filing Jurisdictions”, and Schedule 12,
“Motor Vehicles” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule
11 and Schedule 12 respectively, to the Pledge and Security Agreement and shall
be deemed a part thereof for all purposes of the Pledge and Security Agreement.
3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Credit Documents.
4.    Each New Grantor represents and warrants to the Agent and the Secured
Parties that this Joinder has been duly executed and delivered by such New
Grantor and constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, or other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
5.    This Joinder is a Credit Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6.    The Pledge and Security Agreement, as supplemented hereby, shall remain in
full force and effect.
7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Pledge
and Security Agreement to be executed and delivered as of the day and year first
above written.


NEW GRANTORS:    
[NAME OF NEW GRANTOR]


By:_________________________________
Name:
Title:


AGENT:    
HPS INVESTMENT PARTNERS, LLC
By:_________________________________
Name:
Title:






[SIGNATURE PAGE TO JOINDER NO. ___ TO PLEDGE AND SECURITY AGREEMENT]












--------------------------------------------------------------------------------





EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and HPS INVESTMENT PARTNERS, LLC, as administrative
agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Copyright Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Copyright Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):
(a)    all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b)    all renewals or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any




--------------------------------------------------------------------------------





Intellectual Property License, including the right to receive damages, or the
right to receive license fees, royalties, and other compensation under any
Copyright Intellectual Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the other Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Agent, for the benefit of the Secured Parties, pursuant
to the Pledge and Security Agreement. Each Grantor hereby acknowledges and
affirms that the rights and remedies of Agent with respect to the Security
Interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Copyright Security Agreement and the
Pledge and Security Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written
notice of no less than five Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from Agent’s continuing security interest in
all Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Copyright Security Agreement is a Credit Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]












--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.


 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 





[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]












--------------------------------------------------------------------------------





SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS
 
 
 
 
 
 
Grantor
Country
Copyright
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyright Licenses










--------------------------------------------------------------------------------





EXHIBIT B
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and HPS INVESTMENT PARTNERS, LLC, in its capacity as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
WITNESSETH:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Patent Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Pledge and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):
(a)    all of its Patents and Patent Intellectual Property Licenses to which it
is a party including those referred to on Schedule I ;
(b)    all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual




--------------------------------------------------------------------------------





Property License, including the right to receive damages, or right to receive
license fees, royalties, and other compensation under any Patent Intellectual
Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the Lenders, or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to the Agent, for the benefit of the Secured Parties, pursuant to the Pledge and
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of Agent with respect to the Security Interest in the Patent
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Pledge and Security
Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to the
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Patent Security Agreement is a Credit Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]












--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:





[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]












--------------------------------------------------------------------------------





SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents
 
 
 
 
 
Grantor
Country
Patent
Application/ Patent No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patent Licenses












--------------------------------------------------------------------------------





EXHIBIT C
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of _________ __, 20___ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Pledge and
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Pledge and Security
Agreement, dated as of April 13, 2018, (as amended, restated, supplemented, or
otherwise modified from time to time, the “Pledge and Security Agreement”), made
by the undersigned, together with the other Grantors named therein, to HPS
INVESTMENT PARTNERS, LLC, as Agent. Initially capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Pledge and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Pledged Interests Addendum shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis. The
undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
the Agent in the Pledge and Security Agreement and any pledged company set forth
on Schedule I shall be and become a “Pledged Company” under the Pledge and
Security Agreement, each with the same force and effect as if originally named
therein.
This Pledged interests Addendum is a Credit Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Pledge and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.
THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.


[___________________]




By:___________________________________
Name:
Title:
















--------------------------------------------------------------------------------





SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
Pledged Interests
 
 
 
 
 
 
 
Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------





EXHIBIT D
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and HPS INVESTMENT PARTNERS, LLC in its capacity as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Trademark Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):
(a)    all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;
(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark Intellectual Property License; and
(c)    all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages,




--------------------------------------------------------------------------------





(ii) injury to the goodwill associated with any Trademark, or (iii) right to
receive license fees, royalties, and other compensation under any Trademark
Intellectual Property License.
Excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law; provided that upon
submission and acceptance by the PTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Trademark Collateral.
3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the other Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Agent, for the benefit of the Secured Parties, pursuant
to the Pledge and Security Agreement. Each Grantor hereby acknowledges and
affirms that the rights and remedies of Agent with respect to the Security
Interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
Pledge and Security Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to the
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Trademark Security Agreement is a Credit Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[signature page follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:





[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]












--------------------------------------------------------------------------------





SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications
 
 
 
 
 
 
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Trade Names


Common Law Trademarks


Trademarks Not Currently In Use


Trademark Licenses


















--------------------------------------------------------------------------------





EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT






















this instrument prepared by
and when recorded return to:


Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Attn: ____________
 
 
(SPACE ABOVE THIS LINE FOR RECORDER’S USE)





[______________]
(“Mortgagor”)


to


HPS INVESTMENT PARTNERS, LLC,
in its capacity as collateral agent for the benefit of the Secured Parties
(“Agent”)








MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT




Dated:             [___________], 20[__]




Property Location:    [______________]            


Tax Block and Lot:
[______________]







--------------------------------------------------------------------------------





MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
•THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (as the
same may be amended, restated, replaced, supplemented or other modified, being
hereinafter referred to as this “Mortgage”) is made as of this [___] day of
[________], 20[__], by [___________], a [______________], each having its
principal place of business at [______________] (“Mortgagor”), for the benefit
of HPS INVESTMENT PARTNERS, LLC having an address at 40 West 57th Street, 33rd
Floor, New York, NY 10019 in its capacity as collateral agent for the benefit of
the Secured Parties (as defined in the Credit Agreement referred to below) as
mortgagee (in such capacity, together with its successors and assigns,
collectively, “Agent”).
•RECITALS:
•A.     This Mortgage is given to secure the loans (the “Loans”) in the original
aggregate principal amount of up to [_][DOLLARS] ($[___,___,___][_]) made
pursuant to that certain Credit and Guaranty Agreement, dated as of April 13,
2018 (as it may be amended, supplemented, extended or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among BLUELINX HOLDINGS INC., a
Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the Lenders party thereto from time to time and HPS INVESTMENT
PARTNERS, LLC as the Administrative Agent and as the Collateral Agent as
evidenced by the Notes. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
•B.    Mortgagor desires to secure the payment of the Obligations [up to the
maximum principal amount of $[•]]. Secured amount to be capped at fair market
value in mortgage tax jurisdictions per Section 5.11 of the Credit Agreement.
•C.    This Mortgage is given pursuant to the Credit Agreement, and payment,
fulfillment, and performance by Mortgagor of its obligations thereunder and
under the other Credit Documents are secured hereby, and reference is made to
the provisions of the Credit Agreement, the Notes [and that certain Assignment
of Leases and Rents, dated as of the date hereof, made by Mortgagor in favor of
Agent delivered in connection with this Mortgage (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Assignment of Leases”)] If required pursuant to state law., including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein (the Credit Agreement, the
Notes, this Mortgage, the Assignment of Leases and all other documents executed
by Borrower or a Guarantor evidencing or securing or otherwise setting out the
conditions, covenants, representations and/or remedies in favor of the Lender in
connection with the funding of the Loans (including all additional mortgages,
deeds of trust, deeds to secure debt and assignments of leases and rents) or
executed or delivered by Borrower or the Guarantors in connection therewith, as
the same may, from time to time, be modified, amended or supplemented, are
hereinafter referred to collectively as the “Credit Documents”).
•NOW THEREFORE, in consideration of the making of the Loans by the Lenders and
the covenants, agreements, representations and warranties set forth in this
Mortgage:


ARTICLE 1
GRANTS OF SECURITY
Section 1.1 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Agent, for
the benefit of the Secured Parties, with power of sale for the benefit and
security of Agent, for the benefit of the Secured Parties, all of the real,
personal, tangible and intangible property, rights, interests and estates now
owned, or hereafter acquired by Mortgagor described as follows (collectively,
the “Property”):
(i)Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);
(ii)Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands




--------------------------------------------------------------------------------





and estates therein which may, from time to time, by supplemental mortgage or
otherwise, be expressly made subject to the lien of this Mortgage;
(iii)Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land and owned by Mortgagor (collectively,
the “Improvements”);
(iv)Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, permits, licenses, rights
of way and all estates, rights, titles, interests, privileges, liberties,
servitudes, tenements, hereditaments and appurtenances of any nature whatsoever,
in any way now or hereafter belonging, relating or pertaining to the Land and
the Improvements and the reversions and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Mortgagor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;
(v)Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Mortgagor, which is used at or in connection with the Improvements
or the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, heating, ventilation or air conditioning equipment,
garbage equipment and apparatus, incinerators, boilers, furnaces, motors,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Mortgagor and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to the property manager or
tenants under leases except to the extent that Mortgagor shall have any right or
interest therein;
(vi)Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Mortgagor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Mortgagor’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which Tenants, or any Person claiming by, through or under Tenants,
owns or are entitled to remove pursuant to a Lease, except to the extent that
Mortgagor shall have any right or interest therein and then only to the extent
of such interest;
(vii)Personal Property. All of Mortgagor’s right, title and interest in, to and
under all furniture, furnishings, objects of art, machinery, goods, tools,
supplies, appliances, general intangibles, contract rights, accounts, accounts
receivable, franchises, licenses, certificates and permits, and all other
personal property of any kind or character whatsoever as defined in and subject
to the provisions of the Uniform Commercial Code, whether tangible or
intangible, other than Fixtures, which are now or hereafter owned by Mortgagor
related to the Property, together with all accessories, replacements and
substitutions thereto or therefor and the proceeds thereof (collectively, the
“Personal Property”), and the right, title and interest of Mortgagor in and to
any of the Personal Property which may be subject to any security interests,




--------------------------------------------------------------------------------





as defined in the Uniform Commercial Code, as adopted and enacted by the state
or states where any of the Property is located (as amended from time to time,
the “Uniform Commercial Code”), superior in lien to the lien of this Mortgage
and all proceeds and products of the above. Notwithstanding the foregoing,
“Personal Property” shall not include any of the foregoing property which any
Tenant, or any Person claiming by, through or under any Tenant, owns or are
entitled to remove pursuant to a Lease, except to the extent that Mortgagor
shall have any right or interest therein and then only to the extent of such
interest;
(viii)Leases and Rents. All leases (including, without limitation, ground
leases, subleases or subsubleases), lettings, licenses, concessions or other
agreements (whether written or oral) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of the Land
and the Improvements, and every modification, amendment or other agreement
relating to such leases, subleases, subsubleases, or other agreements entered
into in connection with such leases, subleases, subsubleases, or other
agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Mortgagor of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) and all right, title and interest of
Mortgagor, its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents, rent equivalents,
tenant termination and contraction fees, moneys payable as damages or in lieu of
rent or rent equivalents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, deposits (including, without limitation, security, utility
and other deposits) accounts and receipts from the Land and the Improvements
whether paid or accruing before or after the filing by or against Mortgagor of
any petition for relief under the Bankruptcy Code (collectively, the “Rents”)
and all proceeds from the sale or other disposition of the Leases and the right
to receive and apply the Rents to the payment and performance of the
Obligations;
(ix)Net Insurance/Condemnation Proceeds. Subject to the terms of Section 2.10(b)
of the Credit Agreement, all Net Insurance/Condemnation Proceeds or payments (to
the extent actually received by or payable to Mortgagor), including interest
thereon, which may heretofore and hereafter be made with respect to all or any
portion of the Property, whether from the exercise of the right of eminent
domain (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of such right), or for a change of grade, or for
any other injury to or decrease in the value of the Property including, without
limitation, any Net Insurance/Condemnation Proceeds, or settlements or payments,
hereafter made resulting from (i) condemnation proceedings or the taking of all
or any portion of the Improvements, the Equipment, the Fixtures, the Leases or
the Personal Property, or any part thereof, under the power of eminent domain;
or (ii) the alteration of grade or the location or the discontinuance of any
street adjoining the Property or any portion thereof; and Mortgagor hereby
agrees to execute and deliver from time to time such further instruments as may
be requested by Agent to confirm such assignment to Agent of any such award,
damage, payment or other compensation;
(x)Tax Certiorari. Subject to the rights of Mortgagor hereunder and under the
Credit Documents, all refunds, rebates or credits in connection with any
reduction in Taxes or Other Taxes charged against the Property, including,
without limitation, as a result of tax certiorari or any applications or
proceedings for reduction;
(xi)Conversion. Subject to the rights of Mortgagor hereunder and under the
Credit Documents, all proceeds (to the extent actually received by or payable to
Mortgagor) of the conversion, voluntary or involuntary, of any of the foregoing
including, without limitation, Net Insurance/Condemnation Proceeds, into cash or
liquidation claims;
(xii)Rights. The right, in the name and on behalf of Mortgagor, (i) while an
Event of Default exists and remains uncured to appear in and defend any action
or proceeding brought with respect to the Property and (ii) to commence any
action or proceeding to protect the interest of the Secured Parties in the
Property, provided the foregoing shall not restrict Mortgagor from exercising
such rights subject to the terms of the Credit Documents;
(xiii)Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into (including, without




--------------------------------------------------------------------------------





limitation, any agreement with any contractor, material man, supplier,
architect, expediter or engineer), and all rights therein and thereto,
respecting or pertaining to the use, occupation, construction, management or
operation of the Land and any part thereof and any Improvements or any business
or activity conducted on the Land and any part thereof and all right, title and
interest of Mortgagor therein and thereunder, including, without limitation, the
right, upon the occurrence and during the continuance of an Event of Default, to
receive and collect any sums payable to Mortgagor thereunder;
(xiv)Intellectual Property. All Mortgagor’s right, title and interest in any
intellectual property, including without limitation, all tradenames, trademarks,
servicemarks, logos, copyrights, websites, goodwill, books and records and all
other general intangibles, to the extent assignable, relating to or used in
connection with the operation of the Property;
(xv)Accounts. Subject to the terms of the Credit Agreement, all reserves,
escrows and deposit accounts maintained by Mortgagor with respect to the
Property, including, without limitation, all accounts now or hereafter
established or maintained pursuant to the Credit Agreement or any other Credit
Documents, any other account maintained by Mortgagor, or any account in which
moneys, proceeds, receivables or other items of deposit are held for the benefit
of Mortgagor; together with all deposits or wire transfers made to such accounts
and all cash, checks, drafts, certificates, securities, investment property,
financial assets, instruments and other property held therein from time to time
and all proceeds, products, distributions or dividends or substitutions thereon
and thereof;
(xvi)Hedging Agreement. Hedging Agreements and any replacements, amendments or
supplements thereto, including, but not limited to, all “accounts”, “chattel
paper”, “general intangibles” and “investment property” (as such terms are
defined in the Uniform Commercial Code as from time to time in effect)
constituting or relating to the foregoing, and all claims of Mortgagor for
breach by the counterparty thereunder of any covenant, agreement, representation
or warranty contained in such Hedging Agreement; and all products and proceeds
of any of the foregoing;
(xvii)Licenses and Permits. All permits, license agreements, operating
contracts, licenses and all management, service, supply and maintenance
contracts and agreements, and any other agreements, permits or contracts of any
nature whatsoever now or hereafter obtained or entered into by Mortgagor with
respect to ownership, operation, maintenance and administration of the Property;


(r)    Proceeds. All proceeds of any of the foregoing, including, without
limitation, subject to the terms of the Credit Agreement, proceeds of insurance
and condemnation awards, whether in cash or in, liquidation or other claims or
otherwise;


(s)    Minerals. All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above the Land; and


(t)    Other Rights. All of Mortgagor’s right, title and interest in other or
greater rights and interests of every nature in the Real Property (as
hereinafter defined) and in the possession or use thereof and income therefrom,
whether now owned or hereafter acquired by Mortgagor (including, without
limitation, any and all other rights of Mortgagor in and to the items set forth
in Subsections (a) through (s) above);
•AND without limiting any of the other provisions of this Mortgage, to the
extent permitted by applicable law, Mortgagor expressly grants to Agent, for the
benefit of the Secured Parties, as secured party, a security interest in the
portion of the Property which is or may be subject to the provisions of the
Uniform Commercial Code which are applicable to secured transactions; it being
understood and agreed that the Improvements and Fixtures are part and parcel of
the Land (the Land, the Improvements and the Fixtures collectively referred to
as the “Real Property”) appropriated to the use thereof and, whether affixed or
annexed to the Real Property or not, shall for the purposes of this Mortgage be
deemed conclusively to be real estate and mortgaged hereby.
Section 1.2 Assignment of Rents. Mortgagor hereby absolutely and unconditionally
assigns to Agent, for the benefit of the Secured Parties, all of Mortgagor’s
right, title and interest in and to all current and future Leases and Rents; it
being intended by Mortgagor that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of the Credit Agreement, the Assignment of Leases and
Section 7.1(h) of this Mortgage, Agent grants to Mortgagor a revocable license
to




--------------------------------------------------------------------------------





collect, receive, use and enjoy the Rents and Mortgagor shall hold the Rents, or
a portion thereof sufficient to discharge all current sums due on the
Obligations, for use in the payment of such sums.
Section 1.3 Security Agreement. This Mortgage is both a real property mortgage
and a “security agreement” within the meaning of the Uniform Commercial Code.
The Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Property including all accounts established by Agent pursuant to the Credit
Agreement, the Security Agreement and any other Credit Document. By executing
and delivering this Mortgage, Mortgagor hereby grants to Agent, for the benefit
of the Secured Parties, as security for the Obligations, a security interest in
the Fixtures, the Equipment, the Personal Property and the other property
constituting the Property to the full extent that the Fixtures, the Equipment,
the Personal Property and such other property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default shall
occur and be continuing, Agent, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Agent may deem necessary for the care,
protection and preservation of the Collateral. Upon written request or demand of
Agent after the occurrence and during the continuance of an Event of Default,
Mortgagor shall, at its expense, assemble the Collateral and make it available
to Agent at a convenient place (at the Land if tangible property) reasonably
acceptable to Agent. Mortgagor shall pay to Agent within five (5) Business Days
following written demand any and all reasonable, actual, fees and out-of-pocket
expenses, including reasonable legal expenses and attorneys’ fees and costs,
incurred or paid by Agent or the Secured Parties in protecting its interest in
the Collateral and in enforcing its rights hereunder with respect to the
Collateral after the occurrence and during the continuance of an Event of
Default. Any notice of sale, disposition or other intended action by Agent with
respect to the Collateral sent to Mortgagor in accordance with the provisions
hereof at least five (5) Business Days prior to such action, shall, except as
otherwise provided by applicable law, constitute reasonable notice to Mortgagor.
Upon the occurrence and during the continuance of an Event of Default, the
proceeds of any disposition of the Collateral, or any part thereof, may, except
as otherwise required by applicable law, the Credit Agreement or the Security
Agreement, be applied by Agent to the payment of the Obligations in such
priority and proportions as Agent in its discretion shall deem proper.
Mortgagor’s (debtor’s) principal place of business is as set forth on the first
page hereof and the address of Agent (secured party) is as set forth on the
first page hereof.


Section 1.4 Fixture Filing. Certain of the Property is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, and this
Mortgage, upon being filed for record in the real estate records of the city or
county wherein such fixtures are situated, shall operate also as a financing
statement (naming Mortgagor as the Debtor with an address as set forth on the
first page hereof and an organizational identification number of [_______],
Mortgagor to provide. and Agent as the Secured Party with an address as set
forth on the first page hereof) filed as a fixture filing in accordance with the
applicable provisions of said Uniform Commercial Code upon such of the Property
that is or may become fixtures.


Section 1.5 Pledges of Monies Held. Mortgagor hereby pledges to Agent any and
all monies now or hereafter held by Agent or on behalf of Agent in connection
with the Loans and the Obligations, including, without limitation, any sums
deposited in a Deposit Account, as additional security for the Obligations until
expended or applied as provided in this Mortgage.
CONDITIONS TO GRANT
•TO HAVE AND TO HOLD the above granted and described Property unto and to the
use and benefit of Agent, for the benefit of the Secured Parties, and its
successors and assigns, forever;
•WITH POWER OF SALE, to secure Mortgagor’s performance of and payment to the
Lenders and the Agents of the Obligations at the time and in the manner provided
in the Credit Agreement, the Notes and this Mortgage or the other Credit
Documents;
•PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly (a) pay to Agent and perform the other the
Obligations at the time




--------------------------------------------------------------------------------





and in the manner provided in the Credit Agreement, the Notes, this Mortgage and
the other Credit Documents and (b) abide by and comply with each and every
covenant and condition set forth herein and in the Credit Agreement, the Notes,
this Mortgage and the other Credit Documents, these presents and the estate
hereby granted shall cease, terminate and be void; provided, however, that
Mortgagor’s obligation to indemnify and hold harmless each Secured Party
pursuant to the provisions hereof shall survive any such payment or release.
Upon request of Mortgagor, Agent shall execute and deliver for recording, upon
the written request of Mortgagor, at Mortgagor’s sole cost and expense, any
documentation reasonably requested by Mortgagor to evidence such termination
(including, without limitation, a recordable mortgage satisfaction or any other
documentation reasonably required by a title company) or alternatively assign
the Mortgage to a new Agent at Mortgagor’s written request and at Mortgagor’s
sole cost and expense in accordance with the Credit Agreement in the event of a
permitted refinancing that satisfies all Obligations (other than contingent
indemnification obligations not yet due and payable).




ARTICLE 2


OBLIGATIONS SECURED
Section 2.1 Obligations. This Mortgage and the grants, assignments and transfers
made in Article 1 hereof are given for the purpose of securing the Obligations.




ARTICLE 3


MORTGAGOR COVENANTS
•Mortgagor covenants and agrees that:
Section 3.1 Payment of Obligations. Mortgagor will pay the Obligations at the
time and in the manner provided in the Credit Agreement, the Security Agreement
and this Mortgage.


Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Credit Agreement and (b) each Note are hereby
made a part of this Mortgage to the same extent and with the same force as if
fully set forth herein, mutatis mutandis.


Section 3.3Maintenance of Property. Mortgagor shall cause the Property to be
maintained in a good and safe condition and repair as more fully set forth in
the Credit Agreement. The Improvements, the Fixtures, the Equipment and the
Personal Property shall not be removed, demolished or materially altered (except
for normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the consent of
Agent or as otherwise permitted pursuant to the Credit Agreement. To the extent
required by, and subject to the terms of the Credit Agreement, Mortgagor shall
promptly repair, replace or rebuild any part of the Property which may be
destroyed by any casualty or become damaged, worn or dilapidated or which may be
affected by any condemnation, and shall complete and pay for any structure at
any time in the process of construction or repair on the Land.


Section 3.4 Waste. Subject to the terms of the Credit Agreement, Mortgagor shall
not commit or suffer any material, intentional physical waste of the Property or
make any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or take any action that might invalidate or allow the cancellation of
any insurance policy, or do or permit to be done thereon anything that may in
any way materially impair the value of the Property or the security of this
Mortgage. Subject to the terms of the Credit Agreement, Mortgagor will not,
without the prior written consent of Agent, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof.


Section 3.5 Payment for Labor and Materials.






--------------------------------------------------------------------------------





(a) Subject to the Credit Agreement and the provisions of Section 3.5(b) below,
Mortgagor (i) will promptly pay when due all bills and costs for labor,
materials, and specifically fabricated materials (“Labor and Material Costs”)
incurred by or on behalf of Mortgagor in connection with the Property, unless
Mortgagor is contesting the same in good faith pursuant to the express terms of
this Mortgage or the other Credit Documents, (ii) never permit to exist beyond
the due date thereof in respect of the Property, or any part thereof, any Lien
or security interest for Labor and Material Costs, even though inferior to the
Liens and security interests created hereby and by the other Credit Documents
unless Mortgagor is contesting the same in good faith pursuant to the terms of
this Mortgage or the other Credit Documents, and (iii) never permit to be
created or exist in respect of the Property or any part thereof any other or
additional Lien or security interest other than the Liens or security interests
created hereby and by the other Credit Documents except for the Permitted Liens
or as otherwise expressly permitted by the Credit Agreement or the other Credit
Documents.
(b) Mortgagor, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any of the Labor and
Material Costs, provided that (i) no Event of Default has occurred and is
continuing under the Credit Agreement, this Mortgage or any of the other Credit
Documents, (ii) Mortgagor is permitted to do so under the provisions of any
other mortgage, deed of trust or deed to secure debt affecting the Property,
(iii) such proceeding shall suspend the collection of the Labor and Material
Costs from Mortgagor and from the Property or Mortgagor shall have paid all of
the Labor and Material Costs under protest, (iv) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, and (v) Mortgagor shall have furnished the
security as may be required in the proceeding to insure the payment of any
contested Labor and Material Costs, together with all interest and penalties
thereon.
Section 3.6 Performance of Other Agreements. Mortgagor shall observe and perform
each and every term, covenant and provision to be observed or performed by
Mortgagor pursuant to the Credit Agreement, any other Credit Document and any
other agreement or recorded instrument affecting or pertaining to the Property
and any amendments, modifications or changes thereto.


Section 3.7. Change of Name, Identity or Structure. Except as expressly
permitted under the Credit Agreement, Mortgagor shall not change Mortgagor’s
name, identity (including its trade name or names) or, if not an individual,
Mortgagor’s corporate, partnership or other structure without notifying Agent of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Mortgagor’s structure, without first
obtaining the prior written consent of Agent if such consent is required
pursuant to the terms of the Credit Agreement. Mortgagor shall promptly notify
Agent in writing of any change in its organizational identification number.
Mortgagor shall execute and deliver to Agent, prior to or contemporaneously with
the effective date of any such change, any financing statement or financing
statement change required by Agent to establish or maintain the validity,
perfection and priority of the security interests granted herein. At the request
of Agent from time to time, Mortgagor shall execute a certificate in form
satisfactory to Agent listing the trade names under which Mortgagor is operating
or intends to operate the Property, and representing and warranting that
Mortgagor does business under no other trade name with respect to the Property.




ARTICLE 4


OBLIGATIONS AND RELIANCES


Section 4.1 Relationship of Mortgagor and Agent. The relationship between
Mortgagor and Agent is solely that of debtor and creditor, and Agent has no
fiduciary or other special relationship with Mortgagor, and no term or condition
of the Credit Agreement, the Notes, this Mortgage or any other Credit Document
shall be construed so as to deem the relationship between Mortgagor and Agent to
be other than that of debtor and creditor.


Section 4.2 No Reliance on Agent. The general partners, members, principals and
(if Mortgagor is a trust) beneficial owners of Mortgagor, as applicable, are
experienced in the ownership and operation of properties similar




--------------------------------------------------------------------------------





to the Property, and Mortgagor and Agent are relying solely upon such expertise
and business plan in connection with the ownership and operation of the
Property. Mortgagor is not relying on Agent’s expertise, business acumen or
advice in connection with the Property.


Section 4.3 No Agent Obligations.


(a)     Notwithstanding the provisions of Subsections 1.1(h) and (n) or Section
1.2 hereof, Agent is not undertaking the performance of (i) any obligations
under the Leases, or (ii) any obligations with respect to any other agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
or other documents.


(b)    By accepting or approving anything required to be observed, performed or
fulfilled by Mortgagor or to be given by Mortgagor to Agent pursuant to this
Mortgage, the Credit Agreement or the other Credit Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy, Agent
shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Agent.


Section 4.4 Reliance. Mortgagor recognizes and acknowledges that in accepting
the Credit Agreement, this Mortgage, the Notes and the other Credit Documents,
Agent is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Section 5 of the Credit Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Agent; that such reliance existed on the part
of Agent prior to the date hereof, that the warranties and representations are a
material inducement to the Lenders in making the Loans; and that the Lenders
would not be willing to make the Loans and accept this Mortgage in the absence
of the warranties and representations as set forth in Article 4 of the Credit
Agreement.




ARTICLE 5


FURTHER ASSURANCES
                                                            
Section 5.1 Recording of Mortgage, etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage and any of the other Credit Documents creating a Lien or security
interest or evidencing the Lien hereof upon the Property and each instrument of
further assurance required to be delivered herein or pursuant to the terms of
the Credit Agreement to be filed, registered or recorded in such manner and in
such places as may be required by any present or future law in order to publish
notice of and to fully protect and perfect the Lien or security interest hereof
upon, and the interest of Agent in, the Property. Mortgagor will pay all
recording taxes, filing, registration or recording fees, and all expenses
incident to the preparation, execution, acknowledgment and/or recording of this
Mortgage, the other Credit Documents, any note, deed of trust or mortgage
supplemental hereto, any other Mortgage with respect to the Property and any
instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any other Mortgage with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except in each case (i) where prohibited by law so to do
and (ii) any income, gross receipts, franchise or other similar taxes.


Section 5.2 Further Acts, etc. Mortgagor will, at the cost of Mortgagor, and
without expense to the Secured Parties do, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as the Agent
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Agent the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned,




--------------------------------------------------------------------------------





warranted and transferred or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Agent, or
for carrying out the intention or facilitating the performance of the terms of
this Mortgage or for filing, registering or recording this Mortgage, or for
complying with all applicable Laws. Mortgagor, on written demand, will execute
and deliver, and in the event it shall fail to so execute (if applicable) and
deliver, hereby authorizes Agent to execute in the name of Mortgagor or without
the signature of Mortgagor to the extent Agent may lawfully do so, one or more
financing statements to evidence more effectively the security interest of Agent
in the Property. Mortgagor grants to Agent an irrevocable power of attorney
coupled with an interest for the purpose of (i) exercising during the
continuance of an Event of Default, and (ii) perfecting any and all rights and
remedies available to Agent at law and in equity, including, without limitation,
such rights and remedies available to Agent pursuant to this Section 5.2.


Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws.


(a)    Mortgagor will not claim or demand or be entitled to any credit or
credits on account of the Obligations for any part of the Taxes or Other Taxes
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Mortgage or the
Obligations, if such claim, demand, credit or deduction would increase the taxes
required to be paid by Mortgagee.


(b)    If at any time the United States of America, any state thereof or any
subdivision of any such state shall require revenue or other stamps to be
affixed to the Notes, this Mortgage, or any of the other Credit Documents, or
shall impose any other property tax or charge on the same, Mortgagor will pay
for the same, with interest and penalties thereon, if any.


Section 5.4 Severing of Mortgage. This Mortgage and the Notes may, at any time
until the same shall be fully paid and satisfied, at the sole election of Agent,
be severed into two or more notes and two or more security instruments.


Section 5.5 Replacement Documents. Upon receipt of an affidavit (without
indemnity) of an officer of Lender as to the loss, theft, destruction or
mutilation of a Note or any other Credit Document which is not of public record,
and, in the case of any such mutilation, the Borrower will issue, in lieu
thereof, a replacement Note or other Credit Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Credit Document in the same
principal amount thereof and otherwise of like tenor.




ARTICLE 6


DUE ON SALE/TRANSFER
Section 6.1 No Sale/Transfer. Neither Mortgagor nor any Credit Party shall
dispose of or transfer the Property or any part thereof or any direct or
indirect interest therein, or permit or suffer the Property or any part thereof
or any direct or indirect interest therein to be disposed of, or transferred
other than as expressly permitted pursuant to the terms of the Credit Agreement.






ARTICLE 7


RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Agent may take such action, without
notice or demand to the fullest extent permitted by law, as it deems advisable
to protect and enforce its rights against Mortgagor and in and to the Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such order as Agent may
determine, in its sole discretion, to the fullest extent permitted by applicable
law, without




--------------------------------------------------------------------------------





impairing or otherwise affecting the other rights and remedies of Agent subject
to, in all cases, the terms of the Credit Agreement:


(a)     institute proceedings, judicial or otherwise, for the complete
foreclosure, in accordance with the law of the State of [__], of this Mortgage
under any applicable provision of law, in which case the Property, or any
interest therein, may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner;


(b)    with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Obligations then due and
payable, subject to the continuing Lien and security interest of this Mortgage
for the balance of the Obligations not then due, unimpaired and without loss of
priority;
(c)    sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law; and, without
limiting the foregoing:


(i)in connection with any sale or sales hereunder, Agent shall be entitled to
elect to treat any of the Property which consists of (x) a right in action, or
(y) property that can be severed from the Real Property covered hereby, or (z)
any improvements (without causing structural damage thereto), as if the same
were personal property, and dispose of the same in accordance with applicable
law, separate and apart from the sale of the Real Property. Where the Property
consists of Real Property, Personal Property, Equipment or Fixtures, whether or
not such Personal Property or Equipment is located on or within the Real
Property, Agent shall be entitled to elect to exercise its rights and remedies
against any or all of the Real Property, Personal Property, Equipment and
Fixtures in such order and manner as is now or hereafter permitted by applicable
law;


(ii)Agent shall be entitled to elect to proceed against any or all of the Real
Property, Personal Property, Equipment and Fixtures in any manner permitted
under applicable law; and if Agent so elects pursuant to applicable law, the
power of sale herein granted shall be exercisable with respect to all or any of
the Real Property, Personal Property, Equipment and Fixtures covered hereby, as
designated by Agent;


(iii)should Agent elect to sell any portion of the Property which is Real
Property or which is Personal Property, Equipment or Fixtures that the Agent has
elected under applicable law to sell together with Real Property in accordance
with the laws governing a sale of the Real Property, Agent shall give such
written notice of the occurrence of an Event of Default, if any, and its
election to sell such Property as may then be required by law. Thereafter, upon
the giving of such notice of sale and the expiration of any required time period
as may then be required by law, subject to the terms hereof and of the other
Credit Documents, and without the necessity of any demand on Mortgagor or Agent
at the time and place specified in the notice of sale, shall sell such Real
Property or part thereof at public auction to the highest bidder for cash in
lawful money of the United States. Agent may from time to time postpone any sale
hereunder by public announcement thereof at the time and place noticed for any
such sale; and


(iv)if the Property consists of several lots, parcels or items of property,
Agent shall, subject to applicable law, (A) designate the order in which such
lots, parcels or items shall be offered for sale or sold, or (B) elect to sell
such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Agent designates in Agent’s sole
discretion. Any Person, including Mortgagor or Agent, may purchase at any sale
hereunder. Should Agent desire that more than one sale or other disposition of
the Property be conducted, Agent shall, subject to applicable law, cause such
sales or dispositions to be conducted simultaneously, or successively, on the
same day, or at such different days or times and in such order as Agent may
designate, and no such sale shall terminate or otherwise affect the lien of this
Mortgage on any part of the Property not sold until all the Obligations have
been satisfied in full. In




--------------------------------------------------------------------------------





the event Agent elects to dispose of the Property through more than one sale,
except as otherwise provided by applicable law, Mortgagor agrees to pay the
costs and expenses of each such sale and of any judicial proceedings wherein
such sale may be made;


(d)    institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein in the
Credit Agreement or in the other Credit Documents;


(e)    recover judgment on the Notes either before, during or after any
proceedings for the enforcement of this Mortgage or the other Credit Documents;


(f)     apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Obligations and without regard for the solvency of
Mortgagor, any guarantor or indemnitor with respect to the Loans or any Person
otherwise liable for the payment of the Obligations or any part thereof;


(g)    upon the occurrence and during the continuance of an Event of Default,
the license granted to Mortgagor under Section 1.2 hereof shall automatically be
revoked and Agent may, subject to and in accordance with applicable law, enter
into or upon the Property, either personally or by its agents, nominees or
attorneys, and dispossess Mortgagor and its agents and servants therefrom,
without liability for trespass, damages or otherwise, and exclude Mortgagor and
its agents or servants wholly therefrom, and take possession of all books,
records and accounts relating thereto and Mortgagor agrees to surrender
possession of the Property and of such books, records and accounts to Agent upon
demand, and thereupon Agent may, subject to and in accordance with applicable
law, (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat, (ii) complete any construction on the Property in such manner and form
as Agent reasonably deems advisable, (iii) make alterations, additions,
renewals, replacements and improvements to or on the Property as Agent shall
deem necessary in its commercially reasonably discretion, (iv) exercise all
rights and powers of Mortgagor with respect to the Property, whether in the name
of Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict Tenants, and demand, sue for,
collect and receive all Rents of the Property and every part thereof, (v)
require Mortgagor to pay monthly in advance to Agent, or any receiver appointed
to collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Mortgagor, (vi)
require Mortgagor to vacate and surrender possession of the Property to Agent or
to such receiver and, in default thereof, Mortgagor may be evicted by summary
proceedings or otherwise, and (vii) apply the receipts from the Property to the
payment and performance of the Obligations, in such order, priority and
proportions as Agent shall deem appropriate in its sole discretion after
deducting therefrom all actual out-of-pocket expenses (including reasonable
attorneys’ fees and costs) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes (other than Excluded Taxes), Other
Taxes, insurance premiums and other expenses in connection with the Property, as
well as just and reasonable compensation for the services of Agent, its counsel,
agents and employees;


(h)    exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and/or the Personal Property or any part thereof, and to take such
other measures as Agent may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and/or the Personal Property; and
(ii) request Mortgagor at its expense to assemble the Fixtures, the Equipment
and/or the Personal Property and make it available to Agent at a convenient
place acceptable to Agent. Any notice of sale, disposition or other intended
action by Agent with respect to the Fixtures, the Equipment and/or the Personal
Property sent to Mortgagor in accordance with the provisions hereof at least ten
(10) Business Days prior to such action, shall constitute commercially
reasonable notice to Mortgagor;


(i)    apply any sums then deposited or held in escrow or otherwise by or on
behalf of Agent in accordance with the terms of the Credit Agreement; or




--------------------------------------------------------------------------------







(h)    pursue such other remedies as Agent may have under applicable law.


•In the event of a sale, by foreclosure, power of sale or otherwise, of less
than all of the Property, this Mortgage shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.


Section 7.2 Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Property pursuant hereto, and any
other cash at the time held by Agent under this Mortgage, shall be applied by
Agent, in accordance with Section 8.2 of the Credit Agreement.


Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Default or Event of Default, Agent may, but without any
obligation to do so and without notice to or demand on Mortgagor (except as
required hereunder or under the Credit Agreement) and without releasing
Mortgagor from any obligations hereunder, make any payment or do any act
required of Mortgagor hereunder or in the other Credit Documents with respect to
any Obligations which payment or action on the part of Agent shall be in such
manner and to such extent as Agent may deem necessary to protect the security
hereof. Agent is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property or to foreclose this Mortgage or to collect the Obligations, and
the reasonable actual out-of-pocket costs and expenses thereof (including
reasonable attorneys’ fees and expenses actually incurred to the extent
permitted by law), with interest as provided in this Section 7.3, shall
constitute a portion of the Obligations and shall be due and payable to Agent
upon demand. All such reasonable actual out-of-pocket costs and expenses
incurred by Agent in remedying any Default or Event of Default or in appearing
in, defending, or bringing any such action or proceeding, as hereinabove
provided, shall bear interest at the default rate set forth in Section 2.7 of
the Credit Agreement (the “Default Rate”), for the period beginning on the first
day after notice from Agent that such cost or expense was incurred and
continuing until the date of payment to Agent. All such reasonable actual
out-of-pocket costs and expenses incurred by Agent, together with interest
thereon calculated at the Default Rate, shall be deemed to constitute a portion
of the Obligations and to be secured by this Mortgage and the other Credit
Documents and shall be immediately due and payable upon demand by Agent
therefor.


Section 7.4 Actions and Proceedings. During the continuance of an Event of
Default, Agent has the right to appear in and defend any action or proceeding
brought with respect to the Property and to bring any action or proceeding, in
the name and on behalf of Mortgagor, which Agent, in its sole and absolute
discretion, decides should be brought to protect its interest in the Property.


Section 7.5 Recovery of Sums Required To Be Paid. Agent shall have the right,
from time to time, to take action to recover any sum or sums which constitute a
part of the Obligations as the same become due, without regard to whether or not
the balance of the Obligations shall be due, and without prejudice to the right
of Agent thereafter to bring an action of foreclosure, or any other action, for
any Default or Event of Default by Mortgagor existing at the time such earlier
action was commenced.


Section 7.6 Other Rights, etc.


(a)The failure of Agent to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Mortgage. Mortgagor shall
not be relieved of Mortgagor’s obligations hereunder by reason of (i) the
failure of Agent to comply with any request of Mortgagor or any guarantor or
indemnitor with respect to the Loans to take any action to foreclose this
Mortgage or otherwise enforce any of the provisions hereof or of the Credit
Agreement or the other Credit Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any Person liable
for the Obligations or any portion thereof, or (iii) any agreement or
stipulation by Agent extending the time of payment or otherwise modifying or
supplementing the terms of the Credit Agreement, this Mortgage or the other
Credit Documents.






--------------------------------------------------------------------------------





(b)It is agreed that the risk of loss or damage to the Property is on Mortgagor,
and Agent shall have no liability whatsoever for any decline in value of the
Property, for failure to maintain the insurance policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Agent shall not be deemed an election of judicial relief
if any such possession is requested or obtained with respect to any Property or
collateral not in Agent’s possession.


(c)Upon the occurrence and during the continuance of an Event of Default, Agent
may resort for the payment and performance of the Obligations to any other
security held by Agent in such order and manner as Agent, in its discretion, may
elect. Agent may take action to recover the Obligations, or any portion thereof,
or to enforce the Obligations or any covenant hereof without prejudice to the
right of Agent thereafter to foreclose this Mortgage. The rights of Agent under
this Mortgage shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Agent shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Agent shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to, subject to the terms and provisions of
the Credit Agreement, every right and remedy now or hereafter afforded at law or
in equity.
Section 7.7 Right to Release Any Portion of the Property. Upon the occurrence
and during the continuance of an Event of Default, Agent may release any portion
of the Property for such consideration as Agent may require without, as to the
remainder of the Property, in any way impairing or affecting the Lien or
priority of this Mortgage, or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the Obligations shall
have been reduced by the actual monetary consideration, if any, received by
Agent for such release, and Agent may accept by assignment, pledge or otherwise
any other property in place thereof as Agent may require without being
accountable for so doing to any other lienholder. This Mortgage shall continue
as a Lien and security interest in the remaining portion of the Property.




Section 7.9Recourse and Choice of Remedies. Notwithstanding any other provision
of this Mortgage but subject to the Credit Agreement, during the continuation of
an Event of Default, Agent and the Lenders and their successors, assigns,
agents, representatives and officers (the “Indemnified Parties”) are entitled to
enforce the obligations of Mortgagor without first resorting to or exhausting
any security or collateral and without first having recourse to any of the
Property, through foreclosure, exercise of a power of sale or acceptance of a
deed in lieu of foreclosure or otherwise, and in the event Agent commences a
foreclosure action against the Property or exercises its power of sale pursuant
to this Mortgage, Agent is entitled to pursue a deficiency judgment with respect
to such obligations against Mortgagor. Nothing herein shall inhibit or prevent
Agent from foreclosing or exercising its power of sale pursuant to this Mortgage
or exercising any other rights and remedies pursuant to the Credit Agreement,
the Notes, this Mortgage and the other Credit Documents, whether simultaneously
with foreclosure proceedings or in any other sequence. A separate action or
actions may be brought and prosecuted against Mortgagor pursuant to Section 8.1
hereof whether or not an action is brought against any other Person and whether
or not any other Person is joined in the action or actions. In addition, Agent
shall have the right but not the obligation to join and participate in, as a
party if it so elects, any administrative or judicial proceedings or actions
initiated in connection with any matter addressed in Article 7 or Article 8
herein.


Section 7.10 Right of Entry. Upon reasonable advance written notice to Mortgagor
(which may be given verbally), Agent and its agents shall have the right,
subject to the rights of Tenants under Leases, to enter and inspect the Property
at all reasonable times.


Section 7.11 Agent Not Obligated; Cumulative Rights. Nothing in this instrument
shall be construed as obligating Agent to take any action or incur any liability
with respect to the Property, and all options given to Agent are for its
benefit, and for the benefit of the Secured Parties, and shall and may be
exercised in such order and in such combination as Agent in its sole discretion
may from time to time decide. Each remedy is distinct and cumulative to all
other rights and remedies under this Mortgage and the Credit Documents or
afforded by law or equity, and may be exercised concurrently, independently or
successively, in any order whatsoever.






--------------------------------------------------------------------------------









ARTICLE 8


MORTGAGE TAX INDEMNIFICATION
Section 8.1    Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all losses imposed upon, incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Mortgage, but excluding any income, franchise or other similar taxes,
provided that the foregoing shall not apply to any losses first arising from and
after Agent or any designee or assign takes title to the Property by
foreclosure, deed-in-lieu of foreclosure or otherwise with respect to the gross
negligence or willful misconduct of any Indemnified Party.




ARTICLE 9


WAIVERS
Section 9.1    Waiver of Counterclaim. To the extent permitted by applicable
law, Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Agent arising out of or in any way connected with this Mortgage.


Section 9.2    Marshalling and Other Matters. To the extent permitted by
applicable law, Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, to the extent
permitted by applicable law, Mortgagor hereby expressly waives any and all
rights of redemption from sale under any order or decree of foreclosure of this
Mortgage on behalf of Mortgagor, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage.


Section 9.3    Waiver of Notice. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
MORTGAGOR SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM
AGENT EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS MORTGAGE OR THE OTHER CREDIT
DOCUMENTS SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY AGENT
TO MORTGAGOR AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH AGENT IS REQUIRED BY
APPLICABLE LAW TO GIVE NOTICE, AND MORTGAGOR HEREBY EXPRESSLY WAIVES THE RIGHT
TO RECEIVE ANY NOTICE FROM AGENT WITH RESPECT TO ANY MATTER FOR WHICH THIS
MORTGAGE DOES OR THE CREDIT DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY PROVIDE
FOR THE GIVING OF NOTICE BY AGENT TO MORTGAGOR.


Section 9.4    Waiver of Statute of Limitations. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases its right to
plead any statute of limitations as a defense to payment and performance of the
Obligations.


Section 9.5    Waiver of Jury Trial. MORTGAGOR AND AGENT (BY ITS ACCEPTANCE OF
THIS MORTGAGE) HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND MORTGAGOR AND AGENT (BY ITS ACCEPTANCE OF THIS MORTGAGE)
FOREVER WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE CREDIT AGREEMENT, THIS MORTGAGE
OR THE OTHER CREDIT DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY MORTGAGOR AND AGENT, AND ARE INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. MORTGAGOR AND AGENT ARE HEREBY AUTHORIZED TO FILE A




--------------------------------------------------------------------------------





COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.




ARTICLE 10


NOTICES


•All notices or other written communications hereunder shall be delivered in
accordance with Section 10.1 of the Credit Agreement.




ARTICLE 11


APPLICABLE LAW
Section 11.1    Applicable Law; Jurisdiction; Service of Process.


(a)    APPLICABLE LAW. THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. To be conformed to state law
requirements permitting enforcement in the applicable jurisdiction.


(b)    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. To be conformed to state law requirements permitting enforcement in the
applicable jurisdiction.  BY EXECUTING AND DELIVERING THIS MORTGAGE, THE
MORTGAGOR AND AGENT, FOR ITSELF AND IN CONNECTION WITH THE PROPERTY, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO THE PROPERTY SUBJECT THERETO); (B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH ARTICLE 11; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE MORTGAGOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE MORTGAGOR IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.


Section 11.2    Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any




--------------------------------------------------------------------------------





term of this Mortgage or any application thereof shall be invalid or
unenforceable, the remainder of this Mortgage and any other application of the
term shall not be affected thereby.




ARTICLE 12


DEFINITIONS


•All capitalized terms used but not defined herein shall have the respective
meanings set forth in the Credit Agreement. Unless the context clearly indicates
a contrary intent or unless otherwise specifically provided herein, words used
in this Mortgage may be used interchangeably in the singular or plural form and
the word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Agent” shall mean “each of the Administrative Agent and Collateral Agent,”
“Notes” shall mean “the Notes and any other evidence of Indebtedness secured by
this Mortgage”, the word “Property” shall include any portion of the Property
and any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all reasonable, out-of-pocket attorneys’,
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels incurred or
paid by Agent in protecting its interest in the Property, the Leases and the
Rents and enforcing its rights hereunder. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms and the singular form of nouns and pronouns shall include the
plural and vice versa.




ARTICLE 13


MISCELLANEOUS PROVISIONS


Section 13.1    No Oral Change. This Mortgage, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Mortgagor or Agent, but
only by an agreement in writing signed by the party(ies) against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


Section 13.2    Successors and Assigns. This Mortgage shall be binding upon and
shall inure to the benefit of Mortgagor and Agent and their respective
successors and permitted assigns, as set forth in the Credit Agreement. Agent
shall have the right to assign or transfer its rights under this Mortgage in
connection with its replacement, as permitted pursuant to the Credit Documents.
Any assignee or transferee of Agent shall be entitled to all the benefits
afforded to Agent under this Mortgage. Mortgagor shall not have the right to
assign or transfer its rights or obligations under this Mortgage without the
prior written consent of Agent, or as otherwise provided in the Credit
Agreement, and any attempted assignment without such consent shall be null and
void.


Section 13.3    Inapplicable Provisions. If any term, covenant or condition of
the Credit Agreement or this Mortgage is held to be invalid, illegal or
unenforceable in any respect, the Credit Agreement, the Notes and this Mortgage
shall be construed without such provision and the remaining provisions of this
Mortgage shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Mortgage.


Section 13.4    Headings, etc. The headings and captions of the various Sections
of this Mortgage are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.


Section 13.5    Entire Agreement. The Credit Agreement, this Mortgage and the
other Credit Documents constitute the entire understanding and agreement between
Mortgagor and Agent with respect to the transactions




--------------------------------------------------------------------------------





arising in connection with the Obligations and supersede all prior written or
oral understandings and agreements between Mortgagor and Agent with respect
thereto. Mortgagor hereby acknowledges that, except as incorporated in writing
in the Credit Agreement, this Mortgage, the Notes and the other Credit
Documents, there are not, and were not, and no Persons are or were authorized by
Agent to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Credit Agreement, this Mortgage, the Notes and the other Credit
Documents.


Section 13.6    Limitation on Agent’s Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Agent, nor shall it operate to
make Agent responsible or liable for any waste committed on the Property by the
Tenants or any other Person, or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss or injury or death to any Tenant, licensee,
employee or stranger. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession.”


Section 13.7    Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Mortgage and the terms and conditions
of the Credit Agreement, the terms and conditions of the Credit Agreement shall
control and be binding.


Section 13.8    Severability. In case any one or more of the provisions of this
Mortgage, the Assignment of Leases, the Credit Agreement, any of the other
Credit Documents, or any other agreement now or hereafter executed in connection
with any one or more of the foregoing is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof or thereof. Each of the provisions
of every such agreement, document or instrument shall be enforceable by Agent to
the fullest extent now or hereafter permitted by law.


Section 13.9    No Partnership or Joint Venture. No provision of this Mortgage
or any of the other Credit Documents shall constitute a partnership, joint
venture, tenancy in common or joint tenancy between Mortgagor and Agent, it
being intended that the only relationship created by this Mortgage, the Notes,
the Credit Agreement and the other Credit Documents shall be that of debtor and
creditor.


Section 13.10     No Merger. So long as the Obligations owed to Agent secured
hereby remain unpaid and undischarged and unless Agent otherwise consents in
writing, the fee, leasehold, subleasehold and sub-subleasehold estates in and to
the Property will not merge but will always remain separate and distinct,
notwithstanding the union of such estates (without implying Mortgagor’s consent
to such union) either in Mortgagor, Agent, any tenant or any third party by
purchase or otherwise, in the event this Mortgage is originally placed on a
leasehold estate and Mortgagor later obtains fee title to the Property, such fee
title will be subject and subordinate to this Mortgage.


Section 13.11     Agent. The parties to this Mortgage acknowledge that all of
the rights, protections, immunities and powers (including, without limitation,
the right to indemnification) applicable to HPS INVESTMENT PARTNERS, LLC as
Administrative Agent under the Credit Agreement shall be applicable to HPS
INVESTMENT PARTNERS, LLC as Agent under this Mortgage. It is understood that any
reference to the Agent taking any action, making any determinations with respect
to requirements, making any elections, deeming any action reasonable or
appropriate, exercising discretion, making any determinations, or exercising any
rights or duties under this Mortgage shall be pursuant to written direction from
the Requisite Lenders as required under the Credit Agreement.




--------------------------------------------------------------------------------









ARTICLE 14


STATE-SPECIFIC PROVISIONS


Section 14.1    Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 14 and the terms and conditions
of this Mortgage, the terms and conditions of this Article 14 shall control and
be binding.
[No Further Text on this Page; Signature Page Follows]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Mortgage has been executed by Mortgagor as of the day
and year first above written.
MORTGAGOR:


[_________________________],
a [________________]


[By: ______________________________
Name:
Title: ] Mortgagor to confirm or provide signature block.






[Acknowledgments follow]






--------------------------------------------------------------------------------





[STATE OF ______________ )
    SS:
COUNTY OF ____________ )




On the ____ day of ____________ in the year 20__ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.






_____________________________
Signature and Office of individual
taking acknowledgment






[STATE OF ______________ )
    SS:
COUNTY OF ____________ )




On the ____ day of ____________ in the year 20__ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.






_____________________________
Signature and Office of individual
taking acknowledgment










--------------------------------------------------------------------------------





EXHIBIT A
[LEGAL DESCRIPTION]
•















--------------------------------------------------------------------------------





EXHIBIT J TO
CREDIT AND GUARANTY AGREEMENT


LANDLORD CONSENT AND SUBORDINATION
This Landlord Consent and Subordination (this “Consent”) is made and entered
into this __ day of [______________], 20[__] by [___], a [____] organized under
the laws of the State of [____] (“Landlord”), for the benefit of and HPS
INVESTMENT PARTNERS, LLC (“Agent”), in its capacity as agent for the several
financial institutions from time to time party to the Credit Agreement
referenced below (the “Lenders”), and the Lenders.
BACKGROUND
A.Landlord is the owner of those certain premises, and improvements thereon,
located at [____________________] (the “Premises”), and [______________], a
[______________] (“Tenant”) is Lessee and tenant of such Premises pursuant to a
certain lease agreement (the “Lease”).
B.Tenant and certain of Tenant’s affiliates are parties to that certain Credit
and Guaranty Agreement dated as of April 13, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with Agent and the Lenders pursuant to which the Lenders have made and may
continue to make certain financial accommodations to or for the benefit of
Tenant and under which Tenant has or will incur obligations to the Lenders (all
such obligations now existing or hereafter arising, together with interest
thereon and other fees and charges in connection therewith, being referred to
hereinafter collectively as the “Obligations”).
C.Tenant and certain of Tenant’s affiliates are parties to that certain Pledge
and Security Agreement dated as of April 13, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of Agent on behalf of itself and the Lenders, pursuant to which the
Obligations are secured by, inter alia, all tangible and intangible personal
property of Tenant, whether now owned or subsequently acquired (collectively,
the “Personal Property”). The Personal Property specifically excludes the land,
building, and other improvements owned by Landlord which constitute the Premises
D.Agent and the Lenders have requested in connection with the extension of such
financial accommodations to Tenant under the Credit Agreement that Landlord
enter into this Consent.
In consideration of the preceding background and the agreements hereinafter set
forth, and intending to be legally bound, the parties hereby agree as follows:
1.Landlord hereby acknowledges and agrees to the first and prior right and
security interest of Agent, for the benefit of the Lenders, in the Personal
Property and to the Agent’s exclusive rights to collect, foreclose upon, sell,
transfer, liquidate or otherwise dispose of the Personal Property (collectively,
the “Lender's Security Interest”). Landlord agrees that, without the prior
written consent of Agent, it shall not obtain any consensual lien or security
interest that is senior in priority to the Lender's Security Interest or
exercise any rights in the Personal Property adverse to the interests of Agent
and Lenders. To the extent that Landlord may have or be entitled to assert
against the Personal Property any statutory, contractual or possessory security
interest or lien, or any right of distraint, levy or execution, against the
Personal Property, such security interest, lien and right are hereby made
subject and subordinate to the Lender's Security Interest in the Personal
Property, and Landlord agrees not to take or institute any action to enforce or
realize upon any such security interest, lien or right without the prior written
consent of Agent. Should Landlord receive any cash or other property from any
realization upon such security interest, lien or right in and to the Personal
Property, Landlord shall hold such cash or property in trust for the benefit of
Agent and Lenders and shall promptly forward such cash or property to Agent for
application to the Obligations.
2.Landlord agrees that, as among Landlord, Agent and the Lenders, the Personal
Property shall remain personal property and will not become part of the
Premises.
3.Agent or any of its representatives may, in connection with any foreclosure or
any other action relating to the Personal Property pursuant to the Security
Agreement and upon at least three (3) days' prior written notice to Landlord,
peaceably enter upon the Premises at any reasonable time during normal business
hours for the purpose of inventorying, securing, taking possession of, and
removing the




--------------------------------------------------------------------------------





Personal Property therefrom; provided that, in the event of termination of the
Lease: (a) such period of access shall not exceed thirty (30) days following
Agent’s receipt of written notice of such termination; (b) for the actual period
of access by Agent, Agent will pay to Landlord the amount payable by the Tenant
under the Lease, pro rated on a per diem basis determined on a thirty (30) day
month, and shall provide and retain liability and property insurance coverage to
the extent required by the Lease; and (c) such amounts payable by Agent to
Landlord shall exclude any rent adjustments, indemnity payments or similar
amounts payable under the Lease for default, holdover status or other similar
charges. Agent shall not conduct any repairs, exchange, sale, rental, or lease
of any of the Personal Property within or from the Premises. Subject to the
requirements of this paragraph, Landlord: (i) will not intentionally hinder
Agent’s actions in assembling all Personal Property located on the Premises;
(ii) will permit Agent to remove the Personal Property without charge;
(iii) will grant Agent access to the Premises at reasonable times; and (iv) will
not intentionally hinder Agent’s actions in enforcing its lien on the Personal
Property.
4.Landlord agrees to deliver to Agent a copy of any notice of any claimed breach
or default by Tenant under the Lease at the same time that Landlord sends such
notice to Tenant. Notice shall be delivered at the following address (or such
other address as the Agent notifies the Landlord of in writing) and shall be
effective three (3) days after delivered by certified mail, return receipt
requested, and one (1) day after delivered by nationally recognized overnight
courier service:
HPS Investment Partners, LLC
40 West 57th Street, 33rd Floor
New York, NY 10019
Attention: Vikas Keswani
Email: vikas.keswani@hpspartners.com


5.Landlord agrees that in the event of any default by Tenant under the Lease,
Landlord shall allow Lenders the opportunity to cure such default and, upon
taking such cure action, the opportunity for Agent to occupy the Premises and
assume the Lease in the place of Tenant and/or identify a replacement Tenant,
provided, however, that: (i) in no event shall Lenders’ opportunity to cure
exceed the period under the Lease within which Tenant may cure such default
(which time period is specified in the notice of default); and (ii) this
Paragraph 5 shall not impose any duty on Agent or Lenders to cure any default of
Tenant under the Lease or adopt any obligations of Tenant under the Lease. In
furtherance of the foregoing, Landlord will not unreasonably withhold its
consent to any assignment of the Lease to Agent or Agent’s designee (including
resulting from a change of control).
6.Landlord is the current “Landlord” under the Lease and has not assigned (or
agreed to assign) any interest under the Lease, in whole or in part. Landlord
agrees that in the event that it assigns all or any portion of its interest in
the Lease, it shall cause the assignee to agree to be bound by the provisions of
this Consent.
7.The Lease is in full force and effect. Landlord is not owed any past due base
or additional rental payments from Tenant under the Lease. Neither Landlord nor,
to Landlord’s best knowledge, Tenant is in default under any of the terms or
provisions of the Lease (nor, to Landlord’s best knowledge, does any fact or
condition exist which, with notice or lapse of time or both, would become such a
default). There exists no defense by Landlord to the enforcement of the Lease by
Tenant. Landlord does not presently have any claims, counter-claims or offsets
against Tenant under the Lease. Landlord has not received any notice, and does
not have any knowledge, of any claims, counter-claims or offsets against
Landlord by Tenant under the Lease.
8.This Consent shall be binding upon Landlord, Tenant, Agent and Lenders, and
their respective successors and assigns, and shall inure to the benefit of
Tenant, Lenders and Agent and their respective successors and assigns, and may
not be modified, amended or altered, except by writing signed by Landlord,
Tenant, and Agent.
[Signature Page Follows]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord has caused this Landlord Consent and Subordination
to be made, executed and delivered the day and year first above written for the
benefit of the Agent and Lenders.
[LANDLORD]






By:_________________________
Name:
Title:










--------------------------------------------------------------------------------





CONSENT
The undersigned Tenant hereby consents to the terms and conditions of this
Landlord's Consent and Subordination as set forth above.
[_____________________]
By:    
Name:
Title:






--------------------------------------------------------------------------------





EXHIBIT K TO
CREDIT AND GUARANTY AGREEMENT


INTERCOMPANY NOTE
Note Number: ______                 Dated:__________, 20[__]
FOR VALUE RECEIVED, BLUELINX HOLDINGS INC., a Delaware corporation (the
“Borrower”) and certain Subsidiaries of the Borrower (collectively, the “Group
Members” and each, a “Group Member”) which are parties to this subordinated
intercompany note (this “Promissory Note”) promise to pay to such other Group
Member, or its registered assigns as it makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money as may be agreed upon from time to time by the relevant Payor
and Payee, in immediately available funds and at the appropriate office of the
Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
Indebtedness now or hereafter owing by such Payor to such Payee as shown in the
books and records of such Payee. The failure to show any such Indebtedness or
any error in showing such Indebtedness shall not affect the obligations of any
Payor hereunder. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Credit and Guaranty Agreement,
dated as of April 13, 2018 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER as Guarantors, the Lenders party thereto
from time to time and HPS INVESTMENT PARTNERS, LLC as the Administrative Agent
and as the Collateral Agent (the “Agent”).
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed as
agreed between the relevant Payor and Payee.
Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
This Promissory Note has been pledged by each Payee that is a Credit Party to
the Collateral Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party. Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default (as defined in the Credit
Agreement), the Collateral Agent and the other Secured Parties may exercise all
the rights of each Payee that is a Credit Party under this Promissory Note and
will not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.
Each Payee agrees that any and all claims of such Payee against any Payor that
is a Credit Party or any endorser of this Promissory Note, or against any of
their respective properties, shall be subordinate and subject in right of
payment to the Secured Obligations (as defined in the Security Agreement) until
all of the Secured Obligations have been performed and paid in full (other than
contingent indemnification obligations not due and payable) and all commitments
to extend credit under any Credit Document have been terminated; provided that
each Payor that is a Credit Party or a Loan Party may make payments to the
applicable Payee so long as no Event of Default shall have occurred and be
continuing; and provided, further, that all loans and advances made by a Payee
pursuant to this Promissory Note shall be received by the applicable Payor
subject to the provisions of the Credit Documents and the Loan Documents.
Notwithstanding any right of any Payee to ask, demand, sue for, take or receive
any payment from any Payor, all rights, Liens and security interests of such
Payee, whether now or hereafter arising and howsoever existing, in any assets of
any Payor (whether constituting part of the security or collateral




--------------------------------------------------------------------------------





given to any Secured Party to secure payment of all or any part of the Secured
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Secured Parties in such assets. Except as expressly permitted by the Credit
Documents and the Loan Documents, the Payees shall have no right to possession
of any such asset or to foreclose upon, or exercise any other remedy in respect
of, any such asset, whether by judicial action or otherwise, unless and until
all of the Secured Obligations shall have been performed and Paid in Full (other
than contingent indemnification obligations not due and payable) and all
commitments have expired or been terminated.
After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Credit Documents and
the Loan Documents) all or substantially all of the assets of any Payor are
sold, then, and in any such event, any payment or distribution of any kind or
character, whether in cash, securities or other investment property, or
otherwise, which shall be payable or deliverable upon or with respect to any
indebtedness of such Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application, in accordance with
the Intercreditor Agreement, to any of the Secured Obligations, due or to become
due, until the date on which the Secured Obligations shall have been performed
and Paid in Full in cash (other than contingent indemnification obligations for
which no claim has been made) and all commitments to extend credit under any
Credit Document shall have expired or been terminated. After the occurrence of
and during the continuation of an Event of Default, each Payee that is a Credit
Party irrevocably authorizes, empowers and appoints the Collateral Agent as such
Payee’s attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own names or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary for the enforcement of this Promissory Note.
After the occurrence of and during the continuation of an Event of Default, each
Payee that is a Credit Party also agrees to execute, verify, deliver and file
any such proofs of claim in respect of the Payor Indebtedness requested by the
Collateral Agent. After the occurrence of and during the continuation of an
Event of Default, the Collateral Agent may vote such proofs of claim in any such
proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Secured Obligations in
accordance with the Credit Agreement. Upon the occurrence and during the
continuation of any Event of Default, should any payment, distribution, security
or other investment property or instrument or any proceeds thereof be received
by any Payee that is a Credit Party upon or with respect to Payor Indebtedness
owing to such Payee prior to such time as the Secured Obligations have been
performed and paid in full in cash (other than contingent indemnification
obligations not due and payable) and all commitments to extend credit under any
Credit Document have expired or been terminated, such Payee that is a Credit
Party shall receive and hold the same for the benefit of the Secured Parties,
and shall forthwith deliver the same to the Collateral Agent, for the benefit of
the Secured Parties, in precisely the form received (except for the endorsement
or assignment of such Payee where necessary or advisable in the Collateral
Agent’s judgment), for application to any of the Secured Obligations in
accordance with the Credit Agreement, due or not due, and, until so delivered,
the same shall be segregated from the other assets of such Payee for the benefit
of the Secured Parties. Upon the occurrence and during the continuance of an
Event of Default, if such Payee fails to make any such endorsement or assignment
to the Collateral Agent, the Collateral Agent or any of its officers, employees
or representatives are hereby irrevocably authorized to make the same. Each
Payee that is a Credit Party agrees that until the Secured Obligations have been
performed and paid in full in cash (other than contingent indemnification
obligations not due and payable) and all commitments to extend credit under any
Credit Document have expired or been terminated, such Payee will not (i) assign
or transfer, or agree to assign or transfer, to any Person (other than in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Agreement or otherwise) any claim such Payee has or may have against
any Payor, (ii) upon the occurrence and during the continuance of an Event of
Default, discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fails to enforce any
provision of this Promissory Note.




--------------------------------------------------------------------------------





The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.
Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Promissory
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member.
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
[Signature Page Follows]
 






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Payor and Payee has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.
[________________]
By: __________________________
Name:
Title:
[________________]
By: __________________________
Name:
Title:
[________________]




By:        
Name:
Title:


[______________] Create more signature blocks as necessary




By:        
Name:
Title:












--------------------------------------------------------------------------------





ENDORSEMENT
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Intercompany Note, dated [_____________], 20[__] (as amended,
supplemented or otherwise modified from time to time, the “Promissory Note”),
made by BLUELINX HOLDINGS INC., a Delaware corporation (the “Borrower”) and
certain Subsidiaries of the Borrower or any other Person that is or becomes a
party thereto, and payable to the undersigned. This endorsement is intended to
be attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.
The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Credit Documents and the Loan Documents on the date of the
Promissory Note. From time to time after the date thereof, each additional
Subsidiary of the Group Members that becomes party to the Credit Documents
and/or the Loan Documents shall become a signatory to this endorsement by
executing a counterpart signature page to this endorsement. Upon delivery of
such counterpart signature page, notice of which is hereby waived by the
undersigned, each such Subsidiary shall be a signatory to this endorsement as if
such Subsidiary were an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Promissory Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Promissory Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Promissory Note or hereunder.
Dated: ___________________


[_____________]
By: __________________________
Name:
Title:
[_____________] Add more signature blocks as necessary
By: __________________________
Name:
Title:








